Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Modelo de Contrato de Servicios para la Exploración,
Desarrollo y Producción de Hidrocarburos, en el Area
Contractual Arenque

entre
Pemex-Exploración y Producción
[y SPEJ'

[ABC, y XYZ]

En este Modelo de Contrato y sus Anexos, algunos de los textos contenidos entre corchetes serán modificados o suprimidos, según
corresponda, cuando se firme el Contrato. Asimismo, los espacios en blanco entre corchetes, serán determinados cuando se firme
el Contrato, atendiendo al caso concreto del adjudicatario de que se trate, considerando si se crea o no una sociedad de propósitos

específicos.
Declaraciones

Cláusulas

1.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Definiciones e interpretación

1.1.
1.2.
1.3.
1.4.
1.5.

Definiciones

Singular y plural

Encabezados y referencias
Interpretación

Manifestaciones del Contratista

Objeto del Contrato

2.1.
2.2.
2.3.
2.4.

Ejecución de los Servicios

Fondeo

Control de PEP

Límites del Contrato y no otorgamiento de la propiedad

Plazo del Contrato y renuncia

3.1.
3.2.
3.3.

Fecha Efectiva
Plazo
Renuncia del Contratista

Empresas Participantes y Compañía Líder

4.1.
4.2.
4.3.
4.4.

Participación

Responsabilidad solidaria
Compañía Líder

Revocatoria de Compañía Líder

Transición y Periodo Inicial

5.1.
5.2.

Transición
Periodo Inicial

Servicios durante el Periodo Inicial

6.1.
6.2.
6.3.
6.4.
6.5.
6.6.

Servicios de Exploración en el Periodo Inicial
Hidrocarburos extraídos durante el Periodo Inicial

Decisión de no proceder después del Periodo Inicial
Comunicación de Continuación por viabilidad de desarrollo
Incumplimiento del Programa Mínimo Inicial

Reportes de perforación

10.

11.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

6.7. Extensión de yacimiento y desarrollo unificado
6.8. Informe de Evaluación

Servicios de Desarrollo

7.1. Plan de Desarrollo

7.2. Modificaciones al proyecto de Plan de Desarrollo por parte de PEP
7.3. Cumplimiento del Plan de Desarrollo y modificaciones

7.4. Reportes de perforación

7.5. Pronóstico de producción

7.6. Servicios de Producción

7.7. Instalaciones de Entrega

7.8. Decisión de no proceder con el Plan de Desarrollo

Área Contractual

8.1. Reducción del Área Contractual
8.2. Extensión del Área Contractual
8.3. Indicadores Clave de Desempeño
8.4. Acceso al Área Contractual

Unificación e instalaciones comunes

9.1. Unificación

9.2. Instalaciones

9.3. Desacuerdo sobre infraestructura o unificación

Programas de Trabajo

10.1. Programas de Trabajo

10.2. Programa del Periodo Inicial

10.3. Contenido de Programas de Trabajo

10.4. Aprobación de Programas de Trabajo; modificaciones de PEP
10.5. Asuntos no sujetos a aprobación de PEP

10.6. Modificaciones del Contratista

10.7. Programas de trabajo preliminares

10.8. Informes de avance

10.9. Documentación

Presupuestos y Gastos Elegibles

11.1. Presupuestos

11.2. Presupuestos preliminares

11.3. Modificaciones

11.4. Contabilidad de los Gastos Elegibles
12.

13.

14.

15.

16.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

11.5. Gastos Recuperables
11.6. Revisión de PEP
11.7. Obligación de mantener registros

Nominación y medición de los Hidrocarburos
12.1. Volumen y calidad

12.2. Nominación

12.3. Recepción de Hidrocarburos Netos

12.4. Procedimientos de recepción

12.5. Equipo de medición

12.6. Instalación, mantenimiento y calibración del equipo de medición
12.7. Certificación del equipo de medición

12.8. Registros

12.9. Mal funcionamiento del equipo de medición
12.10. Reemplazo del equipo de medición

Materiales

13.1. Propiedad y uso de Materiales
13.2. Arrendamiento

13.3. Mantenimiento

13.4. Materiales de PEP

Otras obligaciones y derechos de las Partes

14.1. Obligaciones adicionales del Contratista

14.2. Responsabilidad ambiental del Contratista

14.3. Responsabilidad ambiental de PEP y derechos a indemnización
14.4. Obligaciones adicionales de PEP

14.5. Derechos adicionales de PEP

14.6. Derechos adicionales del Contratista

Disposición de la producción
15.1. Hidrocarburos de Insumo
15.2. Entrega

15.3. Gas no asociado

Remuneración

16.1. Derechos exclusivos de PEP
16.2. Condición de la Remuneración
16.3. Remuneración única

16.4. Forma de pago
17.

18.

19.

20.

21.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

16.5. Intereses moratorios

Garantías

17.1. Garantía Corporativa

17.2. Garantías de Cumplimiento

17.3. Reducción del monto

17.4. Reconocimiento y acuerdo del Contratista
17.5. Causas de ejecución

17.6.

Abandono

18.1. Requerimientos del programa

18.2. Comunicación de Abandono

18.3. Abandono después del Periodo Inicial
18.4. Responsabilidad por Gastos

18.5. Cuenta de Abandono

18.6. Fondeo de la Cuenta de Abandono
18.7. Fondos insuficientes

18.8. Sustitución por PEP

Responsabilidad laboral, Subcontratistas, grado de integración nacional,
capacitación, desarrollo sustentable e importaciones

19.1. Responsabilidad laboral del Contratista
19.2. Responsabilidad laboral de PEP

19.3. Personal del Sindicato de Trabajadores Petroleros de la República
Mexicana

19.4. Capacitación a personal de PEP

19.5. Subcontratistas

19.6. Transferencia de tecnología, investigación y desarrollo
19.7. Grado de integración nacional

19.8. Desarrollo sustentable

19.9. Importaciones

Seguros
20.1. Estipulación general
20.2. Cobertura de seguro

Caso Fortuito o Fuerza Mayor, suspensión y terminación anticipada
21.1. Caso Fortuito o Fuerza Mayor
21.2. Comunicación
22.

23.

24.

25.

26.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

21.3. Carga de la prueba

21.4. Suspensión y prórroga de Programa de Trabajo; prórroga del plazo del
Contrato

21.5. Obligaciones no afectadas por Caso Fortuito o Fuerza Mayor
21.6. Terminación anticipada por Caso Fortuito o Fuerza Mayor
21.7. Situaciones de emergencia

Rescisión, terminación y finiquito

22.1. Causas de rescisión por parte de PEP

22.2. Periodo de cura

22.3. Procedimiento de rescisión

22.4. Efectos de la rescisión

22.5. Obligaciones subsistentes

22.6. Derecho de rescisión por parte del Contratista
22.7. Transición a PEP

22.8. Derecho de PEP de terminación anticipada
22.9. Finiquito

Cesión y cambio de control
23.1. Cesión

23.2. Separación

23.3. Cambio de control

Indemnización
24.1. Indemnización
24.2. Causas de ejecución

Ley Aplicable y solución de controversias
25.1. Ley Aplicable

25.2. Consultas directas

25.3. Experto Independiente

25.4. Arbitraje

25.5. Renuncia a Embargos Previos al Laudo
25.6. Renuncia a vía diplomática

25.7. Autonomía de las estipulaciones

Gobernanza del Contrato

26.1. Esquema de gobernanza y supervisión de actividades
26.2. Miembros del Grupo Directivo

26.3. Facultades
27.

28.
29.

30.
31.
32.
33.
34.

Anexos

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

26.4. Reuniones

26.5. Solicitud de reunión
26.6. Acta

26.7. Grupos técnicos

Modificaciones y renuncias
27.1. Modificaciones generales
27.2. Modificaciones por cambio de ley

Relación de las Partes

Información, propiedad industrial y confidencialidad
29.1. Propiedad de información

29.2. Propiedad industrial

29.3. Confidencialidad del Contrato

29.4. Confidencialidad

29.5. Excepción a la confidencialidad

Impuestos
Comunicaciones
Totalidad del Contrato
Idioma

Compromiso contra la corrupción

Anexo 1 Área Contractual

Anexo 2 Garantía Corporativa

Anexo 3 Remuneración

Anexo 4 Inventario de activos y producción base

Anexo 5 Comunicación de Continuación

Anexo 6 Procedimientos de Registro Financiero

Anexo 7 Programa Mínimo Inicial y Obligación Mínima de Trabajo

Anexo 8 Puntos de Medición y nominación

Anexo 9 Informe de Evaluación

Anexo 10 Plan de Desarrollo

vi
Anexo 11
Anexo 12
Anexo 13
Anexo 14
Anexo 15
Anexo 16
Anexo 17
Anexo 18
Anexo 19

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final
Permisos
Garantía de Cumplimiento: carta de crédito
Garantía de Cumplimiento: fianza
Indicadores Clave de Desempeño
Abandono
Lineamientos para subcontratación
Grado de integración nacional
Desarrollo sustentable

Participación consorcial

vii
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Contrato de Servicios para la Exploración, Desarrollo y
Producción de Hidrocarburos

Este Contrato de Servicios para la Exploración, Desarrollo y Producción de Hidrocarburos
(el —Gntrato”) lo celebran, por una parte, PEMEX-Exploración y Producción (-REP”),
representado por [ ], en su carácter de , y por
la otra parte, [SPE (en lo sucesivo la -SPE” o el —£Ontratista”) representada por
], en su carácter de apoderado legal] [ABC (en lo sucesivo

“ABC”) representada por [ ], en su carácter de apoderado
legal, y XYZ (en lo sucesivo —XY”, y conjuntamente con “ABC”, el —6ntratista” o las
—Enmpresas Participantes”), representada por [ ], en su

carácter de apoderado legal], al tenor de las siguientes Declaraciones y Cláusulas:

Declaraciones

PEP declara que:

l Es un organismo público descentralizado de la Administración Pública Federal de
los Estados Unidos Mexicanos, con fines productivos, de carácter técnico,
industrial y comercial, con personalidad jurídica y patrimonio propios, que tiene por
objeto la exploración y explotación del petróleo y el gas natural; su transporte,
almacenamiento en terminales y comercialización, de conformidad con el Decreto
que establece la estructura, el funcionamiento y el control de los organismos
subsidiarios de Petróleos Mexicanos, publicado en el Diario Oficial de la
Federación el 21 de marzo del 2012 y que, de conformidad con el artículo Quinto
del mismo, tiene capacidad para celebrar con personas físicas o morales toda
clase de actos, convenios y contratos;

ll... Conforme a los artículos 25, 27, párrafo sexto, 28, párrafo cuarto, y 134 de la
Constitución Política de los Estados Unidos Mexicanos, y en términos de la Ley
Reglamentaria del Artículo 27 Constitucional en el Ramo del Petróleo y de la Ley
de Pemex, lleva a cabo, en términos del Artículo 5* de la citada ley reglamentaria,
la exploración y explotación de Hidrocarburos en el territorio de México, y puede
celebrar contratos de obras y de prestación de servicios, siempre que se cumpla
con las condiciones establecidas por el artículo 6* de la citada ley reglamentaria y
por el artículo 60 de la Ley de Pemex;

lll... Ha obtenido de las autoridades competentes las autorizaciones necesarias para la
celebración del Contrato, incluyendo las autorizaciones corporativas y
presupuestarias correspondientes en términos de las Leyes Aplicables y de las
DAC;
Vi.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

El 19 de enero de 2012 publicó la Convocatoria número 078/11 y, de acuerdo con
las Bases de Licitación, emitió el fallo con fecha [ ] de [ ] de [ 1,
conforme al cual el Contrato fue adjudicado;

Está facultado para celebrar este Contrato de acuerdo, entre otros, con los
artículos 1, segundo párrafo, 5, segundo párrafo, 51, 60 y 61 de la Ley de Pemex,
y 6, primer párrafo, de la Ley Reglamentaria del Artículo 27 Constitucional en el
Ramo del Petróleo y Quinto del Decreto que establece la estructura, el
funcionamiento y el control de los organismos subsidiarios de Petróleos
Mexicanos, publicado en el Diario Oficial de la Federación el 21 de marzo del
2012. Asimismo, su representante está facultado para celebrar este Contrato
conforme a los artículos 5, segundo párrafo de la Ley de Pemex y 22, fracción l, y
59, fracción |, de la Ley Federal de las Entidades Paraestatales, así como con la
protocolización de su nombramiento mediante el testimonio de la escritura pública
número de fecha [ ] de [ ] de [ ], otorgado ante la fe del
licenciado , Notario Público número [ ] del [ ly
celebra el Contrato de conformidad con el mismo; y

Todos los actos que le corresponda realizar conforme al Contrato se llevarán a
cabo en el marco de lo dispuesto por las Leyes Aplicables y de las DAC, contarán
con las autorizaciones que en cada caso se requieran, y podrán ser fiscalizados
por los órganos de evaluación corporativa.

[SPE declara que:

Es una sociedad constituida y con existencia jurídica de conformidad

con las leyes de y que cuenta con capacidad legal para
celebrar y cumplir el Contrato;

Conoce las Leyes Aplicables, así como sus reglamentos y cualesquiera otras
disposiciones aplicables;

Tiene la organización, la experiencia y la capacidad técnica, financiera y legal para
cumplir con sus obligaciones conforme al Contrato;

Ha llevado a cabo todos los actos corporativos, obtenido todas las autorizaciones
corporativas o de otra naturaleza, y cumplido con todos los requerimientos legales
aplicables para celebrar y cumplir el Contrato, y ni él ni ningún tercero asociado
con él se encuentra en cualquiera de los supuestos del artículo 59 de la Ley de
Pemex, ni en los supuestos contemplados por el artículo 12 de las DAC; y

La capacidad jurídica de su representante para celebrar el Contrato se acredita
mediante el poder protocolizado mediante escritura pública número ,
otorgada ante Notario Público número [__] de , licenciado

, de fecha [ ] de [ ] de [ ] y conforme a

dicho poder celebra este Contrato.]

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

[ABC declara que:

Es una sociedad constituida y con existencia jurídica de conformidad

con las leyes de y que cuenta con capacidad legal para
celebrar y cumplir el Contrato;

Conoce las Leyes Aplicables, así como sus reglamentos y cualesquiera otras
disposiciones aplicables;

Tiene la organización, la experiencia y la capacidad técnica, financiera y legal para
cumplir con sus obligaciones conforme al Contrato;

Ha llevado a cabo todos los actos corporativos, obtenido todas las autorizaciones
corporativas o de otra naturaleza, y cumplido con todos los requerimientos legales
aplicables para celebrar y cumplir el Contrato, y ni él ni ningún tercero asociado
con él se encuentra en cualquiera de los supuestos del artículo 59 de la Ley de
Pemex, ni en los supuestos contemplados por el artículo 12 de las DAC; y

La capacidad jurídica de su representante para celebrar el Contrato se acredita
mediante el poder protocolizado mediante escritura pública número ,
otorgada ante Notario Público número [__] de , licenciado

, de fecha [ ] de [ ] de [ ] y conforme a

dicho poder celebra este Contrato.

XYZ declara que:

Es una sociedad constituida y con existencia jurídica de conformidad

con las leyes de y que cuenta con capacidad legal para
celebrar y cumplir el Contrato;

Conoce las Leyes Aplicables, así como sus reglamentos y cualesquiera otras
disposiciones aplicables;

Tiene la organización, la experiencia y la capacidad técnica, financiera y legal para
cumplir con sus obligaciones conforme al Contrato;

Ha llevado a cabo todos los actos corporativos, obtenido todas las autorizaciones
corporativas o de otra naturaleza, y cumplido con todos los requerimientos legales
aplicables para celebrar y cumplir el Contrato, y ni él ni ningún tercero asociado
con él se encuentra en cualquiera de los supuestos del artículo 59 de la Ley de
Pemex, ni en los supuestos contemplados por el artículo 12 de las DAC; y

La capacidad jurídica de su representante para celebrar el Contrato se acredita
mediante el poder protocolizado mediante escritura pública número ,
otorgada ante Notario Público número [__] de , licenciado

, de fecha [ ] de [ ] de [ ] y conforme a

dicho poder celebra este Contrato.]

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

PEP y [ABC] [SPE] [ABC y XYZ] declaran que:

Cada una de las Partes se compromete a cooperar con la otra en el cumplimiento
de las disposiciones aplicables a su organización corporativa, derivadas de las
Leyes Aplicables o de legislaciones extranjeras, incluyendo, sin limitación,
aquellas relacionadas al soborno de oficiales extranjeros, controles de
exportación, disposiciones anti-boicot y antimonopolios, cumplimiento de requisitos
de entidades regulatorias y disposiciones de seguridad interna;

Cada una de las Partes se compromete a que todas las actividades que realice en
relación con el Contrato serán llevadas a cabo de conformidad con las Leyes
Aplicables; y

Conocen el sentido, alcance y obligatoriedad del Contrato Colectivo de Trabajo
vigente celebrado entre Petróleos Mexicanos, por sí y en representación de sus
Organismos Subsidiarios, y el Sindicato de Trabajadores Petroleros de la
República Mexicana.

Con base en las declaraciones anteriores, las Partes acuerdan las siguientes:

1.1.

Cláusulas

Cláusula 1
Definiciones e interpretación

Definiciones. Se establecen las siguientes definiciones para los efectos del
Contrato:

-Abandono” significa todas las actividades de abandono, incluyendo sin limitación,
el taponamiento y abandono de Pozos, el desmontaje y retiro de plantas,
plataformas, instalaciones, maquinaria y equipo, y la restauración del Área
Contractual, de conformidad con las Leyes Aplicables, la Experiencia y Prácticas
Prudentes de la Industria y las secciones de Abandono del Plan de Desarrollo y de
los Programas de Trabajo aprobados, en los términos previstos en la Cláusula 18.

Anexo” significa cada uno de los anexos que se integran a este Contrato y que
forman parte del mismo, así como las modificaciones que se realicen a los mismos
durante el plazo.

-Año Contractual!” significa:
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

(i) para el Periodo Inicial, un periodo de doce (12) meses contados a partir del
día siguiente de la fecha de terminación de la transición o de cada
aniversario de cada día siguiente a dicha fecha

(ii) para el Periodo de Desarrollo:
(a) un primer periodo que inicie a partir de la terminación del Periodo Inicial

y que concluya el 31 de diciembre del año correspondiente finalizado el

primer periodo,

(b) un periodo de un (1) año que inicia el primero de enero de cada año.

año” significa un año calendario.

-Área Contractual” significa la superficie descrita en el Anexo 1, dividida en
Sectores, así como las formaciones geológicas de dicha superficie hasta cualquier
profundidad, en la cual el Contratista está autorizado y obligado en virtud del
Contrato a llevar a cabo los Servicios, según la misma sea modificada conforme a
los términos y condiciones del Contrato, en el entendido de que este Contrato no
le concede al Contratista ningún derecho sobre el Área Contractual o cualquiera
de sus recursos naturales, exceptuando aquello que sea necesario para el
cumplimiento de sus obligaciones contractuales.

Barril” significa la unidad de medida equivalente a un volumen igual a cuarenta y
dos (42) galones de los EE.UU. a una temperatura de sesenta grados (60”)
Fahrenheit.

Bases de Licitación” significa las bases de licitación emitidas conforme a la
Convocatoria, incluyendo todas las modificaciones, enmiendas o aclaraciones a
las mismas, expedidas por escrito por PEP.

-Gampo” significa el área debajo de la cual están localizados uno o más
yacimientos de Hidrocarburos en una o más formaciones en la misma estructura o
entidad geológica.

-Gaso Fortuito o Fuerza Mayor” significa los actos o eventos previstos en la
Cláusula 21.1.

-Gompañía Líder” tendrá el significado previsto en la Cláusula 4.3; queda
entendido que la Compañía Líder será una Empresa Participante.

-GCompañía Relacionada” significa, en relación con cualquier Persona, cualquier
otra Persona que la controle directa o indirectamente, que esté controlada por
dicha Persona, o que se encuentre bajo un control común con dicha Persona.
Para los efectos de esta definición, el término —antrol” de cualquier Persona
significa el poder para dirigir, administrar o dictar la gestión o políticas de
administración de la misma, ya sea mediante la tenencia de acciones o de
cualesquiera otros valores con derecho de voto o mediante cualquier otro medio.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

-Gomunicación de Continuación” significa la notificación conforme al modelo del
Anexo 5, con cuya entrega a PEP el Contratista puede elegir continuar prestando
los Servicios en el Área Contractual después del Periodo Inicial, de acuerdo con lo
dispuesto en la Cláusula 6.4.

-Gondensado” significa cualesquiera Hidrocarburos en estado líquido bajo presión
atmosférica y a temperatura ambiente que son extraídos o condensados del Gas.

-Gontratista” significa [ABC] [SPE] [conjuntamente ABC y XYZ].

-Gontrato” significa el contrato de servicios para la exploración, desarrollo y
producción de Hidrocarburos, incluyendo todos los Anexos que se adjuntan al
mismo y que constituyen parte integral del Contrato, así como todas las
modificaciones o enmiendas que se hagan al mismo de conformidad con sus
términos.

-Gonvocatoria” significa la convocatoria pública internacional número 078/11
publicada por PEP el 19 de enero de 2012.

-Grudo” significa cualesquiera Hidrocarburos que se encuentran en estado líquido
bajo presión atmosférica y a temperatura ambiente, excluyendo Condensados.

-Guenta de Abandono” tendrá el significado previsto en la Cláusula 18.5.

-Guenta Operativa” tendrá el significado previsto en el numeral 4.2 de los
Procedimientos de Registro Financiero.

BAC” significa las Disposiciones administrativas de contratación en materia de
adquisiciones, arrendamientos, obras y servicios de las actividades sustantivas de
carácter productivo de Petróleos Mexicanos y Organismos Subsidiarios emitidas
por el Consejo de Administración de Petróleos Mexicanos.

-día” significa un día calendario.

Pía Hábil” significa cualquier día que no sea sábado, domingo u otro que esté
considerado como día de asueto de acuerdo con la legislación de México.

Documentos Técnicos” significa todos los estudios, reportes, hojas de cálculo y
bases de datos, en cualquier forma, relativos al Área Contractual o los Servicios.

Dólares” o -USD” significa dólares de los Estados Unidos de América.

-Embargo Previo al Laudo” significa cualquier orden, decreto, embargo u otra
decisión (cualquiera que sea su denominación) de cualquier corte, órgano arbitral
u otra autoridad competente emitida antes del laudo final conforme a la Cláusula
25.5 de este Contrato, que embargue, decomise, congele o de otra forma restrinja
el uso o disposición de cualquier propiedad (tangible o intangible) antes de la
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

emisión del laudo final, ya sea que la posesión o control de dicha propiedad la
tenga una Parte o un tercero.

-Empresas Participantes” significa, según el contexto lo requiera, conjunta o
separadamente, ABC y XYZ.

“Entidad Garantizada” tendrá el significado previsto en el Anexo 2.

-Experiencia y Prácticas Prudentes de la Industria” significa las mejores
prácticas, métodos, estándares y procedimientos generalmente aceptados y
acatados internacionalmente por operadores expertos, prudentes y diligentes, con
experiencia en materia de exploración, evaluación, desarrollo y producción de
Hidrocarburos, los cuales, en el ejercicio de un criterio razonable y a la luz de los
hechos conocidos al momento de tomar una decisión, se consideraría que
obtendrían los resultados planeados y maximizarían los beneficios económicos
para PEP de la explotación de los Hidrocarburos dentro del Área Contractual.

-Experto Independiente” significa la Persona seleccionada de acuerdo con la
Cláusula 25.3.

Fecha Efectiva” significa la fecha determinada de conformidad con la Cláusula
3.1.

Flujo de Efectivo Disponible” tendrá el significado que se le atribuye en el
Anexo 3.

-Garante” significa la Compañía Relacionada de la Compañía Líder que emitirá la
Garantía Corporativa a la firma del Contrato. Queda entendido que únicamente
podrán actuar como Garantes aquellas Compañías Relacionadas que cuenten con
la capacidad financiera requerida en las Bases de Licitación. Asimismo, queda
entendido que únicamente podrán actuar como Garantes aquellas Compañías
Relacionadas de la Compañía Líder que (i) sea la empresa matriz en última
instancia de la Compañía Líder o (ii) controlen a la Compañía Líder o (iii) sean
controladas directamente por las Compañías Relacionadas que controlen a la
Compañía Líder o (iv) sean controladas directamente por la empresa matriz en
última instancia de la Compañía Líder.

“Garantía” significa la Garantía del Cumplimiento y/o la Garantía Corporativa,
según lo requiera el contexto.

-Garantía de Cumplimiento” significa las garantías a ser entregadas por el
Contratista de conformidad con la Cláusula 17.2.

“Garantías Corporativas” significa las garantías de las obligaciones del
Contratista bajo este Contrato, que serán emitidas de conformidad con lo
estipulado en la Cláusula 17.1.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

-Gas” significa todo Hidrocarburo gaseoso, incluyendo gas húmedo, gas seco, gas
producido a boca de Pozo y gas residual después de la extracción de
Hidrocarburos líquidos del gas húmedo.

-Gas Asociado” significa el Gas natural que existió o existe en un yacimiento con
Crudo, ya sea disuelto en el Crudo o como casquete de gas por encima del Crudo.

“Gastos de Abandono” significa los Gastos en los que el Contratista tiene que
incurrir para el Abandono.

“Gastos” significa todos los costos, gastos y obligaciones relacionados con los
Servicios en los que el Contratista incurra.

“Gastos Elegibles” son los Gastos por los rubros previstos en el numeral 2.3 de
los Procedimientos de Registro Financiero.

“Gastos Recuperables” significa los Gastos Elegibles que sean considerados
recuperables conforme a los Procedimientos de Registro Financiero, y que se
tomarán en consideración para el cálculo del precio, conforme al Anexo 3.

-Grupo Directivo” significa el grupo para el gobierno del Contrato y la supervisión
de los Servicios, que será nombrado por las Partes de conformidad con la
Cláusula 26, durante la transición a que se refiere la Cláusula 5.1.

Hidrocarburos” significa los compuestos de carbono e hidrógeno que se
encuentran en la naturaleza, ya sea en la superficie o en el subsuelo, cualquiera
que sea su estado físico.

Hidrocarburos de Insumo” significa los Hidrocarburos usados en los Servicios,
consumidos, quemados, venteados o reinyectados al yacimiento, en la manera y
cantidades aprobadas por PEP, tomando como parámetros máximos, los
contenidos en las Leyes Aplicables.

Hidrocarburos Netos” significa los Hidrocarburos que serán recibidos por PEP
en los Puntos de Medición, de conformidad con el Anexo 8, resultado de la
diferencia que exista entre los Hidrocarburos Producidos menos los Hidrocarburos
de Insumo.

Hidrocarburos Producidos” significa el volumen total de Hidrocarburos
extraídos del Área Contractual.

Impuestos” significa todos y cada una de las contribuciones, federales, estatales
o municipales, presentes o futuras (incluyendo sin limitación, impuestos sobre la
renta, sobre ingresos brutos, sobre ventas, sobre usos, sobre propiedad, sobre
ganancias extraordinarias, sobre cambio de moneda e impuestos al valor
agregado), cargos (incluyendo, sin limitación, cargos por documentación, licencia
o registro), aprovechamientos, tributos, aranceles o retenciones de cualquier
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

naturaleza, junto con todas y cada una de las penalidades, multas, aumentos a
impuestos e intereses de los mismos, cargados, cobrados o determinados por
cualquier autoridad gubernamental.

Ahdicadores Clave de Desempeño” significa los indicadores a través de los
cuales se medirá el desempeño, calculados de conformidad con el Anexo 14.

nformación del Contrato” tendrá el significado previsto en la Cláusula 29.1.

nforme de Evaluación” tendrá el significado que se le atribuye en la Cláusula
6.8.

Ahstalaciones de Entrega” significa todas las instalaciones y equipos necesarios
ubicadas o que se ubiquen fuera o dentro del Área Contractual, para transportar,
comprimir, medir, almacenar o acondicionar los Hidrocarburos, producidos dentro
del Área Contractual hasta los Puntos de Medición, incluyendo todas las
instalaciones para pruebas y separación de producción, compresores, tanques de
almacenamiento, medidores, baterías, ductos, bombas y cualquier otro equipo
necesario para producir, almacenar y transportar los Hidrocarburos producidos en
los yacimientos.

nstalaciones Después del Punto de Medición” significa todas las instalaciones
y equipos necesarios para transportar, comprimir, almacenar, acondicionar o
distribuir los Hidrocarburos después de los Puntos de Medición, incluyendo todos
los ductos para Crudo y Gas, bombas, compresores, medidores e instalaciones
adicionales de almacenamiento necesarias para transportar los Hidrocarburos del
Punto de Medición a la respectiva refinería u otros puntos de venta de PEP.

Jhnstalaciones Principales” significa los principales componentes de
infraestructura que el Contratista tendrá que diseñar, construir, instalar, mantener
y/u operar para llevar a cabo los Servicios conforme al Contrato hasta los Puntos
de Medición, incluyendo cualquier instalación de producción o proceso, los Pozos,
los cabezales de Pozos, los ductos y otras líneas de flujo, así como cualquier
unidad de producción, almacenamiento o descarga.

key de Pemex” tendrá el significado previsto en la Declaración | de PEP.

Leyes Aplicables” o Leyes de México” significa todas las leyes, reglamentos,
decretos, sentencias judiciales, órdenes administrativas y demás normas o
decisiones de cualquier tipo promulgadas por cualquier autoridad competente en
México y que se encuentren en vigor en el momento de que se trate, a cuyo
cumplimiento se encuentran sujetas las Partes.

IBOR” significa, para cualquier fecha de determinación, la tasa de interés anual
vigente dos (2) días bancarios (en Londres) previos a la fecha de determinación,
aplicable a Dólares por un periodo de un (1) mes, que aparezca en el monitor
referido como el LIBOR 01 Page del Reuters Monitor Money Rates Service (o
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

cualquier monitor que lo sustituya) a o cerca de las 11:00 a.m. hora de Londres,
Reino Unido, en dicha fecha (o si dicha fecha no es un día hábil en Londres, en el
día hábil inmediatamente anterior) o, si dicha LIBOR 01 Page no se encuentra
disponible, la tasa de interés anual aplicable a Dólares por un periodo de seis (6)
meses que aparezca en la página 3750 del AP/Dow Jones Telerate Systems
Monitor (o cualquier página que la sustituya) a o cerca de las 11:00 a.m. hora de
Londres, Reino Unido, en dicha fecha (o si dicha fecha no es un día hábil en
Londres, en el día hábil inmediatamente anterior), calculado con base en el
número de días transcurrido, dividido entre trescientos sesenta (360). En caso que
tanto el LIBOR 01 Page como la página 3750 antes referida no se encuentren
disponibles, entonces las Partes designarán un mecanismo alternativo consistente
con las prácticas del mercado de Eurodólar para determinar dicha tasa.

Manual API” significa el API Manual of Petroleum Measurement Standards
(MPMS).

Materiales” significa toda la maquinaria, herramientas, equipos, artículos,
tuberías, instalaciones, equipo de perforación y producción, plantas,
infraestructura, suministros y Documentos Técnicos adquiridos, suministrados,
arrendados o poseídos de cualquier otra forma para su utilización en los Servicios,
incluyendo las Instalaciones Principales y las Instalaciones de Entrega.

mes” significa un mes calendario.

México” significa los Estados Unidos Mexicanos.

-Obligación Mínima de Trabajo” significa los Servicios a que se hace referencia
en el Anexo 7 y su valor asociado, los cuales el Contratista deberá llevar a cabo
en términos del Anexo 7.

Partes” significa PEP, [SPE] y cada una de las Empresas Participantes.
Petróleos Mexicanos y Organismos Subsidiarios” significa un organismo
público descentralizado del Gobierno Federal de México y/o sus organismos

subsidiarios.

Periodo de Desarrollo” significa el periodo que inicia al término del Periodo
Inicial y que concluye con la terminación del Contrato por cualquier motivo.

Periodo Inicial” significa el periodo previsto en la Cláusula 5.2.
Perjuicio” significa la privación de cualquier ganancia lícita que debe ser

indemnizado por quien la causa y que no incluye lucro cesante por la producción
de Hidrocarburos.

10
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Persona” significa cualquier persona física o moral en términos de las Leyes
Aplicables, así como otros entes jurídicos tales como asociaciones sin
personalidad jurídica, fideicomisos, gobiernos estatales y municipales.

Plan de Desarrollo” tendrá el significado que se le atribuye en la Cláusula 7.1.

Pozo” significa un agujero en la tierra de más de ciento cincuenta (150) metros de
profundidad.

Presupuesto” significa una estimación de los Gastos Elegibles de los conceptos
incluidos en los Programas de Trabajo, preparada con apego a los Procedimientos
de Registro Financiero.

Procedimientos de Registro Financiero” significa los procedimientos de registro
financiero que se adjuntan al Contrato como Anexo 6.

Programa de Trabajo” significa un programa, de conformidad con lo estipulado
en la Cláusula 10, que especifica los Servicios que serán prestados por el
Contratista durante el periodo correspondiente, así como los tiempos estimados
para la realización de las actividades de dicho programa, el cual estará sujeto a la
aprobación por escrito de PEP.

Programa Mínimo Inicial” significa los Servicios a que se hace referencia en el
Anexo 7 y su valor asociado (Obligación Mínima de Trabajo para el Periodo
Inicial), los cuales el Contratista deberá llevar a cabo durante el Periodo Inicial.

Puntos de Medición” significa los puntos designados por PEP dentro o fuera del
Área Contractual e indicados en el Anexo 8, en los que el Contratista deberá
entregar los Hidrocarburos Netos y donde se medirán y verificarán los
Hidrocarburos Netos, según lo establecen el Contrato y las Leyes Aplicables, en el
entendido de que todos los Hidrocarburos que se produzcan bajo el Contrato
serán en todo momento propiedad de PEP.

Remuneración” significa la única obligación de pago a cargo de PEP frente al
Contratista por la prestación de los Servicios, sujeta a las modalidades estipuladas
en este Contrato. El precio a pagar será determinado de conformidad con lo
previsto en el Anexo 3.

Sector” significa un área de un (1) por un (1) minuto geográfico.

Servicios” significa todas las actividades necesarias para llevar a cabo la
producción de Hidrocarburos dentro del Área Contractual, para lo cual el
Contratista podrá realizar Servicios de Exploración, Servicios de Desarrollo,
Servicios de Producción y Abandono.

Servicios de Desarrollo” significa todas las actividades llevadas a cabo durante
el Periodo de Desarrollo para desarrollar un Campo.

11
1.2.

1.3.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Servicios de Exploración” significa todas las actividades llevadas a cabo con el
objetivo de incorporar reservas de nuevos yacimientos o Campos, o en estructuras
diferentes de los yacimientos o Campos desarrollados o en desarrollo, tal como
sus límites son conocidos con base en el reporte anual de reservas, y presentados
y aprobados en un Programa Anual de Trabajo con dicho objetivo.

Servicios de Producción” significa, con respecto a cualquier parte del Área
Contractual que se encuentre en producción durante la vigencia del Contrato,
todas las actividades llevadas a cabo bajo el Contrato para el manejo y el
mantenimiento de la producción del Área Contractual. Incluye aquellas
instalaciones que cuando por condiciones operativas y debidamente justificadas
en beneficio de PEP pudieran estar fuera del Área Contractual los puntos de
Medición y entrega del Hidrocarburos.

[Sociedad de Propósitos Específicos” o -SPE” significa la sociedad que hayan
constituido las Empresas Participantes o, en su caso, el licitante individual, para la
suscripción del Contrato.]

Subcontratistas” significa aquellas Personas que lleven a cabo Servicios a
solicitud del Contratista, conforme a la Cláusula 19.5.

HFarifa” significa la tarifa expresada en Dólares por Barril redondeada a dos
decimales que fue propuesta por el Contratista en la licitación, según sea ajustada
de conformidad con lo estipulado en el Anexo 3.

—Fercero Contratista” significa uno o más contratistas de PEP conforme a uno o
más acuerdos independientes similares al Contrato.

Singular y plural. Los términos definidos en la Cláusula 1.1 podrán ser utilizados
en el Contrato tanto en singular como en plural.

Encabezados y referencias. Los encabezados de las cláusulas del Contrato han
sido insertados únicamente por conveniencia y no afectarán en forma alguna la
interpretación del mismo.

Salvo que se indique expresamente lo contrario o el contexto requiera otra cosa,
para todos los efectos de este Contrato:

a) los términos definidos en este Contrato tendrán el significado que se les
asigna en la Cláusula 1.1;

b) todas las referencias en este Contrato a Cláusulas o Anexos se refieren a las
cláusulas y a los anexos de este Contrato;

Cc) las palabras que impliquen un género se referirán a ambos géneros;

d) todas las referencias a "incluye", "incluyen", "incluyendo" o "inclusive"
significarán "incluyendo, sin que constituya limitación"; y

12
1.4.

1.5.

21.

2.2.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

e) en las cantidades que se utilicen, los decimales serán separados mediante
un punto.

Interpretación. Las Partes convienen en que la interpretación de este Contrato,
en lo presente y futuro, se sujetará a lo establecido en el capítulo correspondiente
del Código Civil Federal, y tomará como marco lo dispuesto en los artículos 25, 27,
párrafo sexto, 28, párrafo cuarto, y 134 de la Constitución Política de los Estados
Unidos Mexicanos, y en términos de la Ley Reglamentaria del Artículo 27
Constitucional en el Ramo del Petróleo y de la Ley de Pemex.

Manifestaciones del Contratista. El Contratista manifiesta a PEP que tiene y
mantendrá durante el plazo, ya sea por su propia cuenta o bien a través de sus
Garantes, la experiencia y capacidad necesarias para cumplir y ejecutar los
Servicios conforme a este Contrato, incluyendo (i) haber llevado a cabo en forma
exitosa actividades similares a las que son objeto del presente Contrato, y (ii) tener
el personal y la capacidad jurídica, técnica y económica para cumplir con todas las
obligaciones contraídas en los términos de este Contrato. El Contratista y las
Empresas Participantes manifiestan que las circunstancias expresadas en sus
declaraciones continuarán vigentes después de la Fecha Efectiva y durante la
totalidad del plazo, en beneficio de PEP.

Cláusula 2
Objeto del Contrato

Ejecución de los Servicios. El objeto del Contrato es la ejecución de todos los
Servicios para la exploración, desarrollo y producción de Hidrocarburos dentro del
Área Contractual, de conformidad con lo establecido en las Leyes Aplicables, la
Experiencia y Prácticas Prudentes de la Industria y los términos y condiciones del
Contrato.

Sin perjuicio de lo establecido en el Contrato Colectivo de Trabajo vigente
celebrado entre Petróleos Mexicanos, por sí y en representación de sus
Organismos Subsidiarios, y el Sindicato de Trabajadores Petroleros de la
República Mexicana, el Contratista, como adjudicatario del Contrato, tendrá
derecho a prestar los Servicios y a realizar todas las actividades necesarias para
cumplir con el objeto del Contrato. Como contraprestación, el Contratista tendrá
derecho a recibir el pago de la Remuneración conforme a los términos del
Contrato.

Fondeo. Con exclusión del personal de PEP, el Contratista será el único
responsable y cubrirá todos los Gastos para proveer todo el personal, tecnología,
Materiales y financiamiento necesarios para la prestación de los Servicios. Salvo
por el pago de la Remuneración conforme al Contrato, PEP no asumirá ningún

13
2.3.

24.

3.1.

3.2.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

riesgo, responsabilidad o costo de o con respecto a los Servicios. En ningún caso
se entenderá que PEP garantiza que el Contratista tendrá suficientes ingresos
para cubrir los Gastos en que incurra por la prestación de los Servicios.

Control de PEP. Queda expresamente establecido que, como único responsable
del control y la dirección de la industria petrolera según se define ésta en las
Leyes Aplicables, PEP mantendrá el control y poder de decisión sobre los
Servicios conforme a los términos del Contrato.

Límites del Contrato y no otorgamiento de la propiedad. De conformidad con
los artículos 25, 27, párrafo sexto y 28, párrafo cuarto de la Constitución Política

de los Estados Unidos Mexicanos y 60 de la Ley de Pemex, este Contrato no
confiere al Contratista derecho alguno de realizar, por cuenta propia Servicios u
otras operaciones petroleras en el Área Contractual. Por lo que, bajo ninguna
circunstancia se entenderá que el Contrato confiere al Contratista derecho de
propiedad alguno sobre los depósitos de Hidrocarburos, los cuales son propiedad
de México y así permanecerán en todo momento. Asimismo, este Contrato no
confiere al Contratista, bajo ninguna circunstancia, derecho de propiedad sobre, ni
derecho a participar de, los Hidrocarburos Producidos ni del producto de su venta,
los cuales serán y permanecerán propiedad de PEP. Igualmente, en ningún caso,
otros recursos minerales existentes en el Área Contractual (sean o no
descubiertos por el Contratista) serán propiedad del Contratista, el cual no tendrá
derecho a explotar, usar o aprovechar dichos recursos minerales en forma alguna.
México registrará las reservas de Hidrocarburos contenidas en el Área Contractual
como parte de su patrimonio en términos de la Ley Reglamentaria del Artículo 27
Constitucional en el Ramo del Petróleo y de su reglamento, por lo que el
Contratista no podrá registrarlas como activos de su propiedad en sus estados
financieros.

Cláusula 3
Plazo del Contrato y renuncia

Fecha Efectiva. Este Contrato entrará en vigor el 1 de de (la
—£cha Efectiva”).

Plazo. Sujeto a los demás términos y condiciones del Contrato, la duración del
mismo es de hasta treinta (30) Años Contractuales para todos los Servicios. No
obstante lo anterior, continuarán vigentes las estipulaciones que por su naturaleza
tengan que ser cumplidas después del vencimiento del plazo, particularmente, las
relativas al Abandono y a la indemnización, de conformidad con el Contrato. El
plazo podrá ser ampliado, mediante convenio modificatorio, en caso de extensión
del Área Contractual o por conveniencia económica para PEP.

14
3.3.

4.1.

4.2.

4.3.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

El plazo del Contrato se dividirá en una transición, el Periodo Inicial y el Periodo de
Desarrollo.

Renuncia del Contratista. Sin perjuicio de lo previsto por la Cláusula 18, el
Contratista, a su solo juicio y en cualquier momento, podrá renunciar
irrevocablemente a su derecho de realizar Servicios en el Área Contractual,
entregando a PEP una comunicación por escrito con por lo menos tres (3) meses
de anticipación a la fecha efectiva de renuncia. Antes de que la renuncia surta
efectos, el Contratista deberá cumplir plenamente con (i) el Programa Mínimo
Inicial o la Obligación Mínima de Trabajo del Año Contractual, según corresponda;
y (ii) las obligaciones relativas al Abandono. En caso de que el Contratista no
cumpla con dichas obligaciones en su totalidad, el Contratista deberá pagar a
PEP, por la opción de renuncia, los montos correspondientes al cien por ciento
(100%) de la parte no ejercida del Programa Mínimo Inicial o de la Obligación
Mínima de Trabajo del Año Contractual. En caso de que el Contratista no pague
los montos mencionados, PEP podrá ejecutar las Garantías para cobrarlos. La
renuncia del Contratista conforme a la presente Cláusula 3.3, significará la
renuncia del Contratista a cualquier derecho que pudiera corresponderle respecto
a los Servicios en el Área Contractual y se considerará que el Contratista ha
renunciado a cualquier derecho que pudiera corresponderle conforme al Contrato,
sin que tenga derecho a recibir pago alguno distinto de la Remuneración por parte
de PEP.

Cláusula 4
Empresas Participantes y Compañía Líder

Participación. Las Empresas Participantes son las siguientes:

Empresa Participante Participación, %

ABC

XYZ

Responsabilidad solidaria. Cada una de las Empresas Participantes será
solidariamente responsable frente a PEP por el cumplimiento de todas y cada una
de las obligaciones del Contratista conforme a este Contrato.

[Compañía Líder. [ ] ha sido designada por el Contratista, con la
aprobación de PEP, como la Compañía Líder, quien deberá coordinar el
cumplimiento de las obligaciones del Contratista conforme a este Contrato y, en
nombre y representación del Contratista, será la única interlocutora con PEP.

15
4.4.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Queda entendido de que el incumplimiento de la Compañía Líder de sus
obligaciones frente al Contratista o a las Empresas Participantes no relevará ni
liberará a ninguna de las Empresas Participantes de su responsabilidad solidaria
frente a PEP. El Contratista podrá cambiar a la Compañía Líder y la Compañía
Líder podrá renunciar a su condición de Compañía Líder, previo consentimiento
por escrito de PEP. PEP no podrá negar su consentimiento al cambio de
Compañía Líder si la nueva compañía propuesta por el Contratista reúne las
calificaciones técnicas requeridas por PEP para desempeñar su encargo.]

[Compañía _Líder. ha sido designada por las Empresas Participantes,
con la aprobación de PEP, como la Compañía Líder, quien deberá coordinar el
cumplimiento de las obligaciones del Contratista conforme a este Contrato y, en
nombre y representación de cada una de las Empresas Participantes, será la
única interlocutora con PEP salvo por lo expresamente señalado en el Contrato.
Queda entendido de que el incumplimiento de la Compañía Líder de sus
obligaciones frente a las Empresas Participantes no relevará ni liberará a ninguna
de las Empresas Participantes de su responsabilidad solidaria frente a PEP. Las
Empresas Participantes podrán cambiar a la Compañía Líder y la Compañía Líder
podrá renunciar a su condición de Compañía Líder, previo consentimiento por
escrito de PEP. PEP no podrá negar su consentimiento al cambio de Compañía
Líder si la nueva compañía propuesta por el Contratista reúne las calificaciones
técnicas requeridas por PEP para desempeñar su encargo.]

[Revocatoria de Compañía Líder. PEP podrá, mediante comunicación por escrito
a la Compañía Líder y a SPE, solicitar una compañía líder sustituta que sea
alguna de las Empresas Participantes si, en la opinión fundada de PEP, se
acredita el incumplimiento de la Compañía Líder con sus obligaciones, ya sea
directamente o a través de Subcontratistas(i) realiza sus actividades sin cumplir
con la Experiencia y Prácticas Prudentes de la Industria o (ii) la realización de sus
actividades provoca a PEP reclamaciones de terceros, incluyendo autoridades.
Dentro de los sesenta (60) días siguientes a la entrega de dicha comunicación, el
Contratista deberá nominar a una nueva Compañía Líder para la aprobación de
PEP, la cual no podrá ser negada injustificadamente. La Compañía Líder deberá
ser reemplazada a más tardar dentro de un periodo de ciento ochenta (180) días
después del consentimiento de PEP.]

[Revocatoria de Compañía Líder. PEP podrá, mediante comunicación por escrito
a la Compañía Líder y las demás Empresas Participantes, solicitar una compañía
líder alterna que sea alguna de las Empresas Participantes si, en la opinión
fundada de PEP, acredita el incumplimiento de la Compañía Líder con sus
obligaciones, ya sea directamente o a través de Subcontratistas (i) realiza sus
actividades sin cumplir con la Experiencia y Prácticas Prudentes de la Industria o
(ii) la realización de sus actividades provoca a PEP reclamaciones de terceros,
incluyendo autoridades. Dentro de los sesenta (60) días siguientes a la entrega de
dicha comunicación, las Empresas Participantes deberán nominar a una nueva
Compañía Líder para la aprobación de PEP, la cual no podrá ser negada

16
5.1.

5.2.

6.1.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

injustificadamente. La Compañía Líder deberá ser reemplazada a más tardar
dentro de un periodo de ciento ochenta (180) días después del consentimiento de
PEP.]

Cláusula 5
Transición y Periodo Inicial

Transición. Entre la Fecha Efectiva y antes del inicio del Periodo Inicial, se
realizará la transición del Área Contractual, de PEP al Contratista; tal transición
tendrá una duración máxima de tres (3) meses. Durante la transición, las Partes
acordarán y llevarán a cabo las actividades preparatorias que consideren
necesarias para el inicio de los Servicios y levantarán un acta en la que se señalen
las incidencias relacionadas con dicha transición.

Durante la transición, PEP transferirá al Contratista, de conformidad con lo
estipulado en el Anexo 4, los activos y materiales señalados en dicho Anexo 4.
Queda entendido que el Contratista asumirá toda la responsabilidad respecto de
los activos y materiales que hubiere recibido en términos de este párrafo,
incluyendo el Abandono.

Periodo Inicial. El Periodo Inicial tendrá una duración máxima de veinticuatro (24)
meses contados a partir del fin de la transición del Área Contractual de PEP al
Contratista, indicada en la Cláusula 5.1.

En caso de que durante la transición a que se refiere la Cláusula 5.1 no se
hubieran concluido la transferencia de PEP al Contratista de los activos y
materiales de conformidad con el Anexo 4, las Partes podrán acordar concluir tal
transferencia durante los primeros tres (3) meses del Periodo Inicial. Queda
entendido que el Contratista asumirá toda la responsabilidad respecto de los
activos y materiales que hubiere recibido en términos de este párrafo, incluyendo
el Abandono. Asimismo, queda entendido que lo estipulado en este párrafo no
modificará el inicio ni la duración del Periodo Inicial.

Cláusula 6
Servicios durante el Periodo Inicial

Servicios de Exploración en el Periodo Inicial. Durante el Periodo Inicial, el
Contratista estará obligado a realizar Servicios de Exploración en el Área

Contractual, cumpliendo con el Programa Mínimo Inicial. El Contratista podrá, de
conformidad con el Programa de Trabajo aprobado, llevar a cabo los Servicios que
considere convenientes, sean éstos para exploración, para una evaluación más

17
6.2.

6.3.

6.4.

6.5.

6.6.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

detallada de los yacimientos de Hidrocarburos, para la realización de pruebas
tecnológicas adicionales, o para el desarrollo o la producción de los Hidrocarburos.

Hidrocarburos extraídos durante el Periodo Inicial. Todos los Hidrocarburos
Netos obtenidos durante el Periodo Inicial se entregarán a PEP en términos de lo
establecido en la Cláusula 12.

Decisión de no proceder después del Periodo Inicial. En caso de que el
Contratista no le entregue a PEP a más tardar treinta (30) días antes del término
del Periodo Inicial una comunicación conforme al modelo del Anexo 5 que
establezca la conveniencia de continuar con los Servicios después del Periodo
Inicial (la —G6municación de Continuación”), al finalizar el Periodo Inicial, se
considerará que el Contratista ha renunciado a cualquier derecho que pudiera
corresponderle conforme al Contrato, sin que tenga derecho a recibir pago alguno
distinto a la Remuneración por parte de PEP de conformidad con la Cláusula 3.3.

Comunicación de Continuación por viabilidad _de desarrollo. A más tardar
treinta (30) días antes del término del Periodo Inicial, el Contratista entregará la

Comunicación de Continuación a PEP, siempre que esté en condiciones de
comprometerse a la ejecución de un Plan de Desarrollo. En caso de que PEP no
esté de acuerdo con la opinión del Contratista respecto de la viabilidad del
desarrollo, deberá comunicar su opinión al Contratista dentro de los quince (15)
días siguientes a la presentación de la Comunicación de Continuación; tal opinión
se basará en (i) evaluaciones técnicas (pruebas geológicas, pruebas de nuevas
tecnologías, pruebas de laboratorio y prospectivas) que muestren que la
tecnología que se planea emplear no puede ser aplicada exitosamente, y (ii) una
evaluación económica con base en las condiciones del Contrato; en este caso, el
Contratista deberá considerar los argumentos de PEP y, de considerarlo
conveniente, dentro de los siguientes treinta (30) días, modificar la declaración de
viabilidad de desarrollo que hubiere hecho inicialmente.

Incumplimiento del Programa Mínimo Inicial. Por incumplimiento del Programa
Mínimo Inicial, el Contratista deberá pagar a PEP, (i) al término del Periodo Inicial
o (ii) a la terminación voluntaria del Contrato durante el Periodo Inicial conforme a
la Cláusula 3.3, según sea el caso, el monto de cualquier parte no ejecutada del
Programa Mínimo Inicial. PEP tendrá derecho de ejecutar cualquiera de las
Garantías previstas en la Cláusula 17 en caso de que el Contratista no pague
dicho monto dentro de los quince (15) días siguientes a la entrega de la
comunicación correspondiente de parte de PEP.

Reportes de perforación. Dentro de los treinta (30) días siguientes a la
terminación de cualquier Pozo, el Contratista deberá presentar un informe final de
terminación de Pozo, que contenga todos los asuntos relevantes e indicará, entre
otros, las operaciones realizadas, la profundidad alcanzada, la evidencia de

18
6.7.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Hidrocarburos y cualquier otra información de importancia, incluyendo información
sobre la tecnología empleada. El Contratista deberá mantener registro digital, en
original y reproducible con buena calidad, de toda la información geológica y
geofísica relacionada con el Área Contractual, y deberá entregar a PEP dicha
información, incluyendo los registros de los Pozos. Los registros de Pozos
deberán contener los detalles de la perforación, profundización, taponamiento y
Abandono de los Pozos de acuerdo con la Experiencia y Prácticas Prudentes de la
Industria, e incluirán: (i) el estrato geológico a través del cual el Pozo fue
perforado, (ii) el revestimiento y equipo de fondo instalado en el Pozo y las
modificaciones y alteraciones que haya tenido, y (iii) los análisis de los
Hidrocarburos, agua y minerales que se hubieren encontrado.

Extensión de yacimiento y desarrollo unificado. En caso de que cualquier
Campo (i) forme parte de una estructura, formación o depósito que se extienda
más allá del límite del Área Contractual, o (ii) sea parte de un grupo de
yacimientos de Hidrocarburos, formaciones o depósitos que pudiera ser
considerado como un Campo individual de conformidad con la Experiencia y
Prácticas Prudentes de la Industria, el Contratista podrá solicitar a PEP su
aprobación para un desarrollo unificado. PEP revisará la solicitud y el soporte
técnico que justifique la solicitud del Contratista y resolverá lo conducente a su
sola discreción. En caso de que PEP esté de acuerdo en unificar las estructuras o
el grupo de yacimientos, y PEP o un Tercero Contratista ejecute servicios sobre
parte de dichas estructuras o grupo de yacimientos, el Contratista podrá
suspender la emisión de la Comunicación de Continuación, y el Contratista y PEP
harán lo que sea razonablemente necesario para negociar con el (los) Tercero(s)
Contratista(s) un programa de desarrollo unificado sobre esas estructuras,
formaciones, depósitos o grupo de yacimientos, de acuerdo con lo previsto en la
Cláusula 9. Cualquier programa de desarrollo unificado deberá prever el desarrollo
o evaluación económicamente óptima de las estructuras, formaciones, depósitos o
grupo de yacimientos, y deberá buscar el mayor beneficio económico para PEP.
En caso de que se llegue a un acuerdo de desarrollo unificado, el Contratista
deberá presentar la Comunicación de Continuación a más tardar treinta (30) días
después de que se alcance dicho acuerdo, en el entendido de que el proyecto del
Plan de Desarrollo deberá tomar en cuenta lo acordado para el desarrollo
unificado y la Obligación Mínima de Trabajo.

En caso de que dentro de los siguientes seis (6) meses contados a partir del inicio
de las negociaciones no se logre un acuerdo para el desarrollo unificado de las
estructuras, el Contratista deberá decidir si emite o no la Comunicación de
Continuación. Si el Contratista no emite la Comunicación de Continuación a más
tardar dentro de los treinta (30) días siguientes a la resolución de PEP a que se
refiere el párrafo precedente o a la conclusión del término de seis (6) meses a que
se hace referencia en esta Cláusula 6.7, este Contrato se dará por terminado
automáticamente y se considerará que el Contratista ha renunciado a todos sus
derechos conforme al mismo sin derecho a recibir pago alguno distinto de la
Remuneración por parte de PEP. Si el Contratista emite la Comunicación de

19
6.8.

7.1.

7.2.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Continuación, el Plan de Desarrollo que presente a consideración de PEP deberá
circunscribirse a los límites del Área Contractual, en el entendido de que PEP
podrá someter la resolución de cualquier disputa al mecanismo previsto en la
Cláusula 25.3.

Informe de Evaluación. Además de las obligaciones del Contratista conforme a la
Cláusula 10.8, el Contratista deberá entregar a PEP a más tardar treinta (30) días
antes del término del Periodo Inicial, un informe de todos los Servicios prestados
durante el Periodo Inicial (el —Irurme de Evaluación”) que contenga la información
a que se hace referencia en el Anexo 9.

Cláusula 7
Servicios de Desarrollo

Plan de Desarrollo. Si presenta la Comunicación de Continuación, el Contratista
deberá presentar a PEP dentro de los noventa (90) días siguientes a la
presentación de dicha Comunicación de Continuación, el Plan de Desarrollo para
los Servicios a llevarse a cabo en el Área Contractual después del Periodo Inicial y
hasta la terminación del Contrato. El Plan de Desarrollo se elaborará tomando
como referencia para todo su contenido la Experiencia y Prácticas Prudentes de la
Industria, y deberá diseñarse de tal forma que se promueva la optimización del
Campo, incluyendo que éste no sufrirá una tasa de declinación excesiva de
producción o pérdida de presión excesiva. En su caso, a más tardar dentro de los
cuarenta y cinco (45) días siguientes a la presentación de un Plan de Desarrollo,
PEP aprobará el Plan de Desarrollo siempre que: (i) considere el cumplimiento con
la Obligación Mínima de Trabajo de conformidad con el Anexo 7; (ii) sea
consistente con los criterios de determinación de viabilidad de desarrollo
señalados en el Anexo 10; (iii) resulte en la recuperación óptima de los
Hidrocarburos, considerando condiciones económicas esperadas; (iv) incluya un
sistema de gestión de seguridad, salud y protección ambiental que implementará,
y los mecanismos para el cumplimiento de las Leyes Aplicables en la materia; (v)
no implique excesivos Gastos, en comparación con otros planes de desarrollo en
otras áreas con características geológicas similares de la Región Norte; (vi) el
proyecto del Plan de Desarrollo sea comercialmente viable o razonable
considerando condiciones económicas similares; (vii) incluya mecanismos
adecuados para garantizar el grado de integración nacional, transferencia de
tecnología, capacitación y desarrollo sustentable; y (viii) considere mecanismos
para minimizar el venteo de Gas. PEP tendrá un plazo máximo de cuarenta y
cinco (45) días para comunicar por escrito al Contratista el rechazo del Plan de
Desarrollo.

Modificaciones al proyecto de Plan de Desarrollo por parte de PEP. PEP
podrá proponer modificaciones al proyecto del Plan de Desarrollo presentado por

20
7.3.

7.4.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

el Contratista. Al proponer dichas modificaciones, PEP deberá tomar en cuenta las
Cláusulas 2.2 y 16.3, especialmente lo relativo a su inciso (ii), por lo que dichas
modificaciones: (i) no se referirán a especificaciones técnicas que afecten las
tecnologías propuestas por el Contratista; y (ii) sólo podrán versar sobre el
incumplimiento de los incisos de la Cláusula 7.1.

Si las Partes no llegan a un acuerdo respecto al Plan de Desarrollo en términos de
la Cláusula 25.2, dentro de los sesenta (60) días siguientes a la entrega del
proyecto del Plan de Desarrollo, cualquiera de las Partes podrá solicitar la
intervención de un Experto Independiente de conformidad con la Cláusula 25.3.
Una vez emitido el dictamen del Experto Independiente, el Contratista deberá
realizar las adecuaciones al Plan de Desarrollo considerando lo indicado en el
dictamen del Experto Independiente y presentar el Plan de Desarrollo con tales
adecuaciones a consideración de PEP, en su caso, para su aprobación.

La negativa del Contratista a adecuar el Plan de Desarrollo de conformidad con lo
propuesto por el Experto Independiente será considerada como que el Contratista
ha renunciado a todos sus derechos derivados del Contrato, sin derecho a recibir
pago alguno distinto de la Remuneración por parte de PEP, por lo que el Contrato
se dará por terminado automáticamente.

Cumplimiento del Plan de Desarrollo y modificaciones. En caso de que las
Partes lleguen a un acuerdo respecto al Plan de Desarrollo, el Contratista tendrá

derecho a realizar los Servicios para implementar el Plan de Desarrollo aprobado
hasta la terminación del Contrato, mismos que deberá realizar con oportunidad y
de conformidad con los Programas de Trabajo. El Contratista podrá proponer
ocasionalmente modificaciones al Plan de Desarrollo, en cada caso sujeto a la
aprobación de PEP, conforme a lo previsto en la Cláusula 7.1. En caso de que las
Partes no lleguen a un acuerdo respecto a las modificaciones propuestas por el
Contratista, el Contratista deberá cumplir con el Plan de Desarrollo aprobado por
PEP.

Las modificaciones se documentarán por escrito mediante comunicación hecha de
conformidad con la Cláusula 31 en la que conste la conformidad entre los
representantes de las Partes.

Reportes de perforación. Dentro de los treinta (30) días siguientes A la
terminación de cualquier Pozo, el Contratista deberá presentar un informe final de
terminación de Pozo, que contenga todos los asuntos relevantes e indicará, entre
otros, las operaciones realizadas, la profundidad alcanzada, la evidencia de
Hidrocarburos y cualquier otra información de importancia, incluyendo información
sobre la tecnología empleada. El Contratista deberá mantener registro digital, en
original y reproducible con buena calidad, de toda la información geológica y
geofísica relacionada con el Área Contractual, y deberá entregar a PEP dicha
información, incluyendo los registros de los Pozos. Los registros de Pozos
deberán contener los detalles de la perforación, profundización, taponamiento y
Abandono de los Pozos de acuerdo con la Experiencia y Prácticas Prudentes de la

21
7.5.

7.6.

7.7.

7.8.

8.1.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Industria, e incluirán: (i) el estrato geológico a través del cual el Pozo fue
perforado, (ii) el revestimiento y equipo de fondo instalado en el Pozo y las
modificaciones y alteraciones que haya tenido, y (iii) los análisis de los
Hidrocarburos, agua y minerales que se hubieren encontrado.

Pronóstico de producción. El Contratista incluirá en sus Programas de Trabajo
un pronóstico de producción por Pozo, por yacimiento y por Campo.

Servicios de Producción. El Contratista deberá llevar a cabo los Servicios de
Producción necesarios, acorde con los volúmenes de producción.

Instalaciones de Entrega. Siempre que sea posible y conveniente, el Contratista
deberá utilizar la infraestructura existente dentro y/o fuera del Área Contractual.

El Contratista deberá diseñar, construir, instalar, mantener y operar oportuna y
eficientemente todas las Instalaciones de Entrega, sin perjuicio de lo establecido
en la Cláusula 19.3. A las Instalaciones de Entrega se les aplicarán las
estipulaciones previstas para los Materiales en la Cláusula 13.

En el caso que en el Área Contractual o fuera de ella existan Instalaciones de
Entrega construidas con anterioridad a la Fecha Efectiva, el Contratista deberá
proponer a PEP el uso, mantenimiento o Abandono de dichas instalaciones,
considerando las acciones que deberán tomarse conforme a la Experiencia y
Prácticas Prudentes de la Industria. PEP asumirá las responsabilidades por las
Instalaciones de Entrega a que se refiere este inciso, de conformidad con el
resultado que arroje el estudio ambiental inicial previsto en la Cláusula 14.3.

Asimismo, para el caso de Instalaciones de Entrega ubicadas fuera del Área
Contractual las correspondientes obligaciones y responsabilidades de las Partes se
señalarán en los procedimientos de recepción previstos en la Cláusula 12.4.

Decisión de no proceder con el Plan de Desarrollo. Si el Contratista no
presenta a PEP para su aprobación el Plan de Desarrollo antes del término del
periodo de noventa (90) días a que se hace referencia en la Cláusula 7.1, el
Contrato se dará por terminado automáticamente y se considerará que el
Contratista ha renunciado a todos sus derechos derivados del Contrato, sin
derecho a recibir pago alguno distinto de la Remuneración por parte de PEP.

) Cláusula 8
Area Contractual

Reducción del Área Contractual. El Área Contractual será reducida conforme a
lo establecido a continuación, en el entendido de que nada de lo previsto en esta
Cláusula 8.1 disminuirá la Obligación Mínima de Trabajo correspondiente:

22
8.2.

8.3.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

a) En cualquier momento, el Contratista podrá reducir una parte del Área
Contractual, en el entendido de que la parte del Área Contractual que sea
reducida deberá consistir en una o dos áreas de Sectores contiguos,
organizados en un polígono a ser aprobado por PEP. El Contratista
procurará reducir las partes del Área Contractual en las que no pretenda
realizar Servicios.

b) Si al finalizar el Periodo Inicial, el Contratista no hubiere presentado la
Comunicación de Continuación, el Contratista no podrá ejecutar Servicios de
Exploración ni Servicios de Desarrollo ni Servicios de Producción en el Área
Contractual y el cien por ciento (100%) del Área Contractual será reducida.

c) En caso de que el Contrato termine por cualquier motivo, se entenderá que el
cien por ciento (100%) del Área Contractual será reducida.

d) Queda entendido que, independientemente de que se lleven a cabo o no
actividades en la totalidad del Área Contractual, el Contratista será
responsable, conforme al Contrato, de cualquier incidente que ocurra en
cualquier parte del Área Contractual que no haya sido reducida.

Las partes que hayan sido reducidas, deberán ser entregadas a PEP cumpliendo
en lo aplicable lo dispuesto en la Cláusula 22.7.

Extensión del Área Contractual. El Contratista podrá solicitar a PEP la extensión
del Área Contractual. En este caso, el Contratista deberá presentar a PEP, para su
aprobación, un Plan de Desarrollo del área a incorporarse al Área Contractual.

La aprobación de la extensión del Área Contractual estará sujeta a: (i) que la
extensión no exceda cincuenta por ciento (50%) el tamaño del Área Contractual
original; (ii) la extensión sea contigua al Área Contractual; (iii) la extensión no
forme parte del área contractual de un contrato que PEP tenga celebrado con un
Tercero Contratista; y (iv) el Contratista haya tenido un desempeño adecuado, con
base en los Indicadores Clave de Desempeño indicados en la Cláusula 8.3.

Queda entendido que, en caso de que el Área Contractual sea extendida, la
Obligación Mínima de Trabajo será incrementada, de conformidad con lo señalado
en el Anexo 7.

Indicadores Clave de Desempeño. Cada año, a partir del inicio del Periodo de
Desarrollo, PEP llevará a cabo una evaluación del desempeño del Contratista en
la ejecución de los Servicios. El desempeño se medirá a través de puntos
asignados con base en los Indicadores Clave de Desempeño calculados de
conformidad con lo establecido en el Anexo 14.

Los puntos obtenidos por el Contratista serán considerados para la aprobación de
PEP respecto a la extensión del Área Contractual.

23
8.4.

9.1.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Acceso al Área Contractual. Queda expresamente convenido que PEP,
directamente o a través de un tercero, tendrá el derecho de acceso al Área
Contractual.

Cualquier acceso al Área Contractual de personal no directamente relacionado
con la realización de los Servicios en el Área Contractual deberá ser coordinado
por PEP, con el objeto de cumplir con las normas de seguridad aplicables y
procurar no interferir en las actividades del Contratista.

Cláusula 9
Unificación e instalaciones comunes

Unificación.

a)

b)

a)

En caso de que cualquier Campo (i) forme parte de una estructura, formación
o depósito que se extienda más allá del límite del Área Contractual, o (ii) sea
parte de un grupo de yacimientos que, conforme a la Experiencia y Prácticas
Prudentes de la Industria, podría ser considerado como un Campo, se
extienda más allá del límite del Área Contractual, PEP podrá requerirle al
Contratista, mediante comunicación por escrito, que desarrolle el Campo
conjuntamente con PEP o con un Tercero Contratista. El Contratista también
podrá tener la iniciativa de llegar a un acuerdo con el Tercero Contratista de
conformidad con la Cláusula 6.7. Queda entendido que cualquier desarrollo
unificado deberá cumplir con la Obligación Mínima de Trabajo.

Si el Contratista es requerido o elige unificar cualquier Campo con PEP o con
cualquier Tercero Contratista de acuerdo con lo previsto en la Cláusula
9.1(a), el Contratista deberá cooperar con PEP o con el Tercero Contratista
en la preparación de un programa y convenio de unificación para el
desarrollo del Campo. El Contratista deberá presentar las propuestas de
programa y convenio de unificación a PEP para su aprobación dentro de los
treinta (30) días siguientes a que el Contratista alcance un arreglo con el
Tercero Contratista respecto a los términos y condiciones del programa y
convenio de unificación. El Contratista no podrá realizar o celebrar ningún
programa o convenio de unificación, ni celebrar modificaciones a los mismos,
a menos de que (i) el programa y convenio de unificación, o las
modificaciones a los mismos, hayan sido aprobados por PEP, o (ii) los
efectos del programa y convenio de unificación sean expresamente
condicionados a la aprobación de PEP.

La porción unificada del Campo a cargo del Contratista conforme a cualquier
unificación aprobada por PEP, será considerada para todos los efectos como
un Campo en el Área Contractual, sujeto a las estipulaciones del Contrato.

Ninguna unificación aprobada por PEP conforme al Contrato será
considerada una cesión para efectos de lo previsto en la Cláusula 23.1.

24
Modelo de Contrato, Arenque

Junio 8 de 2012
Versión final

9.2. Instalaciones.
a) Sujeto a disponibilidad de capacidad y siempre que no se afecten las

b)

a)

condiciones operativas, PEP podrá requerirle al Contratista, mediante
comunicación por escrito, que la infraestructura e instalaciones existentes en
el Área Contractual sean utilizadas conjuntamente con PEP o con un tercero
designado por PEP si: (i) un Campo dentro del Área Contractual no puede
ser considerado comercial sin la conexión o utilización de alguna parte de la
infraestructura y/o instalaciones relacionadas con el desarrollo de otro
Campo que está dentro de un área a cargo de PEP o de un Tercero
Contratista, o (ii) un Campo que está dentro de un área a cargo de PEP o de
un Tercero Contratista no puede ser considerado comercial sin la conexión o
utilización de alguna parte de la infraestructura y/o instalaciones relacionadas
con algún Campo dentro del Área Contractual.

PEP podrá requerirle al Contratista, mediante comunicación por escrito, que
coopere con PEP, con un Tercero Contratista, o con un tercero designado
por PEP en las operaciones necesarias para diseñar y construir, así como
para conectar y conjuntamente utilizar, infraestructura y/o instalaciones si en
la ausencia de dicho diseño, construcción, conexión o utilización conjunta (i)
un Campo en el Área Contractual no puede ser considerado comercial o (ii)
un Campo que está dentro de un área a cargo de PEP o de un Tercero
Contratista no puede ser considerado como comercial.

El Contratista también podrá tener la iniciativa de llegar a un convenio de
infraestructura conjunta con un Tercero Contratista conforme a lo previsto en
esta Cláusula 9.2, siempre que, antes de su formalización, PEP haya dado
su consentimiento a dicho acuerdo.

En los supuestos previstos en los incisos (a), (b) y (c) de esta Cláusula 9.2, el
Contratista deberá realizar su mejor esfuerzo para llegar a un acuerdo con
PEP, con un Tercero Contratista, o con el tercero designado por PEP, bajo
términos y condiciones, incluyendo gastos, que permitan el diseño,
construcción, conexión y utilización de la infraestructura y las instalaciones
requeridas, en el entendido de que el Contratista no estará obligado a
permitir la conexión o utilización de la infraestructura e instalaciones
existentes si no ha firmado un convenio de infraestructura conjunta. El
Contratista deberá presentar a PEP el convenio de infraestructura conjunta
para su aprobación dentro de los treinta (30) días siguientes a que el
Contratista alcance un arreglo con el Tercero Contratista o con el tercero
designado por PEP respecto a los términos y condiciones del convenio de
infraestructura conjunta. El Contratista no podrá realizar o celebrar convenio
de infraestructura conjunta alguno, ni celebrar modificaciones al mismo, a
menos que (i) el convenio de infraestructura conjunta, o las modificaciones al
mismo, hayan sido aprobados por PEP, o (ii) los efectos del convenio de
infraestructura conjunta sean expresamente condicionados a la aprobación
de PEP.

25
9.3. Desacuerdo sobre infraestructura o unifica: .

a)

b)

a)

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

n

Cualquier desacuerdo entre las Partes respecto a las Cláusulas 9.1 y 9.2,
será sometido en primera instancia y en cualquier momento al Grupo
Directivo.

En caso de que (i) conforme a lo establecido en la Cláusula 9.1, PEP, el
Contratista o el Tercero Contratista no lleguen a un arreglo respecto de los
términos de una propuesta de un programa o convenio de unificación dentro
de los seis (6) meses siguientes al inicio de las negociaciones, o (ii) conforme
a lo establecido en la Cláusula 9.2, PEP, el Contratista, el Tercero Contratista
o el tercero designado por PEP no lleguen a un arreglo respecto de los
términos de una propuesta de convenio de infraestructura conjunta dentro de
los seis (6) meses siguientes al inicio de las negociaciones, cualquiera de las
Partes podrá solicitar la intervención de un Experto Independiente de
conformidad con la Cláusula 25.3.

Una vez emitido el dictamen del Experto Independiente, el Contratista deberá
realizar el programa o convenio de unificación o el convenio de
infraestructura conjunta, según sea el caso, considerando lo indicado en el
dictamen del Experto Independiente. Cuando el Contratista haya concluido la
redacción de los términos y condiciones del programa o convenio de
unificación o del convenio de infraestructura conjunta, según sea el caso, y el
Tercero Contratista o el tercero designado por PEP esté de acuerdo con
dichos términos y condiciones, el Contratista deberá presentar los
documentos relevantes a la aprobación de PEP, misma que no podrá ser
retrasada o negada injustificadamente. El Contratista deberá proceder, sin
retraso, con los Servicios de Desarrollo, de conformidad con los términos
acordados en el programa de unificación, convenio de unificación o convenio
de infraestructura conjunta.

La negativa del Contratista a participar en el procedimiento del Experto
Independiente o a proceder con las actividades en cuestión o a realizar o
celebrar el programa y convenios de unificación o el convenio de
infraestructura conjunta de acuerdo con lo previsto por el dictamen del
Experto Independiente, tendrá como consecuencia automática la reducción
de cualquier parte del Área Contractual en la que se encuentre el Campo
relativo al desarrollo unificado o a los requerimientos de diseño, construcción
y utilización de infraestructura previstos en la Cláusula 9.2, en el entendido
de que dicha reducción significará la renuncia del Contratista a realizar
Servicios en el área reducida.

26
10.1.

10.2.

10.3.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Cláusula 10
Programas de Trabajo

Programas de Trabajo. El Contratista deberá presentar a PEP, para su
aprobación, Programas de Trabajo para los Servicios (incluyendo Abandono).
Durante el Periodo Inicial, el Programa de Trabajo deberá cumplir con el Programa
Mínimo Inicial, mientras que durante el Periodo de Desarrollo, los Programas de
Trabajo deberán cumplir con el Plan de Desarrollo y con la Obligación Mínima de
Trabajo. Todos los Programas de Trabajo deberán cumplir con los Procedimientos
de Registro Financiero, la Experiencia y Prácticas Prudentes de la Industria, las
Leyes Aplicables y los demás términos y condiciones previstos en el Contrato,
incluyendo compromisos de unificación e infraestructura conjunta.

Salvo por el programa del Periodo Inicial conforme a la Cláusula 10.2, el
Contratista deberá presentar el Programa de Trabajo de cada año a más tardar el
31 de octubre del año anterior; no obstante, para efectos de planeación de PEP, el
Contratista presentará una versión preliminar a más tardar el 30 de junio del año
anterior.

En caso de que el Contratista entregue a PEP la Comunicación de Continuación,
también deberá entregar un programa de actividades a realizar los primeros ciento
veinte (120) días del Periodo de Desarrollo.

Programa del Periodo Inicial. A más tardar un (1) mes después de la Fecha
Efectiva, el Contratista deberá presentar a PEP, para su aprobación, el Programa
de Trabajo para el Periodo Inicial, el cual deberá incluir los Servicios a realizar
durante dicho periodo y deberá cumplir con el Programa Mínimo Inicial.
Adicionalmente, en la Fecha Efectiva, el Contratista deberá entregar un programa
de actividades a realizar los primeros sesenta (60) días a partir del fin de la
transición del Área Contractual de PEP al Contratista.

Contenido de Programas de Trabajo. Los Programas de Trabajo deberán
contener, según sea aplicable, (i) situación del Programa Mínimo Inicial, de la
Obligación Mínima de Trabajo y del Plan de Desarrollo, según corresponda; (ii)
una descripción de los Servicios a realizar en el periodo correspondiente,
incluyendo, entre otros, Presupuesto, Servicios de Exploración, Servicios de
Desarrollo, Servicios de Producción, Abandono, programas de unificación e
instalaciones conjuntas, producciones esperadas, planes de administración de
yacimientos, y programas de capacitación, desarrollo y transferencia de
tecnología, salud, seguridad y medio ambiente, y desarrollo sustentable; (ii)
descripción general de los Servicios cuya realización deba continuarse en los años
siguientes; y (iv) pronósticos de producción mensuales para el periodo
correspondiente, y anuales para los siguientes cinco (5) años, así como de la
producción total esperada en la vida útil de los Campos en el Área Contractual.

27
10.4.

10.5.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Aprobación de Programas de Trabajo; modificaciones de PEP. En su caso, a
más tardar dentro de los treinta (30) días siguientes a la presentación de un

Programa de Trabajo, PEP aprobará el Programa de Trabajo o formulará y
comunicará al Contratista, a la brevedad posible, cualquier objeción u observación
que tuviera sobre cualquiera de los Programas de Trabajo. Queda entendido que
PEP deberá aprobar los Programas de Trabajo siempre y cuando cumplan con (i)
el Programa Mínimo Inicial, la Obligación Mínima de Trabajo y el Plan de
Desarrollo, según corresponda, (ii) las estipulaciones previstas en los
Procedimientos de Registro Financiero y los demás términos y condiciones del
Contrato, (iii) la Experiencia y Prácticas Prudentes de la Industria, y (iv) las Leyes
Aplicables. El Contratista no podrá llevar a cabo Servicios no incluidos en un
Programa de Trabajo aprobado, excepto en caso de emergencia. PEP tendrá un
plazo máximo de treinta (30) días a partir de la presentación del Programa de
Trabajo por parte del Contratista para comunicar al Contratista por escrito la no
aprobación del Programa de Trabajo.

PEP sólo podrá negar la aprobación del Programa de Trabajo en el caso de que el
Programa de Trabajo: (i) no cumpla con el Programa Mínimo Inicial o la Obligación
Mínima de Trabajo, según corresponda; (ii) modifique el Plan de Desarrollo, en su
caso; O (iii) incluya condiciones que, en términos del Contrato requieran
aprobación previa de PEP sin que éstas hubieren sido aprobadas.

El Contratista deberá modificar cualquier Programa de Trabajo que hubiese sido
objetado o que hubiera recibido comentarios por parte de PEP, para someterlo
nuevamente a su aprobación. Las modificaciones a los Programas de Trabajo se
documentarán mediante comunicación hecha de conformidad con la Cláusula 31
en la que conste la conformidad entre los representantes de las Partes.

En caso de diferencias entre las Partes en cuanto a la integración de los
Programas de Trabajo, PEP los podrá aprobar parcialmente, mientras se llevan a
cabo las modificaciones y acuerdos procedentes de conformidad con lo señalado
en esta cláusula.

PEP contará con quince (15) días a partir de la Fecha Efectiva para la aprobación
del programa de actividades a realizar durante los primeros sesenta (60) días a
partir del fin de la transición del Área Contractual de PEP al Contratista.

Asimismo, PEP contará con cinco (5) días contados a partir de que el Contratista
entregue a PEP la Comunicación de Continuación para aprobar el programa de
actividades a realizar durante los primeros ciento veinte (120) días del Periodo de
Desarrollo.

Asuntos no sujetos a aprobación de PEP. Atento a lo estipulado en las
Cláusulas 2.2 y 16.3, especialmente su inciso (ii), para que PEP se beneficie de la
tecnología y mejores prácticas, será atribuible y responsabilidad exclusiva del
Contratista y, por tanto, no estará sujeto a aprobación por parte de PEP lo
siguiente: (i) especificaciones técnicas; (ii) el diseño y atributos de los Pozos e
instalaciones; (iii) la ingeniería, diseño o construcción de instalaciones de

28
10.6.

10.7.

10.8.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

recolección y producción en el Área Contractual; y (iv) propuestas para la
operación de los Pozos e instalaciones de recolección y producción en el Área
Contractual.

Modificaciones del Contratista. El Contratista no podrá hacer modificaciones a
los Programas de Trabajo aprobados sin el consentimiento por escrito de PEP, en
aspectos distintos a los asuntos a que se refiere la Cláusula 10.5. Si es útil para
los Servicios, el Contratista podrá solicitar a PEP su aprobación para modificar un
Programa de Trabajo aprobado, en cuyo caso dicha solicitud deberá describir la
racionalidad y los beneficios de la modificación propuesta. PEP formulará y
comunicará al Contratista cualquier objeción u observación que pueda tener
respecto a las modificaciones propuestas, en el entendido de que PEP deberá
aprobar en un término de quince (15) días las modificaciones propuestas si el
Contratista demuestra que dichas modificaciones (i) cumplen con el Programa
Mínimo Inicial, la Obligación Mínima de Trabajo y el Plan de Desarrollo, según
corresponda; (ii) cumplen con los Procedimientos de Registro Financiero y los
demás términos y condiciones del Contrato; (iii) cumplen con la Experiencia y
Prácticas Prudentes de la Industria; (iv) cumplen con las Leyes Aplicables; y (v) no
tendrán un efecto adverso en el medio ambiente. No obstante lo anterior, PEP
podrá objetar las modificaciones a un Programa de Trabajo si las condiciones
técnicas o económicas así lo justifican. En caso de que las Partes no lleguen a un
acuerdo respecto de las modificaciones propuestas, el Contratista deberá cumplir
con el Programa de Trabajo originalmente aprobado.

Programas de trabajo preliminares. Para el Periodo de Desarrollo, el Contratista
deberá preparar y presentar a PEP, junto con los Programas de Trabajo
mencionados en esta Cláusula 10, los programas de trabajo preliminares para los
dos (2) años siguientes, estableciendo las actividades que el Contratista planea
llevar a cabo durante dichos años.

Informes de avance. El Contratista proporcionará a PEP, dentro de los diez (10)
días siguientes al final de cada mes calendario, un informe de avance de las obras
relacionadas con los Servicios durante el mes inmediato anterior, que deberá
incluir lo siguiente:

a) Un reporte que muestre el estado real de los Servicios, para cada uno de los
principales componentes del Programa Mínimo Inicial y de la Obligación
Mínima de Trabajo;

b) Un reporte de ingeniería que describa las actividades críticas realizadas y, en
su caso, los retrasos o desviaciones observados o esperados, y las medidas
para corregirlos;

c) Un informe que resuma las dificultades encontradas en los Pozos y que
pudieran retrasar la adquisición de información, la producción de

29
10.9.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Hidrocarburos o cualquier Programa de Trabajo aprobado, y las medidas que
se proponen para resolver dichas dificultades;

d) Un informe indicando los resultados de los estudios, pruebas tecnológicas o
de otro tipo, análisis o reportes técnicos relevantes relacionados con los
Servicios realizados en el Área Contractual durante el mes;

e) Un informe relativo a las Instalaciones de Entrega que resuma las
dificultades encontradas en el sitio y las medidas para resolver dichas
dificultades;

f) Una descripción de cualquier actividad que el Contratista considere relevante
para el mejor entendimiento del yacimiento y la optimización de su desarrollo;
y

g) Un informe que resuma el cumplimiento del Contratista con los
procedimientos de aseguramiento de calidad, aplicación del sistema de
gestión de seguridad, salud y protección ambiental y un reporte de las
acciones realizadas en materia de desarrollo sustentable.

Documentación. El Contratista deberá presentar toda la documentación e
información que PEP solicite en términos de la Cláusula 29.1. PEP tendrá acceso
irrestricto a (i) toda la información técnica relacionada con los Servicios, y (ii) al
Área Contractual, para verificar la ejecución de los Servicios.

Cláusula 11
Presupuestos y Gastos Elegibles

Presupuestos. Junto con la presentación de cada Programa de Trabajo, el
Contratista deberá presentar a PEP, conforme a los Procedimientos de Registro
Financiero, un presupuesto de los Gastos Elegibles en que se incurrirá por la
ejecución de cada Programa de Trabajo. Todos los proyectos de Presupuesto
presentados a PEP para su revisión deberán ser comercialmente viables o
razonables y consistentes con los requisitos del Contrato (incluyendo los
Procedimientos de Registro Financiero) y con la Experiencia y Prácticas Prudentes
de la Industria. Los proyectos de Presupuesto deberán incluir un estimado de los
Gastos Elegibles necesarios para ejecutar los Servicios descritos en el
correspondiente Programa de Trabajo y tendrán el alcance suficiente para permitir
a PEP una evaluación adecuada. Las aprobaciones para Gastos a que se refieren
los Procedimientos del Registro Financiero, considerarán los Presupuestos a que
se refiere esta cláusula.

Presupuestos preliminares. Para el Periodo de Desarrollo, el Contratista deberá
preparar y presentar a PEP, junto con el Presupuesto mencionado en la Cláusula
11.1, los presupuestos preliminares para los dos (2) años siguientes,

30
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

estableciendo los Gastos Elegibles en los que el Contratista espera incurrir
durante dichos años.

Modificaciones. El Contratista no podrá modificar al Presupuesto aprobado sin el
consentimiento previo por escrito de PEP. El Contratista podrá solicitar a PEP su
aprobación para modificar un Presupuesto, en cuyo caso dicha solicitud deberá
describir la racionalidad y los beneficios de la modificación propuesta. PEP
formulará y comunicará al Contratista cualquier objeción u observación que pueda
tener respecto a las modificaciones propuestas. En caso de que las Partes no
lleguen a un acuerdo respecto de las modificaciones propuestas, el Presupuesto
permanecerá sin cambio. Se entiende que la aprobación de PEP a las
modificaciones de las actividades incluidas en el Plan de Desarrollo o en cualquier
Programa de Trabajo, no constituyen ni implican por sí mismas la aprobación
automática de PEP a una modificación del Presupuesto correspondiente.

Contabilidad de los Gastos Elegibles. Toda operación contable relacionada con
los Gastos Elegibles, cualquiera que sea la moneda empleada y lugar de pago,
deberá ser consignada en la Cuenta Operativa conforme a lo establecido en los
Procedimientos de Registro Financiero. Los Gastos Elegibles deberán ser
razonables en comparación con los gastos de áreas similares.

Gastos Recuperables. Los Gastos Elegibles serán considerados Gastos
Recuperables únicamente cuando todos los requisitos previstos por los
Procedimientos de Registro Financiero sean satisfechos.

Revisión de PEP. PEP, directamente o a través de un tercero, incluyendo los
órganos de evaluación corporativa, tendrá derecho de revisar, inspeccionar,
auditar, cuestionar o impugnar la Cuenta Operativa, los Gastos Elegibles, los
informes del Contratista o los informes de auditoría, de acuerdo con los términos y
condiciones previstos por los Procedimientos de Registro Financiero.

Obligación de mantener registros. El Contratista deberá mantener en México,
por un plazo no menor a seis (6) años, los libros de contabilidad relacionados con
los Servicios, así como los soportes y evidencias de dichos libros y los registros en
los cuales se aprecian las operaciones en la Cuenta Operativa. El Contratista
deberá contar con un sistema electrónico de manejo de información que permita la
transferencia automática de dicha información a PEP; tal sistema electrónico
deberá ser aprobado por PEP, y deberá mantener los registros durante el plazo
del Contrato y hasta el finiquito.

31
12.1.

12.2.

12.3.

12.4.

12.5.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Cláusula 12
Nominación y medición de los Hidrocarburos

Volumen y calidad. El volumen y la calidad de los Hidrocarburos Netos deberán
medirse, monitorearse y determinarse de forma continua en los Puntos de
Medición por parte de PEP, de acuerdo con el Manual API, las Leyes Aplicables y
el Anexo 8. Ocasionalmente, PEP podrá solicitar la medición de volumen y calidad
de los Hidrocarburos a boca de Pozo, en cuyo caso, el Contratista deberá
suministrar e instalar el equipo adicional necesario para llevar a cabo dichas
mediciones.

Nominación. Cada que sea necesario, las Partes acordarán una cantidad de
Hidrocarburos Producidos, señalando el volumen correspondiente a los
Hidrocarburos de Insumo. Al acordar la nominación, se deberá considerar la
capacidad de las Instalaciones Después del Punto de Medición, en el entendido de
que PEP es el único responsable de contar con la capacidad e infraestructura
necesarias para recibir la producción del Área Contractual y de que no podrá
invocar falta de capacidad o problemas de infraestructura fuera del Área
Contractual para solicitar la reducción de los volúmenes de Hidrocarburos
Producidos. Las diferencias entre los volúmenes nominados y los volúmenes
medidos serán analizados por el Grupo Directivo.

Recepción de Hidrocarburos Netos. Los Hidrocarburos Netos se entregarán a
PEP en un lugar previamente designado y según lo determine PEP.

Procedimientos de recepción. A más tardar treinta (30) días después de la
Fecha Efectiva, las Partes deberán reunirse para convenir procedimientos de
entrega/recepción de los Hidrocarburos Netos. Dichos procedimientos deberán
regular la programación, almacenamiento, medición, monitoreo de calidad, y
transporte de los Hidrocarburos Netos entregados en los Puntos de Medición. Los
procedimientos deberán cumplir con lo previsto en el Contrato, el Manual API, la
Experiencia y Prácticas Prudentes de la Industria y las Leyes Aplicables, y
desarrollarán, entre otros, los siguientes temas: (i) pronósticos de producción
promedio diario mensual y promedio mensual para el año correspondiente; (ii)
programación de entrega/recepción; (iii) medidas de seguridad y protección
ambiental, (iv) calidad de los Hidrocarburos, (v) manejo del agua residual, y (vi)
obligaciones y responsabilidades para el caso de que el Punto de Medición se
encuentre ubicado fuera del Área Contractual.

Equipo de medición. El equipo de medición será suministrado por el Contratista y
deberá contar con la aprobación de PEP, quien verificará el cumplimiento con los
requisitos técnicos y legales y con la Experiencia y Prácticas Prudentes de la
Industria.

32
12.6.

12.7.

12.8.

12.9.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Instalación, mantenimiento y calibración del equipo de medición. La
instalación, mantenimiento y calibración de los equipos de medición estarán a

cargo del Contratista, bajo la estricta autorización y supervisión de PEP. La
confirmación metrológica y la calibración-ajuste deberán realizarse a través de una
entidad acreditada ante una entidad oficial en metrología y aceptada por PEP.
PEP podrá instalar medidores adicionales para verificar el funcionamiento de los
medidores instalados por el Contratista.

Certificación del equipo de medición. Los equipos de medición deberán contar
con el certificado de origen correspondiente. La confirmación metrológica de que
los equipos de medición están aptos y miden los volúmenes y la calidad de
Hidrocarburos dentro de los parámetros de exactitud establecidos por PEP, se
realizará cada mes con cargo al Contratista por una compañía acreditada ante una
entidad oficial en metrología y aceptada por PEP. El Contratista se cerciorará de
que dicha compañía acreditada entregue a PEP los resultados de cada
calibración-ajuste a más tardar tres (3) días después de realizada.

Registros. El Contratista deberá llevar registros completos y exactos de todas las
mediciones de los Hidrocarburos Netos, debiendo entregar a PEP copia fiel de
dichos registros, según PEP se los requiera. En todo momento, los representantes
de PEP tendrán acceso a dichos registros y derecho a inspeccionar y examinar los
equipos de medición y gráficos, así como a ser testigos, conjuntamente con el
Contratista, de las pruebas de calibración en los periodos acordados con la
finalidad de establecer los factores admisibles de corrección por temperatura,
presión, gravedad específica y otros. Todos los registros que se utilicen para
efectos de pago deberán contar con la aprobación de PEP.

Mal funcionamiento del equipo de medición. Si como resultado de cualquier
examen o prueba, resulta que cualquiera de los componentes de los equipos de
medición está fuera de las especificaciones, descompuesto o ajustado
incorrectamente, el Contratista deberá repararlo inmediatamente y asegurase de
que se encuentra en correcto estado de funcionamiento en un plazo no mayor a
setenta y dos (72) horas luego de haberse detectado el desperfecto o de recibir la
comunicación de este hecho por parte de PEP. En ningún caso se permitirá que el
flujo de Hidrocarburos se efectúe sin control en los términos de esta cláusula. Si (i)
una prueba o inspección establece que un medidor es inexacto o impreciso por
más/menos cero punto tres por ciento (0.3%) o (ii) un medidor no ha estado
funcionando, entonces las Partes realizarán un ajuste para corregir la inexactitud o
imprecisión de las mediciones hechas por el medidor defectuoso en el periodo
durante el cual se encuentre la inexactitud o imprecisión o el medidor haya estado
sin funcionar. En caso de que el periodo de inexactitud o imprecisión o de la falla
en el funcionamiento no pudiere ser determinado mediante pruebas o inspección,
la siguiente metodología deberá ser utilizada:

33
12.10.

a)

b)

a)

En|
del

con
debi
med
Con

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Las Partes tratarán en convenir un ajuste apropiado, considerando la
Experiencia y Prácticas Prudentes de la Industria.

Si las Partes no llegaren a un acuerdo en cuanto al ajuste apropiado en un
plazo de cinco (5) días contados a partir de que se hubiere descubierto la
inexactitud o falla en el funcionamiento, según sea el caso, la medición se
realizará mediante la utilización de medidores de respaldo apropiados y
proporcionados por PEP, siempre que dichos medidores hubieren sido
instalados y probados de la misma forma que los medidores instalados por el
Contratista.

En caso de que PEP no proporcione medidores de respaldo o de que los
proporcionados presenten fallas o inexactitudes por más/menos cero punto
tres por ciento 0.3%, la medición se realizará usando medidores de respaldo
apropiados proporcionados por el Contratista, siempre que dichos medidores
de respaldo hubieren sido instalados y probados de conformidad con el
Contrato.

En caso de que el Contratista no proporcione medidores de respaldo o de
que los proporcionados presenten fallas o inexactitudes por más/menos cero
punto tres por ciento (0.3%), entonces se recalculará la cantidad de
Hidrocarburos conforme a lo siguiente: (i) el tiempo transcurrido desde la
última prueba correcta del medidor será dividido entre dos y (ii) se ajustarán
las cantidades de Hidrocarburos correspondientes a la segunda mitad
conforme al volumen promedio diario de los Hidrocarburos medidos durante
los siguientes diez (10) días a partir de que se cuente con los medidores en
correcto funcionamiento.

la medida en que el periodo de ajuste incluya un periodo de entrega respecto
cual se hubiera pagado la Remuneración, las mediciones ya corregidas de
ormidad con esta Cláusula 12.9 serán utilizadas para recalcular la cantidad
da por el periodo de inexactitud. Si, como consecuencia de la aplicación de las
iciones corregidas, PEP es requerido a pagar cualquier cantidad al
tratista, PEP deberá pagar dicha cantidad junto con el pago de la siguiente

factura. En caso de que, como resultado de la aplicación de las mediciones
corregidas, el Contratista esté requerido de pagar cualquier cantidad a PEP, dicha

can

Ree

idad será descontada de la siguiente factura.

mplazo del equipo de medición. Si el Contratista decide, por causas

debi

damente justificadas, reemplazar cualquier instrumento o aparato de

med
sus

ición, lo comunicará a PEP con dos (2) Días Hábiles de anticipación para que
representantes estén presentes cuando la operación se lleve a cabo.

34
13.1.

13.2.

13.3.

13.4.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Cláusula 13
Materiales

Propiedad y uso de Materiales. La propiedad de todos los Materiales adquiridos
por el Contratista para ser utilizados en los Servicios (incluyendo la de las
Instalaciones Principales, la de las Instalaciones de Entrega y la de cualquier bien
en construcción) pasará de forma automática a PEP (i) inmediatamente después
de su instalación, o (ii) inmediatamente después de su construcción en el Área
Contractual. El Contratista deberá llevar a cabo cualquier acto necesario o
apropiado para que PEP detente la propiedad de dichos Materiales; el registro de
dicha transferencia se realizará conforme a lo estipulado en los Procedimientos de
Registro Financiero.

Durante el tiempo en que el Contratista esté prestando los Servicios en el Área
Contractual, el Contratista tendrá el derecho de usar dichos Materiales, sin cargo
alguno, en el entendido de que el Contratista no podrá usar dichos Materiales para
un objeto distinto a los Servicios de acuerdo con este Contrato.

Se excluyen de esta estipulación los Materiales arrendados por el Contratista con
autorización de PEP o que sean propiedad de los Subcontratistas.

Arrendamiento. El Contratista podrá arrendar Materiales para la realización de los
Servicios, siempre que así lo proponga en los Programas de Trabajo y cuente con
la autorización de PEP.

Mantenimiento. Durante la vigencia del Contrato, el Contratista mantendrá todos
los Materiales y todas las instalaciones del Área Contractual en buen estado de
funcionamiento de acuerdo con la Experiencia y Prácticas Prudentes de la
Industria y las recomendaciones de los fabricantes de los equipos. Para tal
mantenimiento de las instalaciones, el Contratista deberá considerar lo estipulado
en la Cláusula 19.3.

Materiales de PEP. Para la ejecución de los Servicios, el Contratista tendrá
derecho, sin costo alguno, de usar los Materiales y los activos fijos incluidos en el
Anexo 4 y que hubieran sido transferidos al Contratista en la transición a que se
refiere la Cláusula 5.1, los cuales serán puestos a disposición del Contratista,
siendo responsabilidad y obligación del Contratista su buen uso, custodia,
mantenimiento y reposición, de ser el caso.

35
14.1.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Cláusula 14
Otras obligaciones y derechos de las Partes

Obligaciones adicionales del Contratista. Con independencia de otras

obligaciones estipuladas en este Contrato, el Contratista deberá:

a)

b)

a)

e)

9)

h)

adoptar, a su sola discreción, una organización apropiada para alcanzar con
éxito el objeto del Contrato y cumplir con sus obligaciones conforme al
mismo;

coordinar la ejecución de los Servicios de acuerdo con el Plan de Desarrollo,
los Programas de Trabajo y Presupuestos aprobados por PEP, conforme a lo
que determinen la Experiencia y Prácticas Prudentes de la Industria, el
sistema de gestión de seguridad, salud y protección ambiental, así como con
los demás términos y condiciones del Contrato y las Leyes Aplicables;

suministrar todos los recursos técnicos, financieros y otros recursos de
cualquier otra naturaleza, así como todo el personal necesario para la
ejecución de los Servicios;

obtener oportunamente todos los Materiales requeridos para la ejecución d
los Servicios y asegurarse de que sean adecuados para su objeto;

(9)

obtener oportunamente y pagar todos los permisos de cualquier autoridad
gubernamental y ambiental necesarios para la prestación de los Servicios,
incluyendo en forma enunciativa y no limitativa, los indicados en el Anexo 11
pero excluyendo los que expresamente se indican como responsabilidad de
PEP en el Anexo 11;

contar con un establecimiento permanente en México y estar registrado ante
el Registro Federal de Contribuyentes;

entregar a PEP la información que éste le requiera, datos e interpretaciones
relacionadas con los Servicios, tales como datos científicos y técnicos
obtenidos en razón de sus trabajos; perfiles eléctricos, sónicos, radiactivos;
cintas y líneas sísmicas; muestras de Pozos; núcleos; formaciones; mapas;
informes topográficos, geológicos, geofísicos, geoquímicos y de perforación;
así como cualquier otra información similar e informes de evaluación
geológica, geofísica y del yacimiento; entre otros, junto con los documentos
correspondientes;

mantener en México registros completos de todos los Servicios prestados
conforme a este Contrato;

entregar a PEP toda la información sobre la existencia de recursos mineros,
hidráulicos y de otros tipos que se descubran como resultado de los
Servicios y abstenerse de extraer y de afectar de cualquier forma los
recursos naturales distintos de los Hidrocarburos que se descubran en el
Área Contractual, aunque éstos se hubiesen descubierto durante la
búsqueda de Hidrocarburos;

36
o)

9)

q)

t)

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

entregar a PEP toda la información sobre la existencia de vestigios
arqueológicos que se descubran como resultado de los Servicios y
abstenerse de extraerlos del Área Contractual y de afectarlos de cualquier
forma, aunque éstos se hubiesen descubierto durante la búsqueda de
Hidrocarburos;

abstenerse de perforar, desde el Área Contractual, Pozo alguno que pueda
atravesar la proyección vertical del Área Contractual, sin el consentimiento
expreso y por escrito de PEP; en caso de tal perforación sin el
consentimiento de PEP, el volumen de Hidrocarburos proveniente de dicho
Pozo no será considerado como Hidrocarburos Producidos, y cualquier
Gasto relacionado a dicho Pozo no será considerado como Gastos Elegibles;

identificar cada Pozo con su número de referencia e incluir dicho número en
todos los mapas, planos y otros registros similares mantenidos por el
Contratista;

taponar, conforme a la Experiencia y Prácticas Prudentes de la Industria, los
Pozos antes de su Abandono a fin de evitar contaminación, daños al medio
ambiente o posibles daños a los depósitos de Hidrocarburos;

facilitar que los representantes de PEP y de cualquier otra autoridad puedan
realizar inspecciones de los Servicios y de las instalaciones, oficinas,
registros y libros contables así como de la información relacionada con los
Servicios;

asegurar que los Hidrocarburos descubiertos en el Área Contractual no se
derramen o desperdicien en cualquier otra forma;

evitar el daño a los estratos y formaciones que contengan Hidrocarburos y a
los mantos que contengan depósitos de agua, conforme a la Experiencia y
Prácticas Prudentes de la Industria;

mantener informados al Grupo Directivo y a PEP sobre el desarrollo de los
Servicios durante la vigencia del Contrato, mediante los informes previstos
en el Contrato o cualquier otro informe que resulte apropiado;

emplear personal calificado, así como Materiales y tecnología de punta, de
acuerdo con la Experiencia y Prácticas Prudentes de la Industria;

proveer a los representantes de PEP las facilidades necesarias para el
ejercicio de sus derechos bajo este Contrato;

adoptar y asegurarse de que sus Subcontratistas adopten medidas
apropiadas, ajustándose al sistema de gestión de seguridad, salud y
protección ambiental contemplados en el Plan de Desarrollo, para proteger la
vida, el derecho de propiedad, sembradíos, cosechas, pesca, flora y fauna
silvestre, descubrimientos arqueológicos y otros derechos vinculados a la
protección social y del medio ambiente, conforme a las Leyes Aplicables;

37
14.2.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

u) comunicar inmediatamente a PEP de cualesquiera procedimientos judiciales
o administrativos en que se vea envuelto en relación con el Contrato o con
los Servicios;

v) tomar las medidas pertinentes en las situaciones de emergencia y de Caso
Fortuito o Fuerza Mayor (incluyendo explosiones, reventones, fugas u otros
incidentes que causen o pudieran causar daño al ambiente o presenten o
puedan presentar una amenaza a la seguridad y salud de las Personas) con
el fin de mitigar sus efectos, así como reportar a PEP con el detalle
apropiado la situación de emergencia y las medidas tomadas al respecto;

w) tomar las medidas pertinentes para prevenir o mitigar pérdidas o daños y
remediar cualquier daño causado por los Servicios;

x) entregar a PEP, cada año, un informe de reservas que debe ser preparado
por cuenta del Contratista por conducto de una empresa independiente, de
capacidad y prestigio internacionalmente reconocido en el ramo, previamente
autorizada por PEP, que contenga la memoria de cálculo de las reservas
probadas, probables y posibles de hidrocarburos existentes en el Área
Contractual, elaborado conforme a los lineamientos definidos por PEP; y

y) entregar a PEP, al menos cada dos años, un informe de las condiciones
ambientales y de las comunidades ubicadas o cercanas al Área Contractual,
dicho informe deberá ser preparado por una empresa o institución
independiente, de capacidad y prestigio en el ramo, previamente autorizada
por PEP.

Responsabilidad _ambiental_del Contratista. El Contratista será el único
responsable, del cumplimiento de todas las obligaciones, compromisos y

condicionantes ambientales previstas en las Leyes Aplicables, la Experiencia y
Prácticas Prudentes de la Industria y las autorizaciones emitidas por las
autoridades ambientales, así como de los daños o afectaciones que cause al
medio ambiente provocados por el manejo de sustancias, fluidos, combustibles,
lubricantes que se empleen o estén en su posesión o bajo control del Contratista
para la prestación de los Servicios; por lo que el Contratista, será responsable de
su remediación, restauración y compensación de reclamos que se originen hasta
donde sea necesario y estará obligado a efectuar las labores y a tomar todas las
medidas que impongan las autoridades ambientales, así como a realizar de
manera inmediata las acciones necesarias para la remediación y
descontaminación que correspondan, sin perjuicio de su responsabilidad frente a
terceros y frente a las autoridades competentes. Sin perjuicio de la
responsabilidad ambiental del Contratista, PEP podrá establecer los controles y
las medidas de supervisión que considere convenientes para cerciorarse del
cumplimiento de las obligaciones del Contratista en materia ambiental. Conforme a
esta Cláusula 14.2 y las Leyes Aplicables, el Contratista tendrá las siguientes
obligaciones:

38
14.3.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

a) prestar y realizar los Servicios preservando y conservando el medio
ambiente, sin causar daño a la propiedad pública o privada, de acuerdo con
las Leyes Aplicables;

b) elaborar una estrategia y programas ambientales, y contar con sistemas de
seguridad para proteger el medio ambiente y la salud y seguridad del
personal y las instalaciones. La estrategia, programas y sistemas serán
presentados al Grupo Directivo para su revisión como parte de los
Programas de Trabajo;

Cc) realizar con la periodicidad que las Leyes Aplicables indiquen, o cuando las
Partes así lo consideren necesario, todos los estudios ambientales
requeridos y obtener, renovar y mantener todas las autorizaciones
ambientales para la prestación y realización de los Servicios, de conformidad
con las Leyes Aplicables;

d) cumplir con los términos de todas las autorizaciones ambientales y mantener
el Área Contractual en las mejores condiciones que permitan un desarrollo
sustentable, de conformidad con las Leyes Aplicables;

e) emplear personal calificado, equipos, maquinaria, Materiales, procedimientos
operacionales y en general las más actualizadas tecnologías que cumplan
con la Experiencia y Prácticas Prudentes de la Industria, aplicando el
principio de la prevención o precaución, preservación de la diversidad
biológica, de los recursos naturales y la preservación de la seguridad y salud
de la población y de su personal;

f) colaborar con las autoridades y los organismos, federales y estatales,
encargados del cuidado del medio ambiente; y

9) como parte de las actividades de Abandono, remediar y rehabilitar el Área
Contractual que esté siendo abandonada y será responsable por todas las
obligaciones ambientales que pudieran existir como resultado de los
Servicios.

Asimismo, el Contratista será responsable de que sus Subcontratistas cumplan
con todas las obligaciones, compromisos y condiciones ambientales previstas en
las Leyes Aplicables, la Experiencia y Prácticas Prudentes de la Industria y los
permisos ambientales, así como que sean responsables de los daños que causen
al medio ambiente por la ejecución de actividades a su cargo.

Responsabilidad__ambiental_ de_ PEP_ y derechos a indemnización.
Considerando el carácter de operador de PEP y que todos los Hidrocarburos

Producidos son propiedad de éste, PEP será responsable por daños o
afectaciones causados al medio ambiente y daños causados a terceros por
cualquier contaminación por Hidrocarburos, por lo que, será responsable de su
correspondiente remediación, restauración y compensación de reclamos que se
originen y estará obligado a efectuar las labores y a tomar todas las medidas que
impongan las autoridades ambientales, así como a realizar de manera inmediata

39
14.4.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

las acciones necesarias para la remediación y descontaminación que
correspondan, sin perjuicio de su responsabilidad frente a terceros y frente a las
autoridades competentes. No obstante lo anterior, en caso de que los daños
causados al medio ambiente de conformidad con lo estipulado en esta Cláusula
sean consecuencia de actos ilícitos cometidos por el Contratista, PEP repetirá en
contra del Contratista por todo lo que haya tenido que pagar PEP como
consecuencia de los daños ocasionados por su actuar ilícito, en términos de lo
dispuesto en el artículo 1910 del Código Civil Federal, mediante indemnización a
PEP en términos de la Cláusula 24.

PEP será responsable de los daños causados al medio ambiente y a terceros
previos a la Fecha Efectiva en el Área Contractual, según sean determinadas por
las Partes durante la transición a que se refiere la Cláusula. 5.1 y lo indicado en el
estudio ambiental inicial, que deberá ser elaborado por un tercero especializado
propuesto por el Contratista y aprobado por PEP, y el costo del estudio se
considerará Gasto Elegible. Con base en las conclusiones del estudio ambiental
inicial, PEP tendrá, en su caso, la obligación de restaurar cualquier parte del Área
Contractual en la medida, forma y en la oportunidad requerida por las Leyes
Aplicables y la Experiencia y Prácticas Prudentes de la Industria, y será
responsable por el Abandono de todos los activos que no hayan sido transferidos
a la responsabilidad del Contratista durante la transición a que se refiere la
Cláusula 5.1. Asimismo, PEP será responsable de los daños causados al medio
ambiente y a terceros que, no habiendo sido identificadas en el estudio ambiental
inicial a que se refiere este párrafo, se demuestre fehacientemente que son
responsabilidades ambientales de PEP previas a la Fecha Efectiva; por lo que
PEP mantendrá libre al Contratista de cualquiera de estas reclamaciones.

Obligaciones adicionales de PEP. Además de sus otras obligaciones
estipuladas en este Contrato, PEP tendrá las siguientes obligaciones:

a) suministrar al Contratista la información y datos que PEP tenga disponibles
respecto al Área Contractual, que sea necesaria para la ejecución de los
Servicios y con la que el Contratista no cuente;

b) poner a disposición del Contratista el Área Contractual para los efectos del
Contrato;

Cc) coordinar eficientemente con base en los Programas de Trabajo aprobados,
las actividades que deba realizar el personal del Sindicato de Trabajadores
Petroleros de la República Mexicana, contratado por PEP;

d) obtener oportunamente los permisos que se indican como responsabilidad de
PEP en el Anexo 11;

e) cooperar, a solicitud del Contratista, en la obtención de los permisos de
acceso y de ocupación superficial, derechos de paso y servidumbres
requeridos para los Servicios, haciendo su mejor esfuerzo y hasta donde
sean actos que se encuentren razonablemente bajo su control;

40
14.5.

9)

h)

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

cooperar con el Contratista, a requerimiento de éste, en las gestiones
administrativas que tenga que efectuar en relación con los Servicios ante las
autoridades gubernamentales mexicanas. En tal caso, el Contratista asumirá
todos los gastos en que incurra PEP, quien no será responsable de los
resultados obtenidos en dichas gestiones administrativas;

recibir, a su propio riesgo y como le sea posible, con independencia de la
infraestructura que en su caso tenga disponible, los Hidrocarburos Netos en
los Puntos de Medición o en cualquier otra instalación designada para tal
efecto, considerando lo estipulado en la Cláusula 12.2;

sin perjuicio de lo establecido en la Cláusula 14.4 (g), construir, instalar y
operar, directamente o a través del Contratista, conforme a la Cláusula 9.2, o
a través de terceros, oportuna y eficientemente las Instalaciones Después del
Punto de Medición, sin obstaculizar las actividades que el Contratista realice
con base en su derecho de prestar en exclusiva los Servicios en el Área
Contractual; y

abstenerse de realizar cualquier actividad que implique la duplicidad de los
Servicios, directamente o a través de terceros, así como de obstaculizar las
actividades que el Contratista realice con base en su derecho de realizar
todas las actividades necesarias para cumplir con el objeto del Contrato, y

ser responsable por las consecuencias que hubieren surgido por sus
operaciones en el Área Contractual, previas a la Fecha Efectiva, según sean
determinadas con base en un estudio ambiental inicial que se elabore
durante la transición a que se refiere la Cláusula 5.1. Las conclusiones del
estudio ambiental inicial serán consideradas como condiciones preexistentes,
por lo que, en su caso, PEP tendrá la obligación de restaurar o indemnizar a
los terceros afectados en la medida, forma y oportunidad requerida por las
Leyes Aplicables y la Experiencia y Prácticas Prudentes de la Industria.

Derechos adicionales de PEP. Además de sus otros derechos previstos por el

Contrato, PEP tendrá los siguientes derechos:

a)

b)

el derecho a tener acceso libre al Área Contractual y al lugar donde estén
siendo realizados los Servicios, así como a cualquier instalación para la
realización de los Servicios (incluyendo las Instalaciones Principales e
Instalaciones de Entrega). El mismo acceso deberá ser concedido a
cualquier autoridad gubernamental mexicana. En todo caso, deberá cumplir
con las normas de seguridad aplicables y procurar no interferir en las
actividades del Contratista;

el derecho de designar a sus representantes para aprobar las distintas
propuestas del Contratista sometidas a su consideración en términos del
presente Contrato y para supervisar al Contratista. Dichas designaciones se
harán del conocimiento del Contratista en términos de la Cláusula 31; y

41
14.6.

15.1.

15.2.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Cc) el derecho de inspeccionar y supervisar todos los Servicios prestados por el
Contratista.

Derechos adicionales del Contratista. Además de sus otros derechos previstos
en el Contrato, el Contratista tendrá el derecho de:

a) presentar a PEP, si así lo desea, propuestas para la construcción,
terminación y operación de las Instalaciones Después del Punto de Medición,
en el entendido de que este derecho no debe considerarse como un derecho
exclusivo o un derecho de preferencia o del tanto. PEP se reserva el derecho
de rechazar cualquier propuesta del Contratista si así lo considera
conveniente a sus intereses, ya sea porque desea construir directamente o a
través de un tercero las Instalaciones Después del Punto de Medición o por
cualquier otro motivo;

b) utilizar el Contrato para demostrar, ante las instancias que juzgue
necesarias, su derecho de ejecutar los Servicios y de recibir la
Remuneración, e informar a dichas instancias sobre dicho derecho en la
forma que estime pertinente. Asimismo, tendrá el derecho de acceder a
cualquier mercado o persona con el propósito de adquirir financiamiento. La
utilización del Contrato para estos efectos queda sujeta al cumplimiento de
todas las obligaciones que el Contratista adquiere frente a PEP por virtud del
Contrato, incluyendo compromisos de confidencialidad.

Cláusula 15
Disposición de la producción

Hidrocarburos de Insumo. El Contratista podrá utilizar Hidrocarburos Producidos
para los Servicios como combustible, reciclamiento, inyección o bombeo
neumático, sin costo alguno, hasta por los niveles autorizados por PEP en el Plan
de Desarrollo. El Contratista no podrá quemar ni ventear el Gas, excepto en el
rango autorizado por PEP o en la medida en que sea necesario para prevenir o
mitigar una emergencia, sujeto a los requerimientos previstos en las Leyes
Aplicables. En caso de que el volumen de los Hidrocarburos de Insumo exceda el
nivel autorizado por PEP, el valor comercial de dicho volumen excedente, según lo
determine PEP, será descontado de la Remuneración.

Entrega. Los Hidrocarburos Netos serán entregados a PEP y serán medidos y
analizados en los Puntos de Medición. Si por cualquier razón PEP no puede recibir
el Gas Asociado, entonces el Contratista deberá reinyectarlo al yacimiento, o se
dispondrá de él de la forma que determine PEP de conformidad con las Leyes
Aplicables, en el entendido de que en dicho caso el Gas Asociado reinyectado no
será tomado en cuenta para el cálculo de la Remuneración.

42
15.3.

16.1.

16.2.

16.3.

16.4.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Gas no asociado. El Contratista proporcionará los Servicios relacionados con el
manejo y cumplimiento de las especificaciones de calidad del Gas no asociado,
hasta los Puntos de Medición.

Cláusula 16
Remuneración

Derechos exclusivos de PEP. PEP tendrá en todo momento la propiedad de los
Hidrocarburos y el derecho exclusivo de comercialización de los Hidrocarburos y
hará suyos todos los ingresos provenientes de dicha comercialización. Queda
entendido que los derechos del Contratista en ningún momento incluirán el
derecho a una participación sobre la producción, ni derechos sobre los beneficios
económicos que resulten de la explotación, comercialización o disposición de los
Hidrocarburos por parte de PEP.

Condición de la Remuneración. Sujeto a la condición suspensiva de que el
Contratista entregue Hidrocarburos Netos en los Puntos de Medición, PEP pagará
al Contratista la Remuneración correspondiente a cada mes, calculada de
conformidad con el Anexo 3.

Remuneración única. Queda expresamente convenido y aceptado por las Partes
que (i) la Remuneración constituye la única obligación de pago a ser efectuado por
PEP con motivo de la prestación de los Servicios; y (ii) PEP no garantiza en forma
alguna ni (a) la rentabilidad del Contrato para el Contratista, ni (b) que el
Contratista recuperará todos los Gastos en que incurra en el cumplimiento de sus
obligaciones. Queda convenido y aceptado, también, que PEP solamente tendrá la
obligación de realizar el pago a que se refiere esta cláusula en la medida en que
se cumpla con la condición suspensiva de que el Contratista entregue a PEP, en
los Puntos de Medición, los Hidrocarburos Netos extraídos del Área Contractual.

Forma de pago. A partir de que el Contratista inicie la entrega de Hidrocarburos
Netos en los Puntos de Medición, el Contratista deberá presentar a PEP, dentro
de los seis (6) Días Hábiles siguientes a la terminación de cada mes, la facturación
por los Servicios prestados durante el mes anterior y cuyas cantidades serán
calculadas conforme al Anexo 3. Adicionalmente, el Contratista deberá entregar a
PEP la documentación que se requiera conforme a los Procedimientos de Registro
Financiero. PEP contará con un plazo no mayor de quince (15) Días Hábiles
siguientes a la recepción de una factura para revisarla y, en su caso, autorizarla.
Si PEP objeta algún monto de una factura, procederá a pagar al Contratista los
montos con los que se encuentre conforme y suspenderá el pago de los montos
objetados hasta que dicha situación sea debidamente resuelta por las Partes. PEP
pagará al Contratista las cantidades aprobadas en un plazo no mayor a treinta (30)
Días Hábiles contados a partir de la fecha en que la factura haya sido recibida.

43
16.5.

17.1.

17.2.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

PEP efectuará todos los pagos previstos en este Contrato a través de depósito
bancario a elección del Contratista, (a) en Dólares mediante transferencia
electrónica a la cuenta bancaria registrada fuera del territorio mexicano; o (b) si la
cuenta se encuentra radicada en México, el pago será hecho en moneda nacional,
al tipo de cambio para solventar obligaciones en moneda extranjera publicado por
el Banco de México que sea aplicable al día del pago. En caso de que cualquier
pago conforme al Contrato sea pagadero en un día que no sea un Día Hábil, dicho
pago será efectuado en el siguiente Día Hábil.

Intereses moratorios. Cualquier Remuneración exigible en términos de la
Cláusula 16.4 vencida y no pagada por PEP devengará intereses exigibles a la
vista, por cada día desde, e incluyendo, la fecha en que dicha obligación de pago
hubiera vencido hasta la fecha efectiva de pago, a la tasa LIBOR más ciento
cincuenta (150) puntos base, previa solicitud del Contratista.

Cláusula 17
Garantías

Garantía Corporativa. Simultáneamente con la celebración del Contrato, el
Contratista entrega a PEP la Garantía Corporativa debidamente suscrita por su
Garante. La Garantía Corporativa será emitida de acuerdo con el modelo del
Anexo 2, con la cobertura y en los términos, montos y duración estipulados en
dicho Anexo 2.

Garantías de Cumplimiento.

a) Para garantizar el debido, adecuado y pleno cumplimiento por parte del
Contratista de todas sus obligaciones conforme al Contrato, el Contratista
entrega a PEP, simultáneamente a la firma del Contrato, (i) una carta de
crédito standby emitida o confirmada a favor de PEP por un banco autorizado
para operar en México, por un monto de Dólares
(USD$ )1? de acuerdo con la forma y contenido del modelo que se
adjunta en el Anexo 12, la cual deberá estar vigente por la duración del
Periodo Inicial; o (ii) una fianza emitida o confirmada a favor de PEP por una
empresa afianzadora autorizada para operar en México, por un monto de

Dólares (USD$ Jé de acuerdo con la forma y
contenido del modelo que se adjunta en el Anexo 13, la cual deberá estar
vigente por la duración del Periodo Inicial.

2 El monto original de la Garantía de Cumplimiento del Periodo Inicial será igual al cien por ciento (100%) del estimado de PEP del
valor de los Servicios a ejecutarse de acuerdo con el Programa Mínimo Inicial.

3 El monto original de la Garantía de Cumplimiento del Periodo Inicial será igual al cien por ciento (100%) del estimado de PEP del
valor de los Servicios a ejecutarse de acuerdo con el Programa Mínimo Inicial.

44
17.3.

17.4.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

b) Para garantizar el debido, adecuado y pleno cumplimiento por parte del
Contratista de todas sus obligaciones conforme al Contrato durante el
Periodo de Desarrollo, el Contratista deberá entregar a PEP, a más tardar
quince (15) días después de que PEP apruebe cada Programa de Trabajo, (i)
una carta de crédito standby con vigencia equivalente al Año Contractual
más noventa (90) días, emitida o confirmada, modificada o reemplazada a
favor de PEP por un banco autorizado para operar en México, de acuerdo
con la forma y contenido del modelo que se adjunta en el Anexo 12, que
garantice el monto equivalente al cien por ciento (100%) de la Obligación
Mínima de Trabajo correspondiente al año al que se refiera el Programa de
Trabajo; o (ii) una fianza con vigencia equivalente al Año Contractual, emitida
a favor de PEP por una empresa afianzadora autorizada para operar en
México, de acuerdo con la forma y contenido del modelo que se adjunta en el
Anexo 13, que garantice el monto equivalente al cien por ciento (100%) de la
Obligación Mínima de Trabajo correspondiente al año al que se refiera el
Programa de Trabajo. En el caso de terminación del Contrato por cualquier
causa, la carta de crédito standby o fianza, según sea el caso, deberá
permanecer vigente durante los doce (12) meses siguientes a la fecha del
finiquito.

Reducción del monto. A solicitud del Contratista, pero en no más tres (3)
ocasiones en un año, se podrá reducir el monto de cada Garantía de
Cumplimiento en proporción al cumplimiento de las obligaciones que se
garantizan.

Reconocimiento y acuerdo del Contratista. El Contratista manifiesta:

En el caso de que la Garantía de cumplimiento sea a través de carta de crédito:

a) Su voluntad en caso de que existan créditos a su favor contra PEP de
renunciar al derecho a compensar que le concede la legislación sustantiva
civil aplicable, por lo que otorga su consentimiento expreso para que en el
supuesto de incumplimiento de las obligaciones que deriven del Contrato,
se hagan efectivas las Garantías otorgadas, así como cualquier otro saldo
a favor de PEP.

b) Que reconoce que en el supuesto de incumplimiento de las obligaciones
que deriven del Contrato, se harán efectivas, parcial o totalmente, las
Garantías.

Cc) Que reconoce que las Garantías de Cumplimiento serán pagadas ante el
incumplimiento de las obligaciones contractuales, con entera
desvinculación de cualquier circunstancia que pudiera generar una
excepción de pago distinta a aquella que se origine en inconsistencias o
deficiencias del propio documento que se hace efectivo, por lo que
cualquier excepción que pudiese eventualmente señalarse como conexa
carecería de eficacia para desvirtuar la legitimidad de la gestión de cobro.

45
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

En el caso de que la Garantía de cumplimiento sea a través de fianza:

a)

Su voluntad en caso de que existan créditos a su favor contra PEP de
renunciar al derecho a compensar que le concede la legislación sustantiva
civil aplicable, por lo que otorga su consentimiento expreso para que en el
supuesto de incumplimiento de las obligaciones que deriven del Contrato,
se hagan efectivas las Garantías otorgadas, así como cualquier otro saldo
a favor de PEP.

Su conformidad para que la fianza que garantiza el cumplimiento del
Contrato permanezca vigente durante la substanciación de todos los
procedimientos judiciales o arbitrales y los recursos legales que se
interpongan con relación al Contrato, hasta que sea dictada resolución
definitiva que cause ejecutoria por parte de la autoridad o tribunal
competente.

Su conformidad para que la institución de fianzas entere el pago de la
cantidad reclamada hasta por el monto garantizado más, en su caso, la
indemnización por mora que derive del artículo 95 bis de la Ley Federal de
Instituciones de Fianzas, aun cuando la obligación se encuentre sub
júdice, en virtud de procedimiento ante autoridad judicial, no judicial o
tribunal arbitral, salvo que el acto rescisorio sea combatido y el fiado
obtenga la suspensión de su ejecución, ya sea en el recurso
administrativo, en el juicio contencioso o ante el tribunal arbitral
correspondiente.

En caso de que el procedimiento administrativo, o ante autoridad judicial o
tribunal arbitral resulte favorable a los intereses del fiado, y la institución
de fianzas haya pagado la cantidad reclamada, PEP devolverá a la
afianzadora la cantidad pagada en un plazo máximo de noventa (90) Días
Hábiles contados a partir de que la resolución favorable al fiado haya
causado ejecutoria.

Su aceptación para que la fianza de cumplimiento permanezca vigente
hasta que las obligaciones garantizadas hayan sido cumplidas en su
totalidad, en la inteligencia que la conformidad para la liberación deberá
ser otorgada mediante el acta administrativa que dé por extinguidos los
derechos y obligaciones del Contrato suscrita por PEP o bien, con el
finiquito, y en caso de existir saldos, la constancia de liquidación de los
mismos.

Su conformidad en que la reclamación que se presente ante la
afianzadora por incumplimiento de Contrato quedará integrada con la
siguiente documentación:

1. Reclamación por escrito a la institución de fianzas.

2. Copia de la póliza de fianza y en su caso, sus documentos
modificatorios.

46
17.5.

18.1.

18.2.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

3. Copia del Contrato garantizado y en su caso sus convenios
modificatorios.

Copia del documento de notificación al fiado de su incumplimiento.
En su caso, la rescisión del Contrato y su notificación.

En su caso, documento de terminación anticipada y su notificación.
Copia del finiquito, y en su caso, su notificación.

Importe reclamado.

SID a-

Causas de ejecución. PEP tendrá el derecho de hacer efectivas las Garantías de
Cumplimiento y la Garantía Corporativa para cubrir proporcionalmente el
incumplimiento de las obligaciones del Contratista en virtud del Contrato,
quedando expresamente pactado que no existe prelación alguna para la ejecución
de las Garantías. Además de cubrir los incumplimientos, PEP podrá hacer
efectivas las Garantías de Cumplimiento y la Garantía Corporativa para cobrar (i)
daños y Perjuicios; (ii) reembolsos de sumas pagadas por PEP en exceso, así
como cualquier otra obligación de pago o cantidad debida por el Contratista a PEP
por cualquier concepto en relación con el Contrato; y (iii) indemnizaciones debidas
por el Contratista a PEP de conformidad con el Contrato.

Cláusula 18
Abandono

Requerimientos del programa. El Contratista estará obligado a llevar a cabo
todas las operaciones relacionadas con el Abandono en el Área Contractual. El
Plan de Desarrollo, así como cada Programa de Trabajo y Presupuesto
presentado para la aprobación de PEP deberán contener un capítulo relacionado
con el Abandono. Dicho capítulo deberá contemplar todas las actividades
necesarias para el taponamiento de Pozos, limpieza, retorno a su estado natural,
desmantelamiento de instalaciones, desinstalación de maquinaria y equipo, y
entrega ordenada y libre de escombros y desperdicios del Área Contractual, todo
lo cual deberá realizarse al final de la vida útil de tales Pozos, instalaciones,
Materiales y equipos y conforme a la Experiencia y Prácticas Prudentes de la
Industria y a las Leyes Aplicables. Asimismo, al final de la vida útil de Pozos,
instalaciones, Materiales y equipos el Contratista deberá realizar un dictamen
técnico que sustente la conveniencia del Abandono.

Comunicación de Abandono. Antes de taponar o desinstalar algún Pozo,
instalaciones o Material, el Contratista deberá comunicarlo a PEP con cuando
menos quince (15) días de anticipación, salvo que dicha actividad esté ya prevista
en un Programa de Trabajo aprobado por PEP.

47
18.3.

18.4.

18.5.

18.6.

18.7.

18.8.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Abandono después del Periodo Inicial. Si, conforme al Contrato, el Contratista
no entrega la Comunicación de Continuación, el Contratista estará obligado a
realizar, a su sola costa, las operaciones de Abandono en el Área Contractual
conforme a las instrucciones de PEP.

Responsabilidad por Gastos. El Contratista será plenamente responsable por
todos los Gastos de Abandono, en el entendido de que los Gastos de Abandono
serán cubiertos con los recursos disponibles en la Cuenta de Abandono.

Cuenta de Abandono. Si el Contratista entrega la Comunicación de Continuación,
el Contratista deberá abrir una cuenta de depósito en garantía que devengará
intereses según los términos que sean acordados por las Partes en Grupo
Directivo, la cual estará bajo el control conjunto de PEP y el Contratista, en un
banco de buena reputación internacional que será acordado por el Contratista y
PEP (la —Genta de Abandono”). Las Partes acuerdan que el objeto de la Cuenta
de Abandono es crear una reserva para fondear las operaciones de Abandono en
el Área Contractual. Excepto por lo previsto en el Anexo 3, las Partes no podrán
hacer uso de los fondos de la Cuenta de Abandono para cualquier otro propósito
que no sea llevar a cabo las operaciones de Abandono en el Área Contractual, ni
tendrán derecho a dar en garantía, ceder o disponer de cualquier otra forma de la
Cuenta de Abandono.

Fondeo de la Cuenta de Abandono. El Contratista deberá depositar en la Cuenta
de Abandono una cantidad que será determinada conforme al Anexo 15, con base
en estudios técnicos y considerando una estimación de la relación entre los costos
de Abandono y los pagos de PEP al Contratista de conformidad con el Contrato;
dicha estimación podrá ser revisada anualmente y será considerada en la
elaboración del siguiente Presupuesto. Los depósitos realizados por el Contratis
a la Cuenta de Abandono serán considerados como Gastos Elegibles. El
Contratista transferirá a PEP, a la terminación del Contrato por cualquier causa, el
saldo remanente en la Cuenta de Abandono.

y

Fondos insuficientes. La responsabilidad del Contratista de cumplir, a su sola
costa, con los trabajos de Abandono es independiente de que existan o no fondos
suficientes en la Cuenta de Abandono, por lo que en el caso de que no existan
fondos suficientes en la Cuenta de Abandono el Contratista deberá depositar en la
Cuenta de Abandono los recursos que se requieran. Con independencia de la
Cuenta de Abandono, la responsabilidad del Contratista respecto al Abandono se
extenderá por diez (10) años posteriores a la terminación del Contrato por
cualquier causa.

Sustitución por PEP. Antes de la terminación del Contrato por cualquier motivo,
PEP podrá solicitar al Contratista que se abstenga de llevar a cabo operaciones de
Abandono específicas con respecto a determinadas instalaciones (incluyendo

48
19.1.

19.2.

19.3.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Pozos). En dicho caso, el Contratista deberá transferir a PEP las instalaciones en
buen estado de funcionamiento, así como entregar a PEP cualquier saldo
remanente en la Cuenta de Abandono y a partir de ese momento el Contratista
será considerado relevado de cualquier futura obligación en relación con el
Abandono de dichas instalaciones.

Cláusula 19
Responsabilidad laboral, Subcontratistas, grado de integración
nacional, capacitación, desarrollo sustentable e importaciones

Responsabilidad_laboral del Contratista. El Contratista como patrón de sus
trabajadores y demás personas que le presten un servicio o trabajo personal

subordinado, tendrá responsabilidad exclusiva e independiente respecto a éstos, y
será el único responsable por el cumplimiento de las obligaciones laborales o
patronales que provengan o emanen de las Leyes Aplicables. No existirá relación
laboral entre PEP y el personal del Contratista o de terceros con quienes el
Contratista tenga relación. No operará la intermediación patronal en términos del
artículo 13 y demás aplicables de la Ley Federal del Trabajo ni se ubicará en el
supuesto previsto en el segundo párrafo del artículo 10 de la Ley Federal del
Trabajo. El Contratista reconoce y acepta que cuenta con los elementos propios
suficientes para cumplir las obligaciones que se deriven de las relaciones con sus
trabajadores.

El Contratista quedará obligado a sacar a PEP en paz y a salvo de cualquier
reclamación o demanda, hecha por sus trabajadores y demás personas que le
presten un servicio o trabajo personal subordinado.

Responsabilidad laboral de PEP. PEP será responsable ante su personal,
perteneciente o no al Sindicato de Trabajadores Petroleros de la República
Mexicana, del cumplimiento de sus obligaciones laborales o patronales que
provengan o emanen de las Leyes Aplicables, de los contratos individuales o del
Contrato Colectivo de Trabajo vigente celebrado entre Petróleos Mexicanos, por sí
y en representación de sus Organismos Subsidiarios, y el Sindicato de
Trabajadores Petroleros de la República Mexicana.

Personal del Sindicato de Trabajadores Petroleros de la República Mexicana.
El personal de operación y mantenimiento sindicalizado que se encuentre adscrito

al Área Contractual a la fecha de firma del Contrato, continuará laborando en la
misma. La responsabilidad laboral respecto de dicho personal seguirá siendo de
PEP, quien, con base en el correspondiente Programa de Trabajo, deberá
coordinar las actividades que en el Área Contractual realice su personal.

49
19.4.

19.5.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

PEP será el único responsable de responder de cualquier acción, reclamo, juicio,
pérdida, daños, Perjuicios, procedimientos, impuestos y gastos relacionados con,
u ocasionados por su personal perteneciente al Sindicato de Trabajadores
Petroleros de la República Mexicana adscrito al Área Contractual. Asimismo
mantendrá al Contratista libre de cualquier responsabilidad que surja en relación
con dicho personal.

Capacitación _a personal de PEP. El Contratista conviene, con base en la
presente Cláusula que, en relación con los Servicios, capacitará a personal de
PEP, incluyendo personal sindicalizado, para su aprovechamiento en las labores
que desempeñe en PEP. Durante la vigencia del Contrato, como parte de cada
Programa de Trabajo, el Contratista presentará a PEP, para su aprobación, el
programa anual de capacitación del personal de PEP aplicable durante el
siguiente año. El presupuesto anual designado para estos programas de
capacitación no deberá ser menor de cero punto cinco por ciento (0.5%) del
Presupuesto total incurrido por el Contratista para la realización de los Servicios
durante el año de que se trate. El Contratista podrá, previa autorización de PEP,
ejercer todo o parte del valor correspondiente al programa de capacitación de un
año durante dicho año o el siguiente, queda entendido que lo previsto en esta
oración no limita la obligación de llevar a cabo el programa de capacitación
correspondiente al siguiente año.

Los Gastos incurridos por el Contratista en relación con dichos programas de
capacitación serán considerados Gastos Elegibles. El programa de capacitación
podrá referirse a entrenamiento, educación formal o comisiones de trabajo al
personal de PEP, transferencia de tecnología, e investigación y desarrollo
conjunto, y podrá incluir temas de tecnología de punta, así como la planeación y
gerenciamiento de proyectos, entre otros. El programa de capacitación deberá
incluir un capítulo referente a la capacitación de personal del Sindicato de
Trabajadores Petroleros de la República Mexicana.

Cuando la capacitación resulte un nuevo proceso, producto, actividad, modelo o
servicio, se estará a lo dispuesto en la Cláusula 29.2.

Subcontratistas. El Contratista tiene el derecho de utilizar Subcontratistas para la
realización de cualquier tipo de actividades; queda entendido que el Contratista no
podrá subcontratar la dirección y control de las actividades. El Contratista será
responsable de que los Subcontratistas cumplan, en la ejecución de sus
actividades, con las estipulaciones aplicables del Contrato y con las Leyes
Aplicables. No obstante cualquier subcontratación, el Contratista continuará siendo
responsable frente a PEP, en todo momento, del cumplimiento de las obligaciones
que adquiera ante PEP por el Contrato; por lo tanto, el Contratista se obliga a
dejar libre y a salvo a PEP de cualquier demanda o reclamación de cualquier tipo,
incluyendo las de carácter laboral, que pudieran presentar los Subcontratistas por
la ejecución de actividades relacionadas con el Contrato. Para la subcontratación
de Servicios por montos superiores a diez millones de Dólares

50
19.6.

19.7.

19.8.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

(USD$10,000,000.00), el Contratista deberá emplear los procedimientos definidos
en el Anexo 16.

Transferencia_de tecnología, investigación y desarrollo. El Contratista
conviene, con base en la presente cláusula que, en relación con los Servicios,

promoverá la investigación y desarrollo tecnológico y le transferirá a personal de
PEP tecnología para su aprovechamiento en las labores que desempeñe en PEP.
Durante la vigencia del Contrato, como parte de cada Programa de Trabajo, el
Contratista presentará a PEP, para su aprobación, un capítulo relativo a
transferencia de tecnología, incluyendo tecnología de punta, investigación y
desarrollo tecnológico, así como informes regulares en estas materias. En todo
momento, el personal técnico del Contratista fomentará la investigación y
desarrollo tecnológico y la transferencia de tecnología de punta a personal de
PEP, y PEP podrá aprovechar cualquier conocimiento adquirido por su personal
en cualquier otro proyecto.

Cuando derivado de la transferencia de tecnología resulte un nuevo proceso,
producto, actividad, modelo o servicio, se estará a lo dispuesto en la Cláusula
29.2.

Grado de integración nacional. El Contratista dará preferencia a los bienes y
servicios producidos en México. El grado de integración nacional se calculará con
base en el valor agregado nacional incorporado o creado en México. El Contratista
deberá cumplir con un porcentaje mínimo del cuarenta por ciento (40%), el cual se
calculará y programará de acuerdo con lo establecido en el Anexo 17.

Desarrollo sustentable. El Contratista implementará un programa de apoyo a la
comunidad y al medio ambiente que deberá contribuir al desarrollo sustentable
que beneficie a las comunidades ubicadas o cercanas al Área Contractual. Dicho
programa se deberá basar en los lineamientos del Anexo 18. El programa de
apoyo a la comunidad y al medio ambiente de cada año deberá tener un valor
mínimo equivalente a uno por ciento (1%) del Presupuesto correspondiente al año
de que se trate. Los Gastos incurridos por el Contratista en relación con dichos
programas de apoyo a la comunidad y al medio ambiente serán considerados
Gastos Elegibles.

El Contratista podrá, previa autorización de PEP, ejercer todo o parte del valor
correspondiente al programa de desarrollo comunitario sustentable de un año
durante dicho año o el siguiente. Queda entendido que lo previsto en este párrafo
no limita la obligación de llevar a cabo el programa de desarrollo comunitario
sustentable correspondiente al siguiente año.

Los programas serán presentados al Grupo Directivo para su revisión como parte
de los Programas de Trabajo.

51
19.9.

20.1.

20.2.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Importaciones. El Contratista deberá realizar todos los trámites de aplicación
general necesarios para la importación de Materiales.

Cláusula 20
Seguros

Estipulación general. Las obligaciones, responsabilidades y riesgos del
Contratista conforme al Contrato son independientes de la contratación de los
seguros a que se hace referencia en esta Cláusula 20 y, en consecuencia, el
alcance de las obligaciones y responsabilidades derivadas de la asunción de tales
riesgos no podrá reducirse en perjuicio de PEP o de terceros como consecuencia
de la falta de contratación o la falta de cobertura suficiente de los mencionados
seguros.

Cobertura_de seguro. Con el objeto de cubrir los riesgos inherentes a la
realización de los Servicios, el Contratista deberá obtener y mantener en pleno
vigor y efecto las pólizas de seguros que, conforme a las obligaciones adquiridas
bajo este Contrato, estime necesarias, las que la Experiencia y Prácticas
Prudentes de la Industria requieran o aconsejen, así como aquellas que las Leyes
Aplicables le impongan. Asimismo, será responsabilidad del Contratista la
definición, en las pólizas correspondientes, de los términos y condiciones,
deducibles, límites del aseguramiento y exclusiones.

Cláusula 21

Caso Fortuito o Fuerza Mayor; suspensión y terminación anticipada

21.1.

Caso Fortuito_o Fuerza Mayor. Ninguna de las Partes responderá por el
incumplimiento, suspensión o retraso en la ejecución de las obligaciones del
Contrato si dicho incumplimiento, suspensión o retraso ha sido causado por Caso
Fortuito o Fuerza Mayor. Salvo por lo previsto en el Contrato, las Partes deberán
continuar con el cumplimiento de sus obligaciones tan pronto como el Caso
Fortuito o Fuerza Mayor cese. La Parte que alegue Caso Fortuito o Fuerza Mayor
deberá utilizar sus mejores esfuerzos para subsanar, mitigar o corregir los efectos
del Caso Fortuito o Fuerza Mayor. Para los efectos de este Contrato, Caso
Fortuito o Fuerza Mayor significa cualquier acontecimiento, acto o evento fuera del
control de, o imprevisible por la Parte obligada a cumplir con la obligación
correspondiente o que, en caso de que sea previsible, sea inevitable por dicha
Parte cuando hubiera tomado precauciones tendientes a evitar dicho
acontecimiento, acto o evento, que imposibilita el cumplimiento de alguna o todas
las obligaciones derivadas del Contrato, en forma temporal o definitiva, siempre y
cuando la Parte que invoca el Caso Fortuito o Fuerza Mayor (i) pruebe la
existencia de tal acontecimiento, acto u evento y la relación de causa y efecto

52
21.2.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

entre el mismo y la obligación u obligaciones incumplidas; y (ii) no haya dado
causa oO contribuido materialmente a él, o aceptado expresamente su
responsabilidad. Sujeto a la satisfacción de las condiciones estipuladas en los
subincisos (i) y (ii) anteriores, Caso Fortuito o Fuerza Mayor incluirá los siguientes
actos o eventos: (a) fenómenos de la naturaleza tales como tormentas, huracanes,
inundaciones, terremotos; (b) incendios (cuando no se haya dado causa o
contribuido a ello); (c) guerras (declaradas o no), actos de terrorismo, disturbios
civiles, motines, insurrecciones, actos delictivos de terceros y sabotajes; (d)
cuarentenas y epidemias; (e) desastres de transportación, ya sean marítimos,
ferroviarios, aéreos o terrestres; (f) huelgas, disturbios laborales u otras disputas
laborales en México que no sean motivadas por el incumplimiento de algún
contrato laboral por parte de la Parte en retraso o incumplimiento o auspiciada por
ésta; (g) actos de una autoridad gubernamental que no hayan sido inducidos
voluntariamente o promovidos por la Parte que invoca, ni sobrevengan como
consecuencia de algún incumplimiento de sus obligaciones derivadas de este
Contrato, incluyendo cualquier cambio en las Leyes Aplicables; y (h) la
imposibilidad para alguna de las Partes de obtener a tiempo y de conformidad con
las Leyes Aplicables, a pesar de sus mejores esfuerzos y de haber realizado todos
los pasos bajo su control, cualquier permiso o licencia bajo su responsabilidad de
acuerdo a lo establecido en este Contrato, de cualquier autoridad gubernamental,
necesaria para permitirle a la Parte en retraso o incumplimiento cumplir con sus
obligaciones de conformidad con el Contrato.

El Contratista podrá invocar como supuestos de Caso Fortuito o Fuerza Mayor la
imposibilidad de tener acceso bajo condiciones razonables a equipos de
perforación, siempre que: (i) hubiere realizado infructuosamente sus mejores
esfuerzos y hubiere realizado todos los pasos bajo su control; (ii) la falta de dichos
equipos afecte substancialmente la ejecución de los Servicios o el cumplimiento
de las obligaciones previstas en el Contrato; y (iii) la falta de dichos equipos no se
derive, exclusivamente, del precio del equipo.

Queda expresamente convenido que el Contratista no podrá invocar Caso Fortuito
o Fuerza Mayor por cualquiera de los siguientes eventos: (i) dificultad económica o
la falta de fondos para continuar prestando los Servicios; o (ii) retraso en la
entrega de Materiales, salvo el caso de equipos de perforación.

Como excepción a lo previsto en el inciso f) esta Cláusula 21.1, queda
expresamente convenido que PEP no podrá invocar Caso Fortuito o Fuerza Mayor
por huelgas o conflictos laborales con el Sindicato de Trabajadores Petroleros de
la República Mexicana.

Comunicación. La Parte que alegue Caso Fortuito o Fuerza Mayor deberá
comunicar a la otra Parte, dentro de un término que no excederá de treinta (30)
días, a partir de la fecha en que hubiere tenido conocimiento de: (a) la presencia
del evento de Caso Fortuito o Fuerza Mayor; y (b) el momento en que se estima
que cese el evento de Caso Fortuito o Fuerza Mayor. En caso de que cualquiera

53
21.3.

21.4.

21.5.

21.6.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

de las Partes no realice la comunicación en el término establecido, perderá su
derecho de invocar el Caso Fortuito o Fuerza Mayor.

Carga de la prueba. La carga de la prueba de Caso Fortuito o Fuerza Mayor
corresponderá a la Parte que invoque dicho Caso Fortuito o Fuerza Mayor.

Suspensión y prórroga de Programa de Trabajo; prórroga del plazo del
Contrato. Si, como resultado de Caso Fortuito o Fuerza Mayor, el Contratista no
puede cumplir con algún Programa de Trabajo, el Programa de Trabajo será
suspendido y prorrogado por un plazo que no exceda el periodo de dicho Caso
Fortuito o Fuerza Mayor y sólo en la medida en que el Programa de Trabajo sea
efectivamente afectado; la suspensión y prórroga se otorgarán en forma
automática siempre que se hubiera cumplido con la comunicación en términos de
la Cláusula 21.2. El Contratista también deberá comunicar a PEP tan pronto como
el Caso Fortuito o Fuerza Mayor cese. La suspensión y prórroga de un Programa
de Trabajo por Caso Fortuito o Fuerza Mayor prorrogará el plazo del Contrato.

Si, como resultado de una causa distinta a Caso Fortuito o Fuerza Mayor que sea
imputable a PEP, resulta necesario suspender parcial o totalmente un Programa
de Trabajo, el Programa de Trabajo será suspendido y prorrogado sólo en la
medida en que el Programa de Trabajo sea efectivamente afectado. En este caso
si PEP no puede recibir ciertos volúmenes de Hidrocarburos Netos, se considerará
que el Contratista entregó a PEP tales volúmenes, considerando para su
determinación, el último dato de medición disponible. La suspensión y prórroga de
un Programa de Trabajo por el supuesto previsto en este párrafo, prorrogará el
plazo del Contrato.

Obligaciones _no afectadas por Caso Fortuito_o Fuerza Mayor. Nada de lo
establecido en esta cláusula liberará a las Partes de las obligaciones que por su

naturaleza no sean afectadas por el Caso Fortuito o Fuerza Mayor. En caso de
sobrevenir cualquier evento de Caso Fortuito o Fuerza Mayor que suspenda el
cumplimiento de cualquier obligación de las Partes conforme este Contrato, no
suspenderá el cumplimiento del resto de las obligaciones y compromisos
contractuales no afectados por el evento de Caso Fortuito o Fuerza Mayor.

Terminación anticipada por Caso Fortuito o Fuerza Mayor. En caso de que un
evento de Caso Fortuito o Fuerza Mayor afecte la ejecución de una parte
significativa de los Servicios, y dicha ejecución haya sido suspendida por un
periodo continuo de ciento ochenta (180) días o más, cualquiera de las Partes
tendrá derecho, ejercitable mediante notificación dada dentro de los treinta (30)
días siguientes al último día del periodo que corresponda, a solicitar la terminación
del Contrato sin responsabilidad. En todo caso, el periodo de ciento ochenta (180)
días a que se refiere este párrafo puede ser ampliado por acuerdo entre las
Partes; en caso de desacuerdo respecto de la terminación del Contrato, cualquiera
de las Partes podrá solicitar la intervención del Experto Independiente. La

54
21.7.

22.1.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

terminación anticipada por Caso Fortuito o Fuerza Mayor no dará al Contratista
derecho para reclamar pago alguno distinto a la Remuneración.

Situaciones de emergencia. En situaciones de Caso Fortuito o Fuerza Mayor o
emergencia que requieran acción inmediata, el Contratista deberá tomar todas las
acciones adecuadas para controlar la situación lo más pronto posible a fin de
preservar la integridad física de las Personas y proteger el medio ambiente, los
Hidrocarburos y los Materiales, e informar inmediatamente a PEP. El Contratista
deberá sujetar sus acciones al plan de respuesta a emergencias de PEP. El
Contratista comunicará y consultará prontamente con PEP en relación con las
acciones tomadas, en el entendido de que en caso de que PEP o cualquier
autoridad competente no esté satisfecho con las acciones tomadas por el
Contratista o lo considere conveniente a sus intereses, PEP podrá intervenir
directamente y tomar las acciones que considere convenientes, en cuyo caso,
todo gasto en que incurra PEP será reembolsado por el Contratista a PEP.

Cláusula 22
Rescisión, terminación y finiquito

Causas de rescisión por parte de PEP. PEP tendrá derecho a rescindir
administrativamente este Contrato al Contratista, en caso de que ocurra cualquiera
de los siguientes supuestos:

a) el Contratista incumple con el Programa Mínimo Inicial o con la Obligación
Mínima de Trabajo;

b) en caso de renuncia, el Contratista no acepte hacer los pagos por los montos
no ejecutados en términos de la Cláusula 3.3;

Cc) después de emitida la Comunicación de Continuación, el Contratista modifica
unilateralmente los aspectos que deban ser aprobados por PEP del Plan de
Desarrollo o los Programas de Trabajo;

d) el Contratista incumple con las obligaciones ambientales conforme a la
Cláusula 14.2 y no indemniza a PEP por tal incumplimiento conforme a la
Cláusula 14.3;

e) el Contratista proporciona información fraudulenta o niega el acceso a PEP a
la Información del Contrato;

f) el Contratista no presenta cualquiera de las Garantías de Cumplimiento o la
Garantía Corporativa, o no actualiza su monto conforme al Contrato, o no las
mantiene en vigor conforme al Contrato;

9) el Contratista o cualquiera de las Empresas Participantes o Compañías
Relacionadas reporta intencionalmente información falsa relacionada con los

55
h)

m)

o)

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Gastos Elegibles o de cualquier otra forma incumple con cualquier obligación
principal contenida en el Anexo 6;

el Contratista o cualquiera de las Empresas Participantes o Compañías
Relacionadas altera dolosamente las mediciones o los medidores o incumple
con sus obligaciones principales previstas en la Cláusula 12;

cualquiera de las Empresas Participantes o cualquiera de los Garantes se
liquida o de cualquier otra forma cesa su existencia legal o corporativa, sin
que alguna otra Empresa Participante o Garante asuma, con autorización de
PEP, sus obligaciones bajo el Contrato;

cualquiera de las Empresas Participantes o cualquiera de los Garantes, sin
que alguna otra Empresa Participante o Garante asuma, con autorización de
PEP, sus obligaciones bajo el Contrato: (i) cae en insolvencia; o (ii) es
incapaz de pagar sus deudas al vencimiento de las mismas; o (iii) solicita o
acepta la imposición de un administrador, liquidador o síndico respecto a sus
propiedades o sus ingresos; o (iv) inicia cualquier procedimiento bajo
cualquier legislación para el reajuste o diferimiento de sus obligaciones, de
cualquier parte de las mismas; o (v) solicita la quiebra, concurso mercantil,
reorganización, suspensión de pagos, disolución o liquidación; o (vi) realiza o
permite una cesión general o un arreglo con o para el beneficio de sus
acreedores;

ocurren cambios en la organización del Contratista que tengan como
consecuencia que el Contratista no pueda demostrar, a una solicitud que por
tal motivo realice PEP, que mantiene las capacidades financieras requeridas
por las Bases de Licitación;

sucede cualquier acontecimiento que bajo la legislación que sea aplicable a
las Empresas Participantes o a los Garantes tenga un efecto análogo a los
acontecimientos mencionados en el inciso (j) anterior, sin que alguna otra
Empresa Participante o Garante asuma, con autorización de PEP, sus
obligaciones bajo el Contrato;

el Contratista o las Empresas Participantes, en caso de ser sociedades
extranjeras, o alguno de los accionistas extranjeros del Contratista o de las
Empresas Participantes invoca la protección de su gobierno en relación con
el Contrato o ejerce algún derecho de inmunidad soberana o inmunidad de
jurisdicción al que pudiera tener derecho;

cualquiera de las declaraciones del Contratista o de las Empresas
Participantes hechas en la fecha de firma del Contrato demuestra ser
fraudulenta en cualquier aspecto;

cualquiera de las Empresas Participantes o Compañías Relacionadas
incumple con las obligaciones relativas a la cesión, separación, disminución
de participación o sufre un cambio de control, o la Compañía Líder se separa
de sus actividades, sin el consentimiento de PEP, en contravención a lo
previsto en la Cláusula 23; o

56
22.2.

22.3.

22.4.

22.5.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

p) el Contratista, o cualquiera de las Empresas Participantes o Compañías
Relacionadas es responsable de negligencia inexcusable que resulte en
detrimento significativo a PEP, o de dolo en la ejecución de los Servicios, o
no asume sus obligaciones de indemnización en términos de la Cláusula 24.

Periodo de cura. En caso de que el Contratista incumpla sus obligaciones bajo el
Contrato y se encuentre en los supuestos que se indican en la Cláusula 22.1,
previo a la determinación de la rescisión, PEP podrá otorgar al Contratista un
periodo de sesenta (60) días para subsanar dicho incumplimiento, sin perjuicio de
hacer efectivas, al término de dicho periodo, las Garantías que en su caso se
hubieren otorgado. Dicho periodo podrá ser prorrogado por PEP.

Procedimiento de rescisión. Si al concluir el periodo de cura el Contratista no
hubiere subsanado el incumplimiento, PEP iniciará la rescisión conforme a lo
siguiente: (i) notificará el inicio del procedimiento de rescisión al Contratista para
que éste, dentro de los veinte (20)] Días Hábiles siguientes a tal notificación,
manifieste lo que a su derecho convenga y aporte las pruebas que juzgue
pertinentes; y (ii) al término del plazo señalado en el inciso (i) o a la recepción de
los argumentos y pruebas, PEP contará con veinte (20) Días Hábiles para
resolver, de manera fundada y motivada, la rescisión con efectos inmediatos y sin
necesidad de declaración judicial o arbitral. Una vez iniciada la rescisión, PEP se
abstendrá de cubrir los importes resultantes de Servicios no liquidados hasta que
se otorgue el finiquito correspondiente y, en caso necesario, procederá a hacer
efectivas las Garantías.

Efectos de la rescisión. En caso de que PEP ejerza su derecho a rescindir este
Contrato de conformidad con la Cláusula 22.3, el Contratista deberá pagar a PEP,
los daños directos y Perjuicios que PEP compruebe como resultado del
incumplimiento que dé lugar a la rescisión, en el entendido de que dichos daños
podrán ser cobrados por PEP de las cantidades adeudadas al Contratista que
resulten del finiquito, de las Garantías de Cumplimiento, y sin perjuicio de
cualquier otro recurso legal que PEP pudiera tener conforme al Contrato o las
Leyes Aplicables. Al operar la rescisión, las Partes procederán al pago que les
corresponda, elaborando un finiquito y se procederá a la terminación del Contrato,
sin responsabilidad adicional alguna de PEP frente al Contratista. Como
consecuencia de la rescisión, operará en forma inmediata la reducción de área
considerada en la Cláusula 8.1(c), y PEP tomará control inmediatamente de las
instalaciones en el área.

Obligaciones _subsistentes. En todo caso de terminación del Contrato por
cualquier razón, el Contratista deberá cumplir con todas las obligaciones
estipuladas en el Contrato que resulten aplicables, incluyendo las relacionadas
con el Abandono e indemnización y pagos por renuncia. El monto asociado a

57
22.6.

22.7.

22.8.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

cualquier incumplimiento será estimado y podrá ser cobrado mediante la Garantía
de Cumplimiento o la Garantía Corporativa.

Derecho de rescisión por parte del Contratista. El Contratista podrá solicitar la
rescisión del Contrato en caso de que PEP incumpla con sus obligaciones de (i)
pago al Contratista, (ii) poner el Área Contractual a disposición del Contratista, o
(iii) contar con los permisos, licencias o autorizaciones a su cargo. El Contratista
también podrá solicitar la rescisión del Contrato en caso de que el incumplimiento
de PEP no pueda ser subsanado. En cualquiera de los supuestos señalados, el
Contratista notificará a PEP para que subsane el incumplimiento de que se trate
dentro de los siguientes sesenta (60) días. Invariablemente, la rescisión por parte
del Contratista requerirá de declaración de autoridad competente.

Transición a PEP. En caso de la terminación del Contrato por cualquier razón, el
Contratista cesará todos los Servicios, excepto aquellos que sean necesarios para
el Abandono, para preservar y proteger las instalaciones relacionadas con los
Servicios ya en proceso o terminados, o para proteger los Materiales que se
encuentren dentro del Área Contractual o en tránsito hacia la misma. El Contratista
deberá entregar a PEP el Área Contractual, así como todos los Materiales
utilizados en los Servicios. Las Partes llevarán a cabo la transición del Área
Contractual, del Contratista a PEP, la cual tendrá una duración de un (1) mes.
Durante la transición, las Partes llevarán a cabo las actividades que consideren
necesarias para que PEP asuma la responsabilidad de las actividades y tome
control de las instalaciones en el área. Las Partes levantarán un acta en la que se
señalen las incidencias relacionadas con la transición a PEP.

El Contratista será responsable ante PEP por las responsabilidades ambientales
existentes en el Área Contractual, según sean determinadas por las Partes
durante la transición a que se refiere esta cláusula y con base en un estudio
ambiental final. Con base en las conclusiones del estudio ambiental final, el
Contratista tendrá las obligaciones a que se refieren las Cláusulas 14.2, 14.3 y
24.1. El estudio será realizado por un tercero especializado propuesto por el
Contratista y aprobado por PEP y su costo se considerará como Gasto Elegible.

El Contratista será responsable por las consecuencias que hubieren surgido por
sus operaciones en el Área Contractual, según sean determinadas con base en un
estudio final adicional al estudio ambiental final señalado en el párrafo anterior,
que se elabore durante la transición a que se refiere esta cláusula. El estudio
deberá ser realizado por un tercero especializado propuesto por el Contratista y
aprobado por PEP y su costo se considerará como Gasto Elegible.

Derecho de PEP de terminación anticipada. PEP podrá dar por terminado
anticipadamente el Contrato: (i) por Caso Fortuito o Fuerza Mayor, de conformidad
con la Cláusula 21.1; (ii) por no poder determinar la temporalidad de la
suspensión, de conformidad con la Cláusula 21.6; (iii) cuando existan causas que
impidan la ejecución del Contrato, de conformidad con la Cláusula 6.3; y (iv)

58
22.9.

23.1.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

cuando no resulte rentable o conveniente de conformidad con el modelo
económico, queda entendido que el único caso en el que PEP podrá invocar la
terminación anticipada de acuerdo con este inciso será cuando, de conformidad
con el Anexo 3, el Flujo de Efectivo Disponible sea igual a cero por doce meses
consecutivos después de haber sido obtenida la primera producción incremental.

Lo anterior, sin perjuicio de los casos previstos en las Cláusulas 6.7 y 7.2. Queda
entendido que el ejercicio de la terminación anticipada no dará al Contratista
derecho alguno.

Finiquito. Al terminar el Contrato por rescisión o por terminación anticipada, las
Partes deberán suscribir un finiquito en el cual se harán constar los ajustes,
revisiones, modificaciones y reconocimientos a que haya lugar, y los saldos a
favor y en contra, así como los acuerdos, ajustes o transacciones que se pacten
para finalizar las controversias que se hayan presentado durante la vigencia del
mismo. Dicho finiquito deberá formalizarse dentro de un plazo de un (1) año,
mismo que podrá ser prorrogado hasta por un periodo igual.

Para los efectos señalados en el párrafo anterior, el Contratista deberá, a solicitud
de PEP, ampliar la vigencia de las Garantías a fin de avalar las obligaciones que
deba cumplir con posterioridad a la terminación del Contrato.

En caso de que el Contratista no comparezca al finiquito, PEP procederá a
realizarlo de manera unilateral y, en su caso, consignará el pago ante la autoridad
jurisdiccional que corresponda.

Las Partes también suscribirán un finiquito, en los términos de esta Cláusula 22.9,
por terminación del Contrato, por el vencimiento natural de plazo o por la extinción
de los efectos en términos de las Cláusulas 3.3, 6.3, 6.7, 7.2, 7.8, 8.1 y 9.3.

Cláusula 23
Cesión y cambio de control

Cesión. El Contratista y las Empresas Participantes no podrán ceder, gravar o
transferir, total o parcialmente, este Contrato o sus derechos u obligaciones
derivadas del mismo, incluyendo los derechos de cobro, sin el consentimiento
previo y por escrito de PEP, en el entendido de que PEP podrá negar su
consentimiento si el cesionario no cuenta con las capacidades técnicas o
financieras requeridas por PEP para el cumplimiento de sus obligaciones
conforme al Contrato.

PEP no podrá negar ni demorar injustificadamente: (i) la cesión de derechos de
cobro; (ii) la cesión entre Compañías Relacionadas, ni (iii) la cesión entre
Empresas Participantes.

PEP podrá ceder o en cualquier otra forma transferir, en todo o en parte, el
Contrato a cualquiera de sus Compañías Relacionadas.

59
23.2.

23.3.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Los actos a que se refiere esta cláusula no requerirán formalizarse mediante
convenio de acuerdo con lo estipulado en la Cláusula 27, salvo en el caso de que
se trate de una cesión o transferencia total del Contrato.

Separación. Ni la Compañía Líder ni cualquiera de las Empresas Participantes
podrá separarse de las operaciones conjuntas que lleven a cabo para la
prestación de los Servicios conforme a este Contrato sin el consentimiento previo
y por escrito de PEP, el cual no podrá ser negado injustificadamente. Asimismo,
ninguna de las Empresas Participantes podrá reducir su porcentaje de
participación en [SPE] [las operaciones conjuntas], según lo previsto en la
Cláusula 4.1, sin el consentimiento previo y por escrito de PEP, el cual no podrá
ser negado injustificadamente.

En caso que una de las Empresas Participantes decida transferir su participación
total o parcialmente a un tercero, o a otra Empresa Participante, dicha transacción
deberá contar con el consentimiento previo y por escrito de PEP, en el entendido
que la Empresa Participante que transfiera su participación deberá cumplir todas
sus obligaciones pendientes de acuerdo con lo que acuerde el Grupo Directivo.

Cambio de control. El Contratista y las Empresas Participantes se asegurarán de
no sufrir, directa o indirectamente, un cambio de control durante la vigencia del
Contrato sin el consentimiento previo de PEP; queda entendido que aun cuando el
cambio de control no pudiera ser evitado por el Contratista o por las Empresas
Participantes, PEP podrá rescindir el Contrato conforme a la Cláusula 22.1(n), si
dicho cambio de control se da sin el consentimiento previo de PEP. Para efectos
de lo anterior, —cotmol” del Contratista o de las Empresas Participantes significa el
poder para dirigir o cambiar, directa o indirectamente, la gestión o políticas de
administración del Contratista o de las Empresas Participantes, bien sea mediante
la tenencia de acciones o de otros valores con derecho de voto o a través de
cualquier otro medio.

El Contratista y las Empresas Participantes podrán ceder o transferir acciones,
partes sociales, participaciones, intereses o similares que impliquen cambio de
control a cualquier Compañía Relacionada de cualquier Empresa Participante o a
otra Empresa Participante; en estos casos, PEP no podrá negar ni demorar
injustificadamente la autorización para llevar a cabo tal cesión o transferencia.

Lo previsto en esta Cláusula 23.3 será aplicable al Contratista y a las Empresas
Participantes con independencia de la forma en que estén organizadas, ya sea a
través de la constitución de Personas morales, de consorcios, contratos o
asociaciones sin personalidad jurídica propia.

60
24.1.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Cláusula 24
Indemnización

Indemnización. El Contratista indemnizará a PEP y a sus Compañías
Relacionadas, así como a sus empleados, representantes, asesores, directores,
sucesores o cesionarios —y dicha obligación sobrevivirá la terminación del
Contrato por cualquier motivo por los plazos y términos previstos en el Contrato y
las Leyes Aplicables— en contra de cualquiera y toda acción, reclamo, juicio,
demanda, pérdida, costos, daños, Perjuicios, procedimientos, impuestos y gastos,
incluyendo honorarios comercialmente razonables y debidamente documentados
de abogados y costas de juicio, que surjan de o se relacionen con cualquiera de
los siguientes supuestos:

a) Cualquier daño o lesión —incluyendo muerte— causada por el Contratista,
sus Compañías Relacionadas o cualquiera de sus Subcontratistas
(incluyendo a sus representantes, oficiales, directores, empleados, sucesores
o cesionarios) a cualquier Persona, incluyendo, sin limitación alguna, a PEP
y a Personas relacionadas con PEP, o a la propiedad de cualquiera de
dichas Personas, que surja como consecuencia de la prestación de los
Servicios;

b) cualquier daño o lesión —incluyendo muerte— causada por el Contratista,
sus Compañías Relacionadas o cualquiera de sus Subcontratistas
(incluyendo a sus representantes, oficiales, directores, empleados, sucesores
o cesionarios) que sufran los empleados, representantes, invitados o
permisionarios del Contratista, de sus Compañías Relacionadas o de
cualquier Subcontratista, o a la propiedad de dichas Personas, en el caso de
que PEP hubiere tenido que pagar indemnización por cualquier causa alguno
de estos;

Cc) cualquier daño o Perjuicio causado por el Contratista por alteración nociva a
los Hidrocarburos, o cualquier daño o lesión causado a los recursos
naturales y medio ambiente (incluyendo pero no limitado a, daño o
destrucción de los recursos marinos, vida silvestre, recursos madereros,
estuarios, arroyos, océanos, tierra o aire), o cualesquiera daños y Perjuicios,
derivados del manejo de sustancias, fluidos, combustibles, lubricantes que se
empleen para la prestación de los Servicios o estén en posesión o bajo
control del Contratista;

d) cualquier daño o Perjuicio causado por el Contratista como consecuencia de
su actuar ilícito de conformidad con lo estipulado en la Cláusula 14.3;

e) cualquier daño o Perjuicio causado con motivo de alguna violación del
Contratista, sus Compañías Relacionadas o cualquier Subcontratista a
cualquier derecho de propiedad intelectual o a cualquier compromiso de
confidencialidad;

61
24.2.

25.1.

25.2.

25.3.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

f) cualquier violación de cualquier Compañía Relacionada o las Empresas
Participantes a las renuncias previstas en las Cláusulas 25.5 y 25.6;

9) Cualquier omisión por parte del Contratista, sus Compañías Relacionadas o
cualquier Subcontratista de cumplir con cualquiera de las Leyes Aplicables;

h) cualquier reclamo de cualquier empleado del Contratista, sus Compañías
Relacionadas o de cualquier Subcontratista con base en leyes en materia
laboral o de seguridad social, en el caso de que PEP hubiere tenido que
pagar indemnización en estas materias; y

i) cualquier reclamo, multa o cantidad exigida a PEP por cualquier autoridad, y
que derive del incumplimiento de las obligaciones del Contratista.

Queda expresamente convenido que en ningún caso, ninguna de las Partes será
responsable por daños y perjuicios indirectos, consecuenciales, lucro cesante o
pérdida de oportunidad de negocio.

Causas de ejecución. PEP tendrá el derecho de hacer efectivas las Garantías
Corporativas en caso de que se actualicen cualquiera de los supuestos señalados
en la Cláusula 24.1 y de conformidad con el modelo que contiene el Anexo 2,
quedando expresamente pactado que no existe prelación alguna para la ejecución
de las Garantías Corporativas frente a la Garantía de Cumplimiento.

Cláusula 25
Ley Aplicable y solución de controversias

Ley Aplicable. El Contrato se regirá e interpretará de acuerdo con las Leyes de
México. En todo momento durante la vigencia del Contrato, el Contratista dará
cumplimiento a lo establecido en las Leyes Aplicables en la conducción y
ejecución de los Servicios.

Consultas directas. Las Partes acuerdan, que en el evento de que surja cualquier
controversia, tratarán de resolverla a través de un mecanismo de consultas
directas, con el objeto de intentar un acuerdo negociado entre las Partes. Esta
etapa de consultas directas iniciará con una comunicación dirigida por cualquiera
de las Partes a la otra, en el entendido de que cualquiera de las Partes podrá dar
por terminada esta etapa en cualquier momento.

Experto Independiente. En caso de que las Partes o los miembros del Grupo
Directivo no lleguen a un acuerdo respecto de sus diferencias en materias
técnicas, de seguridad, salud y protección ambiental, operacionales o relacionadas
con cuestiones de contabilidad, impuestos y cálculo de pagos exigibles conforme
al Contrato, las Partes podrán acordar solicitar la opinión o sujetarse a las
decisiones de un experto independiente (el —Exerto Independiente”). La Parte que

62
25.4.

25.5.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

desee someter una cuestión a la opinión o decisión del Experto Independiente
propondrá a la otra Parte tres candidatos de la lista definida por las Partes durante
los primeros tres (3) meses posteriores a la Fecha Efectiva, para que, de aceptar
el procedimiento, elija de entre ellos al Experto Independiente dentro de un plazo
de veinte (20) días. Cada Parte pagará sus propios costos en relación con este
procedimiento y los honorarios del Experto Independiente deberán ser cubiertos
por PEP y el Contratista en partes iguales. Dentro de los treinta (30) días
siguientes a que se haya designado al Experto Independiente conforme a lo
previsto en esta Cláusula 25.3, cada Parte proporcionará a éste la información que
posea en relación con el asunto en controversia. El Experto Independiente podrá
convenir una o más reuniones, con una o ambas Partes, para establecer los
puntos específicos en controversia y podrá requerir la información complementaria
que resulte necesaria. El Experto Independiente deberá emitir su opinión o
decisión dentro de los treinta (30) días siguientes a la conclusión del
procedimiento, el cual no podrá exceder de noventa (90) días desde su fecha de
inicio, a menos que las Partes acuerden lo contrario. Las Partes deberán,
ocasionalmente, actualizar la lista a que se refiere esta cláusula, para asegurarse
de que en todo momento haya un número suficiente de expertos calificados en
cada categoría de controversias cubierta por esta Cláusula 25.3, en la inteligencia
de que ninguna Parte podrá nominar un experto que sea Compañía Relacionada o
que de alguna forma esté afiliado con dicha Parte.

Arbitraje. Cualquier disputa o demanda que surja en relación con el Contrato que
no haya podido ser superada por ninguno de los otros mecanismos de solución de
controversias previstos en el Contrato, incluyendo cuestiones legales relacionadas
con la designación del Experto Independiente o con las opiniones o decisiones
que éste emita, deberá ser resuelta definitivamente mediante arbitraje de estricto
derecho de acuerdo con el Reglamento de Arbitraje de la Cámara de Comercio
Internacional vigente a la fecha de inicio del arbitraje, sin que sean aplicables las
disposiciones relativas al árbitro de emergencia. El derecho aplicable al fondo de
la controversia serán las leyes federales de México. El idioma del arbitraje será el
español, salvo las pruebas documentales que se presenten en idioma distinto cuya
traducción será a cargo de la Parte que las presente. El tribunal arbitral se
integrará por tres miembros: uno nombrado por PEP, otro nombrado por el
Contratista, y el tercero —quien será el presidente— nombrado de conformidad
con el Reglamento de la Cámara de Comercio Internacional. El procedimiento
arbitral tendrá como sede la Ciudad de México, D.F.

Las Partes acuerdan que cualquier información o documento generado con motivo
del arbitraje será tratado de forma confidencial en términos de lo estipulado en la
Cláusula 29.4 con excepción del laudo definitivo, una vez que cause estado y no
se encuentre sujeto a decisión de autoridad competente alguna o en impugnación.

Renuncia a Embargos Previos al Laudo. Por medio del presente Contrato, las
Partes —en nombre propio y de sus Compañías Relacionadas— renuncian a

63
25.6.

25.7.

26.1.

26.2.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

todos y cualesquiera derechos que tengan o puedan tener de solicitar y obtener
Embargos Previos al Laudo. Se considerará que cualquier Parte que solicite un
Embargo Previo al Laudo ha incumplido este Contrato. En caso de un
incumplimiento a esta Cláusula 25.5, la Parte que no haya incumplido tendrá
derecho a que la Parte que haya incumplido le reembolse todos los costos y
gastos en que haya incurrido, incluyendo honorarios razonables de abogados, sin
perjuicio de cualesquiera otros recursos que la Parte que no haya incumplido
tenga derecho a ejercer.

Renuncia_a vía diplomática. El Contratista y las Empresas Participantes
renuncian expresamente, en nombre propio y de todas sus Compañías
Relacionadas, a formular cualquier reclamo por la vía diplomática, bajo pena de
perder en favor del Estado mexicano, y sin que medie declaración judicial o arbitral
alguna, todos sus derechos conforme al Contrato.

Autonomía de las estipulaciones. La invalidez o ilicitud de una o más de las
estipulaciones del Contrato que sea declarada como tal por el tribunal arbitral, de
ninguna manera afectará la validez, legalidad y exigibilidad de las demás
estipulaciones del presente instrumento.

Cláusula 26
Gobernanza del Contrato

Esquema de gobernanza y supervisión de actividades. Sin perjuicio de la
obligación del Contratista de garantizar que todos los Servicios se realicen
conforme a lo previsto en el Contrato, los Servicios serán supervisados por el
Grupo Directivo. El Grupo Directivo deberá quedar instaurado dentro de los quince
(15) días siguientes a la Fecha Efectiva, por lo que las Partes deberán designar a
sus representantes durante ese plazo.

Miembros del Grupo Directivo. El Grupo Directivo estará integrado por dos (2)
miembros o suplentes designados por el Contratista, y por dos (2) miembros o
suplentes designados por PEP, en el entendido de que cualquiera de las Partes
podrá substituir a sus representantes mediante comunicación por escrito a la otra
con cuando menos treinta (30) días de anticipación. Las resoluciones del Grupo
Directivo se tomarán por unanimidad y serán de cumplimiento obligatorio para
ambas Partes. Al menos uno de los representantes del Contratista será su máximo
directivo para el Contrato o funcionario equivalente. Uno de los representantes de
PEP presidirá el Grupo Directivo y adoptará los procedimientos necesarios para la
adecuada conducción del Grupo Directivo.

64
26.3.

26.4.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Las resoluciones que adopte el Grupo Directivo respecto de cualquier tema no
deberán impedir o frustrar la posibilidad de que el Contratista cumpla con la
Obligación Mínima de Trabajo.

Facultades. El Grupo Directivo será el foro contractual para que las Partes
estudien y acuerden las decisiones que les correspondan en términos del
Contrato, sin perjuicio de las actividades exclusivas de PEP en términos de las
Leyes Aplicables. El Grupo Directivo tendrá las siguientes facultades para el
gobierno del Contrato:

a) promover el cumplimiento oportuno de la Obligación Mínima de Trabajo que
corresponda;

b) gestionar y dar seguimiento a los Servicios;
Cc) revisar y discutir entre sus miembros la información relativa a los Servicios;

d) acordar y revisar el Plan de Desarrollo, los Programas de Trabajo, y los
Presupuestos, cualquier modificación a ellos, así como su ejecución. Las
aprobaciones de PEP a que se refieren las Cláusulas 7.1, 7.2, 10.1, 10.4,
11.1 y 11.3 se podrán discutir por el Grupo Directivo;

e) revisar programas de unificación, instalaciones conjuntas, estrategia y
sistemas para protección ambiental, programas de desarrollo sustentable y
de capacitación;

f) revisar y dar seguimiento a los programas de subcontratación del Contratista;

9) resolver cualquier asunto o diferencia técnica o administrativa surgida entre
las Partes con motivo de los Servicios o del cumplimiento del Contrato,
incluyendo la revisión de las diferencias durante los periodos en los que el
Contrato prevé que las Partes realizarán un esfuerzo para resolver las
controversias sin la intervención de terceros;

h) aclarar y opinar sobre el alcance de la Experiencia y Prácticas Prudentes de
la Industria aplicadas a situaciones concretas, pudiendo, en su caso, recurrir
al apoyo de Expertos Independientes o de instituciones técnicas nacionales o
internacionales familiarizadas con dichas prácticas; y

i) las demás atribuciones que las Partes acuerden por escrito.

Reuniones. El Grupo Directivo se reunirá cada vez que lo solicite cualquiera de
sus miembros, y cuando menos dos (2) veces al año. Se requerirá la asistencia de
por lo menos un miembro representante de PEP y uno del Contratista para que se
considere constituido el quórum. Cada una de las Partes se hará cargo de los
gastos que implique mantener a sus respectivos miembros en el Grupo Directivo.
Cualquier miembro del Grupo Directivo podrá solicitar la inclusión de cualquier
asunto en las reuniones.

65
26.5.

26.6.

26.7.

27.1.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

itud de reunión. El miembro del Grupo Directivo que desee solicitar alguna
reunión deberá enviar su solicitud por escrito al presidente del Grupo Directivo con
cuando menos quince (15) días de anticipación o, en casos urgentes, tan pronto
sea posible. Dicha solicitud deberá ir acompañada de (i) una sugerencia de la
fecha, hora y lugar para llevar a cabo la reunión, (ii) una agenda que indique los
asuntos a ser considerados en la reunión, y (iii) la documentación requerida para
que el Grupo Directivo pueda tomar una decisión informada. Una vez recibida la
solicitud, el presidente del Grupo Directivo deberá programar una reunión en una
fecha que no exceda de treinta (30) días después de recibida la solicitud, en el
entendido de que en caso de que algún miembro del Grupo Directivo comunique al
presidente del Grupo Directivo que no podrá asistir a la reunión convocada, el
presidente del Grupo Directivo deberá reprogramar la reunión a la siguiente fecha
disponible mutuamente aceptable para los miembros pero en ningún caso
después de los diez (10) días siguientes a la fecha originalmente programada. Las
Partes podrán hacer uso de cualquier medio disponible para llevar a cabo las
reuniones, incluyendo videoconferencias y conferencias telefónicas. Salvo acuerdo
de PEP, todas las reuniones en persona deberán llevarse a cabo en México. Si
ambas Partes están de acuerdo, podrán realizarse reuniones sin cumplir con los
requisitos previstos en esta Cláusula 26.5.

Acta. Los miembros del Grupo Directivo levantarán un acta en la que reflejen los
acuerdos tomados durante cada reunión. Dicha acta será elaborada por la
Persona que el presidente del Grupo Directivo designe como secretario. Las
Partes deberán firmar el acta al finalizar la reunión.

Grupos técnicos. El Grupo Directivo podrá establecer los grupos técnicos, según
se requieran, para la ejecución y seguimiento de cualquier asunto en particular; en
el entendido de que las Partes establecerán, cuando menos, un grupo para la
revisión del registro financiero, un grupo para la subcontratación conforme al
Contrato y un grupo para revisar las actividades que deba realizar el personal de
PEP conforme a la Cláusula 19.3. El Grupo Directivo designará el número de
representantes de cada una de las Partes que integrarán dichos grupos técnicos, y
la periodicidad de sus sesiones. Todos los grupos técnicos reportarán al Grupo
Directivo.

Cláusula 27
Modificaciones y renuncias

Modificaciones generales. Cualquier modificación a este Contrato deberá
hacerse mediante acuerdo por escrito de ambas Partes y surtirá efectos a partir de
la fecha indicada en el propio acuerdo. Toda renuncia a cualquier estipulación del
Contrato hecha por cualquiera de las Partes deberá contar con el acuerdo por

66
27.2.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

escrito de la otra Parte y surtirá efectos a partir de la fecha indicada en el propio
acuerdo.

La aprobación por parte de PEP a un Programa de Trabajo, o a su modificación,
no implica la aprobación de una modificación al Plan de Desarrollo o al
Presupuesto correspondientes. La aprobación por parte de PEP a un Presupuesto,
o a su modificación, no implica la aprobación de una modificación al Plan de
Desarrollo o al Programa de Trabajo correspondiente. La aprobación por parte de
PEP a un Plan de Desarrollo, o a su modificación, no implica la aprobación de una
modificación al Programa de Trabajo o al Presupuesto correspondientes. Las
modificaciones a que se refiere este párrafo se realizarán de conformidad con lo
estipulado en el Contrato, y todas deberán ser expresamente aprobadas por
escrito para surtir efectos.

Las modificaciones para extender el plazo requerirán convenio modificatorio de
conformidad con las Leyes Aplicables.

Las modificaciones que se hagan al Contrato en términos de esta cláusula, no
implican novación de las obligaciones de las Partes.

Modificaciones por cambio de ley. En la medida en que sea permitido por las
Leyes Aplicables, las Partes acuerdan que este Contrato podrá ser modificado en
caso de que derivado de los cambios a las Leyes Aplicables se otorguen
condiciones o reglas más favorables con respecto al Contrato. Las modificaciones
al Contrato por cambio de ley deberán ser acordadas por escrito entre las Partes y
surtirán efectos a partir de la fecha de tal acuerdo.

En caso de modificación o creación de Leyes Aplicables que afecten los derechos
adquiridos de cualquiera de las Partes, el Contrato se modificará para restituir el
balance económico original, en la medida de lo posible, por mutuo acuerdo y
siempre que resulte conveniente para las Partes.

Cualquier diferencia sobre la procedencia de las modificaciones al Contrato
conforme a esta cláusula podrá someterse a arbitraje, conforme a la Cláusula
25.4.

Las modificaciones por cambio de ley en materia de Impuestos se regirán por lo
dispuesto en la Cláusula 30.

Cláusula 28
Relación de las Partes

Nada de lo aquí contenido está destinado a crear o se considerará o se interpretará que
crea alguna sociedad o asociación entre las Partes. Ninguna de las Partes tendrá la
autoridad o el derecho, ni se declarará con autoridad o derecho, para asumir, crear o
comprometer alguna obligación de cualquier clase, expresa o implícita, en representación
de o en nombre de alguna otra de las Partes. Ninguna estipulación en este Contrato

67
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

constituirá al Contratista o a sus empleados, Subcontratistas, agentes o representantes en
un representante de PEP. El Contratista será considerado en todo momento como un
contratista independiente de servicios y será responsable de sus propias acciones, las
cuales estarán sujetas en todo momento a lo previsto en el Contrato. Cada Parte será
responsable de su organización para cumplir con el objeto del Contrato y sus obligaciones.
La participación de representantes de las Partes en el Grupo Directivo no constituirá una
organización; asimismo, dicha participación no podrá ser interpretada como una restricción
de una Parte para con la otra en relación con su organización.

29.1.

29.2.

Cláusula 29
Información, propiedad industrial y confidencialidad

Propiedad _de información. La tecnología, los planos, diseños, dibujos, datos
geológicos, geofísicos, geoquímicos, de ingeniería, registros de medición,
perforación, terminación, producción, operación, informes técnicos, económicos y
científicos, Documentos Técnicos y cualquier otra clase de información relativa a
los Servicios y al Área Contractual (la —fíormación del Contrato”), será propiedad
de PEP. PEP también será propietario de cualquier muestra geológica, mineral o
de cualquier otra naturaleza, obtenida por el Contratista en los Servicios, las
cuales deberán ser entregadas por el Contratista a PEP inmediatamente después
de que el Contratista haya concluido los estudios y evaluaciones que haga al
respecto. El original de dicha información deberá ser entregado a PEP tan pronto
como sea posible después de que sea generado, en el entendido de que el
Contratista podrá mantener copia únicamente para efectos del cumplimiento de
sus obligaciones conforme al Contrato. El Contratista podrá usar la Información del
Contrato, sin costo alguno y sin restricción, para el procesamiento, evaluación,
análisis y cualquier otro propósito relacionado exclusivamente con los Servicios,
pero no para otro uso ni para su venta; en el entendido de que el Contratista
deberá también entregar a PEP cualquier reporte de los resultados de dicho
procesamiento, evaluación o análisis. Nada de lo previsto en el Contrato limitará el
derecho de PEP de usar, vender o de cualquier otra forma disponer de la
Información del Contrato.

Propiedad industrial.

La información, procesos, tecnología y prácticas del Contratista que sean
considerados derechos exclusivos en términos de las Leyes Aplicables —queda
entendido que no se incluyen información, procesos, tecnologías y prácticas en
proceso de registto— podrán ser utilizados en los Servicios en el Área
Contractual; el uso de licencias o similares no serán considerados como Gastos
Elegibles. Queda entendido que PEP mantendrá en forma confidencial tal
información, procesos, tecnologías y prácticas del Contratista que sean
considerados derechos exclusivos.

68
29.3.

29.4.

29.5.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Todos los procesos, tecnologías, prácticas y propiedad industrial que se
desarrollen en virtud del Contrato serán propiedad conjunta del Contratista y de
PEP y podrán ser utilizados sin costo alguno por cualquiera de las Partes o por
sus Compañías Relacionadas en sus propias actividades, sin necesidad de
consentimiento de la otra Parte. Sin embargo, en caso de comercializarse por
cualquiera de las Partes, los frutos de tal comercialización serán compartidos a
partes iguales entre las Partes.

Confidencialidad del Contrato. El Contrato y sus modificaciones no serán
confidenciales, de conformidad con las Leyes Aplicables.

Confidencialidad. La Información del Contrato será tratada por el Contratista de
forma confidencial, por lo que su contenido total o parcial no será revelado en
forma alguna a terceros sin el previo consentimiento por escrito de PEP. El
Contratista podrá suministrar información a sus Compañías Relacionadas,
subsidiarias, auditores, asesores legales o a las instituciones financieras
involucradas en el Contrato en la medida que sea necesario, en el entendido de
que estas compañías, Personas o instituciones también deberán mantener la
confidencialidad de tal información. El Contratista tomará todas las acciones
necesarias o apropiadas para asegurar que sus trabajadores, agentes, asesores,
representantes, abogados, Compañías Relacionadas y Subcontratistas, así como
los trabajadores, agentes, representantes, asesores y abogados de los
Subcontratistas y de las Compañías Relacionadas, cumplan con la misma
obligación de confidencialidad prevista en el Contrato. Los informes, datos y
documentos que llegaren a poder del Contratista por razones del Contrato también
deberán ser tratados con el mismo carácter de confidencialidad. Las
estipulaciones de esta Cláusula 29 continuarán vigentes por diez (10) años
después de la terminación por cualquier motivo del Contrato, ya que constituyen
obligaciones continuas. El incumplimiento de esta cláusula dará origen a una
indemnización por parte del Contratista a favor de PEP por daños y Perjuicios en
términos de la Cláusula 24.

Excepción a la confidencialidad. No obstante lo previsto en la Cláusula 29.2, la
obligación de confidencialidad no será aplicable a: (i) la información de dominio
público que no haya sido hecha pública a través de un incumplimiento del
Contrato; (ii) la información que haya sido obtenida con anterioridad a su
divulgación sin violar alguna obligación de confidencialidad; (iii) la información
obtenida de terceros que tengan derecho a divulgarla sin violar una obligación de
confidencialidad; y (iv) la información que deba ser divulgada por requerimiento de
leyes o requerimiento de autoridades gubernamentales, siempre que (a) el hecho
de no divulgarla sujetaría a la Parte requerida a sanciones civiles, penales o
administrativas y (b) la Parte requerida notifique a la Parte afectada con toda
prontitud la solicitud de dicha divulgación. En el caso a que se refiere el inciso (iv)
anterior, la Parte afectada podrá solicitar a la Parte requerida que impugne ante

69
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

los tribunales competentes la orden de divulgación, en cuyo caso la Parte afectada
deberá cubrir cualquier costo generado por la impugnación.

Cláusula 30
Impuestos

Cada una de las Partes deberá cumplir durante el plazo y ejecución de los Servicios con
los Impuestos que le correspondan, en el entendido de que PEP realizará las retenciones
que, en todo caso, esté obligado a realizar de conformidad con las Leyes Aplicables y en
ese caso, PEP no reembolsará al Contratista por las cantidades retenidas. En virtud de lo
anterior, el Contratista será responsable y pagará todos los Impuestos que graven al
Contratista o a sus directivos y empleados en relación con la celebración o cumplimiento
de este Contrato. Queda expresamente entendido que PEP será responsable del pago de
cualquier impuesto al valor agregado que aplique.

En caso de modificación o creación de Leyes Aplicables respecto a Impuestos aplicables
exclusivamente a prestadores de servicios de petróleo y gas, el Contrato podrá ser
modificado, por mutuo acuerdo y siempre que resulte conveniente para las Partes.

Cláusula 31

Comunicaciones

Todas las notificaciones y demás comunicaciones hechas bajo este Contrato deberán ser
por escrito y serán efectivas desde la fecha en que el destinatario las reciba, ya sea en la
dirección o correo electrónico siguientes:

70
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

o en cualesquiera otras direcciones, según cada Parte comunique a la otra.

Considerando el tipo de información de que se trate, las Partes acordarán la forma en que
la misma deberá ser entregada.

Cláusula 32
Totalidad del Contrato

Este Contrato es una compilación completa y exclusiva de la totalidad de las
estipulaciones que rigen el acuerdo entre las Partes con respecto al objeto del Contrato y
reemplaza y substituye cualquier convenio o entendimiento sobre dicho objeto. Ninguna
declaración de agentes, empleados o representantes de las Partes que pudiera haberse
hecho antes de la celebración del Contrato tendrá validez en cuanto a la interpretación de
los términos del Contrato, con excepción de las respuestas formales y por escrito dadas
por PEP en las juntas de aclaraciones conforme a las Bases de Licitación, en el entendido
de que en caso de que exista un conflicto entre dos de dichas respuestas, la posterior en
tiempo prevalecerá y, en caso de que hubiera conflicto entre una respuesta y una
estipulación del Contrato, la estipulación del Contrato prevalecerá. Quedan incorporados,
formando parte indivisible e integrante del Contrato, los siguientes Anexos:

Anexo 1 Área Contractual

Anexo 2 Garantía Corporativa

Anexo 3 Remuneración

Anexo 4 Inventario de activos y producción base

Anexo 5 Comunicación de Continuación

Anexo 6 Procedimientos de Registro Financiero

Anexo 7 Programa Mínimo Inicial y Obligación Mínima de Trabajo
Anexo 8 Puntos de Medición y nominación

Anexo 9 Informe de Evaluación

Anexo 10 Plan de Desarrollo

Anexo 11 Permisos

Anexo 12 Garantía de Cumplimiento: carta de crédito
Anexo 13 Garantía de Cumplimiento: fianza

Anexo 14 Indicadores Clave de Desempeño

71
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 15 Abandono

Anexo 16 Lineamientos para subcontratación
Anexo 17 Grado de integración nacional
Anexo 18 Desarrollo sustentable

Anexo 19 Participación consorcial

Cláusula 33
Idioma

El idioma del Contrato es el español. Todas las notificaciones, renuncias y otras
comunicaciones hechas por escrito o de otra forma entre las Partes en relación con este
Contrato deberán ser en español. La versión en español del Contrato prevalecerá sobre
cualquiera de sus traducciones, las cuales no tendrán validez legal.

Cláusula 34
Compromiso contra la Corrupción

Las Partes manifiestan que durante las negociaciones y para la celebración del presente
Contrato se han conducido con apego a las reglas de conducta para combatir la extorsión
y el soborno publicadas por la Cámara de Comercio Internacional (las —Bglas”) y que se
comprometen a actuar conforme a las mismas durante la ejecución del mismo hacia sus
contrapartes y hacia terceros. Las Partes aceptan expresamente que la violación a estas
declaraciones o a las Reglas implica un incumplimiento sustancial del presente Contrato.

Este Contrato se firma en ejemplares, con el mismo significado y efecto, y cada uno
será considerado como un original.

México, Distrito Federal, a[_ ] de [ ] de [ 1.

POR PEMEX EXPLORACIÓN Y PRODUCCIÓN

POR [EL CONTRATISTA]

72
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

SANCIÓN JURÍDICA

DIRECCIÓN JURÍDICA

73
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 1

Área Contractual
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Área Contractual Arenque

El Área Contractual Arenque, está localizada en la porción norte del Activo de Producción
Poza Rica-Altamira de la Región Norte; se ubica en la plataforma continental en aguas
territoriales del Golfo de México a 30 Km, de la ciudad de Tampico, Tamaulipas.

Geológicamente se localiza en la porción este de la Cuenca Tampico-Misantla, en la
Plataforma Continental.

El Área Contractual Arenque abarca una superficie de 2,035 Km? delimitada por las
siguientes coordenadas:

Coordenadas
Vértice Geográficas UTM wass4
Longitud (W) Latitud (N) Xx Y
1 97” 42'0.00"W | 22” 49'0.00"N | 633,413.31 | 2,523,812.13

Modelo de Contrato, Arenque

Junio 8 de 2012
Versión final
Coordenadas
Vértice Geográficas UTM wass4
Longitud (W) Latitud (N) Xx Y

2 97” 29' 0.00" W | 22* 49'0.00"N | 655,652.26 | 2,524,024.15
3 97” 29' 0.00" W | 22” 27'0.00"N | 656,065.93 | 2,483,426.03
4 97” 26' 0.00" W | 22” 27'0.00"N | 661,211.86 | 2,483,478.92
5 97” 26'0.00"W | 22” 8'0.00"N | 661,575.60 | 2,448,417.70
6 97” 42'0.00"W | 22” 8'0.00"N | 634,069.62 | 2,448,158.39
7 97” 42' 0.00" W | 22? 32'0.00"N | 633,687.74 | 2,492,442.77
8 97” 49' 0.00" W | 22” 32'0.00"N | 621,688.85 | 2,492,343.10
9 97” 49' 0.00" W | 22” 39'0.00"N | 621,586.36 | 2,505,259.36
10 97” 43' 0.00" W | 22” 39'0.00"N | 631,862.43 | 2,505,344.56
11 97” 43' 0.00" W | 22* 43'0.00"N | 631,798.67 | 2,512,725.56
12 97” 42' 0.00" W | 22? 43'0.00"N | 633,510.54 | 2,512,740.47

Los campos que la integran son: Arenque, Lobina, Jurel y Náyade. Las formaciones
productoras en el Área Contractual Arenque son la formación San Andrés del Jurásico
Superior (Jsa), constituida por calizas oolíticas, con buena porosidad primaria (18%),
espesor promedio del yacimiento de 80 m y una densidad de aceite de 19 a 32 “API.

Al 1 de enero de 2012, la reserva remanente certificada 2P en el Área Contractual es de

93.1 millones de barriles de petróleo crudo equivalente.

La formación Tamaulipas del Cretácico Inferior cuerpos “A” y “B”, constituidos de calizas
de grano fino, porosidad inter-cristalina de 12% (dolomitización) y fracturas, el espesor de
los yacimientos es de 10 a 30 m y la densidad de aceite es de 22 “API.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 2

Garantía Corporativa
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

MODELO DE CONTRATO DE GARANTÍA
SUSCRITO POR [ABC] CONTROLADORA
EN FAVOR DE PEMEX EXPLORACIÓN Y PRODUCCIÓN
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Garantía Corporativa

Esta garantía corporativa (la —Ganatía Corporativa”) se emite de conformidad con el
Contrato de Servicios para la Exploración, Desarrollo y Producción de Hidrocarburos
número y sus Anexos (el "Contrato"), celebrado entre PEMEX-Exploración
y Producción ("PEP") y [nombre o razón social de la Compañía(s) SPE o ABC y XYZ] (la
"Entidad Garantizada").

En relación con las obligaciones asumidas por la Entidad Garantizada en el Contrato o que
puedan ser exigidas a la Entidad Garantizada bajo el Contrato, [nombre o razón social de
la Compañía(s) Relacionada(s) de SPE o ABC y XYZ] (la "Garante”), por medio del
presente documento se obliga a lo siguiente:

1.

Esta Garantía Corporativa se otorga de conformidad con las estipulaciones
contenidas en la Cláusula 17.1 del Contrato.

Esta Garantía Corporativa es otorgada por [nombre o razón social de la Compañía(s)
Relacionada(s) de SPE o ABC y XYZ], Compañía(s) Relacionada(s) de la Compañía
Líder, por [ejercer control sobre la Compañía Líder] [ser Compañía(s) Relacionada(s)
que se encuentra(n) bajo control común con la Compañía Líder].

El Contrato tiene por objeto llevar a cabo en el Área Contractual, todos los Servicios
para la exploración, desarrollo y producción de Hidrocarburos.

Los términos en mayúscula en este documento y que no estén definidos tendrán el
significado atribuido a los mismos en el Contrato.

La Garante declara y garantiza a PEP que: (i) se encuentra debidamente constituida
y válidamente existente bajo las leyes de ; (ii) se encuentra facultada y
debidamente autorizada para firmar, emitir y obligarse en los términos de esta
Garantía Corporativa; (iii) la firma, emisión y obligatoriedad de esta Garantía
Corporativa han sido debidamente autorizadas por todas las instancias corporativas
necesarias; (iv) esta Garantía Corporativa constituye una obligación legalmente
válida de la Garante, y por tanto, ejecutable en su contra de acuerdo con sus
términos; (v) ninguna aprobación gubernamental es necesaria en relación con la
firma, emisión y ejecución de esta Garantía Corporativa, excepto aquéllas que se han
obtenido y se mantienen vigentes; (vi) no existe litigio o procedimiento alguno en su
contra que, de ser resuelto en su contra, pudiera afectar negativamente de manera
significativa su situación comercial o financiera o el cumplimiento de sus obligaciones
en términos de esta Garantía Corporativa; (vii) no existe acción o procedimiento
alguno que haya sido instaurado, ni orden, decreto, providencia o sentencia de
ningún tipo de cualquier autoridad gubernamental, ya sea nacional o extranjera, que
haya sido emitida para evitar, restringir o de cualquier manera limitar el cumplimiento
de esta Garantía Corporativa; (viii) otorga esta Garantía Corporativa en cumplimiento
de su objeto y por razones comerciales y en este acto renuncia a inmunidad
soberana o inmunidad de jurisdicción a la que pueda tener derecho y reconoce que
10.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

en función de esta Garantía Corporativa se obliga formalmente ante PEP a
considerarse por ese simple hecho como mexicana respecto a esta Garantía
Corporativa, así como de los derechos y obligaciones que se derivan de la misma y a
no invocar por lo mismo la protección de su gobierno bajo el riesgo de perder en
beneficio de la Nación los derechos que hubiere adquirido, en el entendido sin
embargo que lo previsto en esta declaración no podrá ser interpretado como una
limitación de cualquier derecho que la Garante pueda tener bajo cualesquier tratados
internacionales celebrados por el Gobierno Federal de México que sean aplicables; y
(19 ni la firma, ni la emisión, ni el cumplimiento de esta Garantía Corporativa por
parte de la Garante de acuerdo con los términos previstos en el presente documento
violarán disposición alguna de cualquier ley o reglamento al cual esté sujeta la
Garante, ni disposición alguna de los documentos constitutivos de la Garante, ni de
cualquier contrato o convenio del cual pueda ser parte.

La Garante garantiza a PEP, irrevocable e incondicionalmente, como deudora
principal y solidaria hasta por la cantidad acumulada durante el Plazo de
USD$ [para el Periodo Inicial*] [para el Periodo de Desarrollo*] por
el correcto y oportuno cumplimiento de todas las obligaciones de la Entidad
Garantizada con respecto a los Servicios a ser ejecutados bajo el Contrato o en
relación con el mismo.

En caso de que la Entidad Garantizada dejara de cumplir cualquiera de las
obligaciones estipuladas en la forma y plazos debidos, la Garante, a requerimiento
de PEP, cumplirá o hará cumplir tales obligaciones hasta por el monto señalado en la
Cláusula 6 de este documento. Esta Garantía Corporativa es independiente y, por
tanto, no es excluyente de la exigibilidad que PEP haga valer en contra de la Entidad
Garantizada por cualquier incumplimiento derivado del Contrato, ni es excluyente ni
existe prelación alguna respecto de la ejecución de otras garantías exigibles a la
Entidad Garantizada en términos del Contrato.

La Garante asume la obligación de suministrar todos los recursos técnicos, humanos
y financieros que sean necesarios para que la Entidad Garantizada pueda cumplir
oportunamente sus obligaciones bajo el Contrato, incluyendo sin limitación alguna, el
hacer disponible para su uso los recursos financieros necesarios y toda la tecnología,
propiedad directa o indirecta de la Garante, existente y futura, así como el know-how
aplicable a los Servicios bajo el Contrato.

Esta Garantía Corporativa garantiza la ejecución de los Servicios objeto del Contrato,
aun cuando parte de ellos se subcontraten, y es adicional a cualquier otra Garantía
exigible a la Entidad Garantizada en términos del Contrato.

Esta Garantía Corporativa es irrevocable e incondicional y permanecerá en pleno
vigor y efecto desde la fecha de celebración del Contrato y hasta [veinticuatro (24)

La Garante deberá entregar a PEP a la firma del Contrato la Garantía Corporativa. El monto será igual al valor del Programa Mínimo
Inicial.

En caso de que ocurra el Periodo de Desarrollo, la Garante deberá entregar a PEP, en un plazo no mayor de U)] días
después de la aprobación del Plan de Desarrollo, la Garantía Corporativa correspondiente. El monto será igual al resultado de
aplicar la fórmula que a continuación se indica: Coeficiente * (Reserva 2P — Reserva PDP), considerando los parámetros del
numeral ll, inciso 1 del Anexo 7.
11.

12.

13.

14.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

meses posteriores a la fecha de terminación del Periodo Inicial] [doce (12) meses
posteriores a la fecha del finiquito].

Esta Garantía Corporativa permanecerá vigente aun en cualesquiera de las
siguientes circunstancias: (a) ante cualquier modificación del Contrato; (b) cambio de
la Compañía Líder, aun cuando la nueva Compañía Líder tuviera un nuevo Garante;
(c) cualquier cesión o cambio de control en los términos de la Cláusula 23 del
Contrato; (d) cualquier prórroga o concesión graciosa otorgada por PEP; o (e)
cualquier retraso u omisión de parte de PEP en ejercer cualesquiera acciones que
pudiere ejercer en contra de la Entidad Garantizada, siempre que PEP intente las
acciones con anterioridad al vencimiento del plazo de vigencia mencionado.

La Garantía Corporativa será automáticamente terminada en caso que, como
consecuencia de los requerimientos que le haga el Contratista a la Garante bajo esta
Garantía Corporativa, el monto de la misma se reduzca en su totalidad y siempre que
odas las obligaciones de la Entidad Garantizada bajo el Contrato, o en relación con
el mismo, sean cabalmente cumplidas y definitivamente satisfechas y PEP no haya
presentado reclamación alguna dentro del plazo de vigencia de la Garantía
Corporativa.

Las obligaciones de la Garante bajo esta Garantía Corporativa serán independientes
y absolutas, y la Garante no tendrá derecho a compensar o reconvenir con respecto
a cualquier otro reclamo a su favor que pudiere tener contra PEP o alguna otra
Persona. PEP no tendrá la obligación de intentar recurso alguno o tomar acción en
contra de la Entidad Garantizada o de Persona alguna antes de hacer valer o
ejecutar directamente en contra de la Garante sus derechos bajo esta Garantía
Corporativa. Asimismo, la Garante no podrá alegar que PEP pudo evitar o mitigar, de
alguna forma o mediante algunas acciones, los daños y perjuicios que resultaren del
incumplimiento de la Entidad Garantizada bajo el Contrato, o que PEP deba
satisfacer su pretensión mediante la ejecución de cualquier otra garantía que pudiere
existir a su favor en cualquier momento antes de proceder en contra de la Garante en
relación con las obligaciones de ésta conforme a esta Garantía Corporativa. La
Garante renuncia expresamente a los beneficios de orden, excusión y preferencia
que le otorgan los artículos 2813, 2814, 2815 y 2823 del Código Civil Federal, en el
entendido de que la Entidad Garantizada ha realizado en el Contrato la renuncia
expresa al beneficio de compensación en términos de lo que dispone el artículo
2197, en relación con el artículo 2192, fracción 1, del Código Civil Federal.

Todas las obligaciones de la Garante previstas en este documento serán obligatorias
para la Garante, sus Compañías Relacionadas y sus causahabientes. La Garante no
podrá ceder o delegar sus deberes u obligaciones bajo este documento sin el
consentimiento previo y por escrito de PEP, y cualquier cesión o delegación que se
pretenda hacer sin dicho consentimiento será nula y sin efecto alguno. Ninguna otra
Persona o entidad distinta a PEP o a sus Compañías Relacionadas será beneficiada
por esta Garantía Corporativa o tendrá o adquirirá derecho alguno conforme a la
misma.
15.

16.

17.

18.

19.

20.

21.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

PEP podrá ejecutar esta Garantía Corporativa sin necesidad de declaración judicial o
arbitral alguna. PEP dispondrá de un plazo de doce (12) meses para formular
cualquier reclamación conforme a esta Garantía Corporativa, el que se computará a
partir de la exigibilidad de la obligación correspondiente de conformidad con los
términos del Contrato, y la Garante se compromete a pagar en total hasta el cien por
ciento (100%), globalmente considerado, del monto previsto en la Cláusula 6 de este
documento, en caso de una o más reclamaciones.

La Garante se obliga a atender las reclamaciones presentadas por PEP. Las
reclamaciones deberán contener los siguientes datos: (i) fecha de la reclamación; (ii)
descripción de la obligación garantizada; (ii) referencia del Contrato (fecha y número
del Contrato); (iv) descripción del incumplimiento de la obligación garantizada que
motiva la presentación de la reclamación, acompañando la documentación que
razonablemente sirva para comprobar lo declarado, si la hubiere; y (v) el importe de
lo reclamado, que nunca podrá ser superior al monto de la Garantía Corporativa, o al
remanente del monto de la Garantía Corporativa en caso de que ya se hubiese
ejecutado y la Garante hubiese pagado parte del monto garantizado por esta
Garantía Corporativa por una o más reclamaciones anteriores.

Cualquier omisión o retraso de PEP en el ejercicio de cualquier derecho, en todo o
en parte, previsto en este documento, no constituirá ni podrá ser entendido como una
renuncia al ejercicio del mismo ni de cualquier otro derecho.

Ninguna enmienda o modificación de esta Garantía Corporativa será efectiva a
menos que conste por escrito y sea firmada por PEP y la Garante.

Esta Garantía Corporativa se regirá e interpretará de acuerdo con las Leyes de
México.

Todas las controversias, disputas, reclamaciones o conflictos que surjan de, estén
vinculadas o conectadas con, o tengan relación con la presente Garantía
Corporativa, su interpretación, ejecución o cumplimiento, deberán ser resueltas
exclusivamente mediante arbitraje de acuerdo con el Reglamento de Arbitraje de la
Cámara de Comercio Internacional. La ley aplicable al fondo será la estipulada en el
numeral 18 anterior. El tribunal arbitral se integrará por tres miembros, uno nombrado
por PEP, otro nombrado por la Garante, y el tercero —quien será el presidente—
nombrado de conformidad con el Reglamento de la Cámara de Comercio
Internacional. El arbitraje se conducirá en español. El procedimiento arbitral tendrá
como sede la Ciudad de México, D.F.

Todas las notificaciones, requerimientos, renuncias oO cualesquiera otras
comunicaciones que deban hacerse bajo esta Garantía Corporativa y cualesquiera
consentimientos contemplados en ella, se harán por escrito, en idioma español;
serán efectivos en el momento de su recepción y serán remitidos por entrega
personal a las siguientes direcciones:

L Si a la Garante, a:

il. Sia PEP, a:
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Las direcciones de cualquier parte para efectos de las notificaciones practicadas
de acuerdo con esta Garantía Corporativa, podrán ser modificadas mediante
notificación escrita dada a la otra parte con al menos quince (15) Días Hábiles
antes de la fecha en que tal cambio sea efectivo.

Esta Garantía Corporativa ha sido firmada por el representante autorizado de la Garante a

los días del mes de .

[NOMBRE DE GARANTE]

Por: [

Nombre: [

Cargo: [

RECIBIDO Y ACEPTADO
PEMEX-Exploración y Producción

Por: [

Nombre: [

Cargo:

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 3

Remuneración
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Remuneración

La Remuneración será mensual, hasta el mes de la terminación del Contrato por cualquier
causa, y estará sujeta a la condición suspensiva de la entrega de Hidrocarburos a PEP por
parte del Contratista.

1. Precio de los Servicios

El precio de los Servicios de un mes será la suma de:
a) El valor mínimo entre:

(i) El Flujo de Efectivo Disponible calculado conforme al numeral 2 de este
Anexo 3; y

(ii) La diferencia entre la suma acumulada, calculada conforme al numeral
3, y los pagos acumulados anteriores al mes en cuestión, conforme a
este inciso a)
más
b) El monto resultante de acuerdo con los numerales 4 y 7 de este Anexo 3,
correspondiente al mes de que se trate.

2. Flujo de Efectivo Disponible

El Flujo de Efectivo Disponible (el “FED”) es una aproximación del flujo de efectivo de
PEP considerando sus obligaciones fiscales?, Se calcula, para cada mes, conforme a
la siguiente expresión:

FED = (Y(WG)

q= q1+ q
p= [0.00838 ( API) + 0.68] WTS + 0.1607 ( APD) — 6.03

z =X Zp + (1-)z,

*  Encaso de que ocurran cambios en las obligaciones fiscales de PEP que pudieran incrementar el valor de z, de conformidad con la

Cláusula 27.2, se modificaría este numeral 2.
con

6.555

Zp=

4.6485

0.77012,

0.0179

0.77012 (67.4456 — 60.7010)

z=

46.0092
——— + 0.0702,

donde:

+ 0.1940,

+ 0.2543,

« (p — 60.7010),

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

siQp=0

siA>1

sip < 22
si22<p<31

sip > 31

sip < 60.7010

si60.7010 < p< 67.4456

sip >67.4456

Hidrocarburos Netos expresados en barriles de crudo equivalente. Para

efectos del pago, el Crudo y Condensados se medirán en Barriles y el
Gas se medirá empleando la equivalencia calculada de conformidad
con el numeral 8 de este Anexo 3.

la producción incremental del periodo correspondiente, expresada en

barriles de crudo equivalente; en el evento de que los Hidrocarburos
q2

WTS

“API

pq

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Netos (q) sean menores que el volumen de producción base indicado
en el Anexo 4, entonces, para ese periodo, se considerará que qu es
igual a cero (0).

la producción base del periodo correspondiente, estipulada en el Anexo
4, expresada en barriles de crudo equivalente, empleando para el Gas,
para efectos del pago, la equivalencia calculada de conformidad con el
numeral 8 de este Anexo 3; en el evento de que los Hidrocarburos
Netos (q) sean menores que el volumen de producción base indicado
en el Anexo 4, entonces, para ese periodo, se considerará que q2 es
igual a q.

corresponde al promedio de las cotizaciones alta y baja, primer mes, del
West Texas Sour del mes anterior al mes correspondiente al cálculo,
publicadas por Platts Crude Oil Marketwire empleando Midland como
lugar de referencia, en Dólares por Barril.

En caso de demostrarse que la cotización de referencia pierda
profundidad en los mercados, las Partes analizarán la pertinencia de
modificar la referencia y los parámetros de la fórmula, una vez que se
cuente con evidencia suficiente.

los grados API se determinan con base en información disponible o, en
su defecto, en la primera producción y empleando los estándares de la
industria. Se podrán hacer nuevas pruebas a solicitud de PEP o del
Contratista.

Para efectos del cálculo de p, “API se calculará con base en los
volúmenes medidos en el mes de acuerdo con la siguiente fórmula:

1
APl= 7 -131.,5
al Ya/g )
IVAPI, + 131.5

Hidrocarburos Netos medidos en Punto de Medición n

<
"

Punto de Medición

>
"

Para efectos del cálculo de p, se considerará que los volúmenes de
Condensados tienen un valor de “AP! igual a 32.

ingresos estimados por la venta de los Hidrocarburos Netos, éstos
expresados en barriles de crudo equivalente, empleando para el Gas la
equivalencia calculada de conformidad con el numeral 8 de este Anexo
3.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

z = proporción de los ingresos estimados, disponible para realizar el pago
de los Servicios. Corresponde a un promedio ponderado de las
funciones que representan los regímenes fiscales de PEP, zf y 2;

l-a  = proporción de los Hidrocarburos Netos que excede al vector fijo Of

a = 1, para campos no incluidos en la lista de campos marginales aprobada
por la Secretaría de Hacienda y Crédito Público.

En caso de que alguno de los Campos del Área Contractual sea
incluido en la lista de campos marginales de la Secretaría de Hacienda
y Crédito Público, el vector Qf será determinado conforme a la Ley
Federal de Derechos y a tomará el valor que le corresponda según la
expresión anteriormente señalada.

Of = vector fijo de datos de petróleo crudo equivalente conforme al numeral 9
de este Anexo 3

Cada año, una vez que sea publicada la primera versión del índice de precios
productor —serie WPU00000000— de diciembre por el Bureau of Labor Statistics,
para z,, los valores 60.7010, 67.4456 y 46.0092, presentes en la formulación y en
los rangos, serán actualizados con base en la variación de dicho índice con
respecto a la primera versión del índice correspondiente al mes de diciembre de
2011. El factor de ajuste se calculará de acuerdo con lo siguiente:

IPP,
IPP,
donde:
IPP, = índice de precios productor sin ajustes estacionales de diciembre del
año i, una vez que es publicado por primera vez
IPPo = índice de precios productor sin ajustes estacionales de diciembre de

2011, tomando la primera publicación del mismo

En ningún año, el monto a pagar por parte de PEP podrá ser mayor a la suma de los
FED del mismo año. La diferencia positiva en un mes entre el FED y el monto a que
se refiere el subinciso (ii) del inciso (a) del numeral 1 de este Anexo 3 se podrá
acumular al FED de algún(os) mes(es) posterior(es) durante un mismo año
calendario.

Cualquier diferencia positiva entre el monto a que se refiere el subinciso (ii) del inciso
(a) del numeral 1 de este Anexo 3 respecto al FED se acumulará para ser pagada en
periodos posteriores, no obstante, de permanecer alguna diferencia que no haya sido
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

pagada a la terminación del Contrato por cualquier causa, tal diferencia se extinguirá
y no será pagada al Contratista, y PEP será liberado de esta obligación o cualquier
otra obligación de pago en ese momento.

Como única excepción a lo estipulado en el párrafo anterior, y siempre que todas las
obligaciones del Contratista con respecto al Abandono estuvieren cumplidas y que la
Cuenta de Abandono contara con recursos, tales recursos podrán ser empleados por
PEP para cubrir dicha diferencia. En caso de que los recursos de la Cuenta de
Abandono fueran insuficientes para cubrirla, la diferencia se extinguirá y no será
pagada al Contratista, y PEP no tendrá obligación alguna de pago en ese momento.

Suma acumulada

Se calcula, para cada mes, como:

i
Suma acumulada; = y [Gastos Recuperables; + (Tarifa; x 41) + (0.10 x Tarifa; x 92)|
j=1

donde:
Gastos Recuperables = La suma de:

75 % de los Gastos Elegibles por los Servicios,
excepto por aquellos Servicios de Exploración,
registrados conforme a los Procedimientos de
Registro Financiero

más

100 % de los Gastos Elegibles por los Servicios de
Exploración, registrados conforme a los
Procedimientos de Registro Financiero del Anexo 6.

Tarifa = Dólares por Barril, correspondiente a la
propuesta por el Contratista en la licitación, según sea
ajustada dicha Tarifa de conformidad con lo estipulado
en los numerales 5 y 6 de este Anexo 3

ij =  1,2,.... t meses dentro del plazo del Contrato
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Manejo de producción exterior

El Contratista podrá manejar Hidrocarburos producidos fuera del Área Contractual,
sujeto a aprobación de PEP y a disponibilidad en la capacidad de manejo y medición
por parte del Contratista. El Contratista deberá someter el manejo de producción
exterior a los procedimientos de programación y aprobación establecidos en el
Contrato.

En la Fecha Efectiva no se prevé manejo de producción exterior. En el caso de que,
con posterioridad, PEP considere necesario el manejo de la producción exterior, las
Partes acordarán los términos para el manejo, por parte del Contratista, de tal
producción exterior. El acuerdo considerará los costos del manejo de los volúmenes
esperados, así como la infraestructura que, en su caso, se requiera. En todos los
casos, el acuerdo entre las Partes buscará ser neutral respecto al objeto del
Contrato; es decir, los términos acordados (actividades, costos, inversiones, periodos
de recuperación de inversiones, rentabilidad, entre otros) buscarán no crear
incentivos al Contratista para que se enfoque fundamentalmente al manejo de la
producción exterior ni crear incentivos a no manejar tal producción.

Ajuste por inflación de la tarifa original ofertada por el Contratista

Cada semestre, una vez que la primera versión de la información esté disponible, se
ajustará la tarifa original ofertada por el Contratista con base en la variación del
índice ponderado de los correspondientes meses de diciembre y junio, respecto al
del mes de diciembre de 2011. El índice ponderado se calculará de acuerdo con lo
siguiente:

Ajust 21 w;IP;,
juste = ==
1 Wi1P,,
donde:
Pi = Índice de precios para el bien o servicio i, para los meses de diciembre
y junio de cada año del Contrato, una vez que son publicados de
manera preliminar
Wi =  ponderador del bien i
Pi = Índice de precios para el bien o servicio i, correspondiente al mes de
diciembre de 2011, tomando la primera publicación del mismo —índice
preliminar—
i =  1,...., n bienes y servicios que integran el índice ponderado
=  1,...., t semestres durante el plazo

Modelo de Contrato, Arenque

Junio 8 de 2012
Versión final
Bienes o servicios Ponderación (w) Identificador de
serie
Producer Price Index 50% WPUSOP3000
Support activities for oil and 5% PCUu213112213112
gas operations
Drilling oil and gas wells 25% PCU213111213111
Oil and gas field machinery 4% PCU333132333132
and equipment
Iron 8, Steel 8% WPU101
* 2 diesel fuel 8% WPU057303

Fuente: www.bls.gov.

Las Partes acordarán la mecánica de revisión del ajuste. Si alguno de los índices que
integran el índice ponderado deja de ser publicado o presenta un cambio estructural,
las Partes deberán acordar un índice sustituto. De no llegar a un acuerdo dentro de
los treinta (30) días siguientes a la identificación de la problemática, se podrá
someter la diferencia a un Experto Independiente.

Ajuste por Factor R

A partir del segundo año, se determinará anualmente el Factor de Ajuste a la Tarifa
(FAT). Dicho ajuste se determinará en función del factor R, que se calcula de la
siguiente manera:

1 Remuneración;

Factor R;¡ = Y] Gastos Elegibles y
donde:
i =  2,...., n años durante el plazo
j =  1,...., n años durante el plazo

El FAT aplicará a la tarifa , después del ajuste por inflación conforme al numeral 5 de
este Anexo 3, multiplicando la tarifa ajustada por inflación por el FAT:
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Factor R FAT
Menor o igual a 1.2 1.00
Mayor a 1.2 y menor a 2.0 Interpolación lineal
Mayor o igual a 2.0 0.60

En resumen, la Tarifa después de los ajustes definidos en los numerales 5 y 6 de este
Anexo 3, aplicable en el semestre k del año | se puede expresar de la siguiente manera:

Tarifay, = T + Ajustey, * FAT,
Donde:
T = tarifa propuesta por el Contratista

Ajuste  = factor de ajuste por inflación determinado semestralmente de acuerdo al
numeral 5 del Anexo 3

FAT = Factor de Ajuste a la Tarifa determinado anualmente de acuerdo con el
numeral 6 del Anexo 3

k = 1,..., n semestres del año durante el plazo del Contrato

= 1,..., maños durante el plazo del Contrato

7. Uso de infraestructura conjunta

De acuerdo con lo que establece la Cláusula 9.2 del Contrato, el Contratista y un
Tercero Contratista o un tercero designado por PEP podrán contar con
infraestructura conjunta para el manejo de la producción. PEP pagará al Contratista
proporcionalmente, y con base en lo establecido en los términos y condiciones del
convenio de infraestructura conjunta celebrado entre el Contratista y un Tercero
Contratista o un tercero designado por PEP, o en su caso, en los criterios de
asignación establecidos en el correspondiente convenio de unificación.

8. Equivalencia de Gas

Para 2012, la equivalencia será de dieciocho (18) mil pies cúbicos de Gas por cada
Barril de Crudo. Para los años posteriores a 2012, dicha equivalencia se actualizará
en el mes de enero de cada año con base en el promedio, de los doce (12) meses
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

anteriores, del cociente de los precios spot mensuales del WTS entre los precios spot
mensuales, en Dólares por millón de BTU”, del gas natural Henry Hub, South

Louisiana.
Ei WTS m1 HH 11
Equivalencia¡= 12
donde:
WTS = West Texas Sour, según se describe en el numeral 2
HH <= Henry Hub, South Louisiana
I = año posterior a 2012
m = 1,2,..., 12 meses

9. Vector fijo de datos, en barriles de crudo equivalente (Q)?

Año Qr (Mbpce)
2012 2,462
2013 2,234
2014 2,258
2015 2,844
2016 3,055
2017 3,421
2018 3,499
2019 3,519
2020 3,165
2021 2,824
2022 2,458
2023 2,007

Se considerará una equivalencia de un (1) millón de BTU por cada mil (1,000) pies cúbicos de Gas.

* En caso de que se incorporaran más campos al inventario oficial de campos marginales bajo el régimen especial que marca la Ley

Federal de Derechos (LFD), de conformidad con la Cláusula 27.2, este vector podría sufrir modificaciones.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Año Q; (Mbpce)
2024 1,729
2025 1,523
2026 1,350
2027 1,192
2028 1,057
2029 903
2030 699
2031 623
2032 556
2033 496
2034 436
2035 249
2036 123
2037 37

Se empleará su equivalente mensual (días del mes /días del año).

10. Otros productos

Si como resultado de la ejecución de los Servicios, se identifican oportunidades
comerciales que beneficien a ambas Partes, como por ejemplo producción de bióxido de
carbono (CO), tratamiento de agua residual, aprovechamiento de gases de emisión, entre
otros, las Partes acordarán los términos y condiciones correspondientes. Tales acuerdos
serán consistentes con los términos del Contrato.

10
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 4

Inventario de activos y producción base
Modelo de Contrato, Arenque

Junio 8 de 2012
Versión final

Inventario de Activos y Producción Base, Área Contractual
Arenque

La finalidad de este Anexo 4 es la de establecer el procedimiento para i) poner a
disponibilidad del Contratista los activos fijos existentes en el Área Contractual a que se
refiere la Cláusula 13.4, para la realización de los Servicios, y ¡i) la cuantificación de la
producción base en función de los activos transferidos.

1. Inventario de activos

La relación de activos fijos que se indica podrá ser actualizada durante el periodo de
transición, considerando la información disponible al momento de la transferencia, al
Contratista por acuerdo entre las Partes.

Pozos productores
Coordenadas UTMwscs4 Año de — | Profundidad a
Campo Pozo Xx Y perforación (m) Tipo
Arenque Arenque 6 652,703.27 2,464,547.71 1970 3,599 Vertical
Arenque Arenque 12 652,710.37 2,464,548.77 1977 3,745 Desviado
Arenque Arenque 23 654,131.14 2,459,475.18 1972 4,066 Desviado
Arenque Arenque 24 652,708.34 2,464,546.43 1972 4,393 Desviado
Arenque Arenque 26 651,275.87 2,461,792.30 1977 3,950 Desviado
Arenque Arenque 30 652,708.27 2,464,553.29 1973 3,770 Desviado
Arenque Arenque 31 654,130.13 2,459,473.07 1973 4,319 Desviado
Arenque Arenque 37 654,126.42 2,459,473.03 1974 3,833 Desviado
Arenque Arenque 41 654,130.09 2,459,476.61 2002 4,197 Desviado
Arenque Arenque 42 652,706.38 2,464,546.41 1975 3,858 Desviado
Arenque Arenque 46 652,710.34 2,464,551.87 1976 4,205 Desviado
Arenque Arenque 50 651,275.91 2,461,788.87 1976 4,059 Desviado
Arenque Arenque 58 651,277.33 2,461,790.88 1978 4,331 Desviado
Arenque Arenque 101 651,270.88 2,461,786.61 1977 3,514 Vertical
Arenque Arenque 103 651,272.85 2,461,785.18 1975 3,872 Desviado
Lobina Lobina 1 656,440.46 2,452,081.74 2002 3,468 Desviado
Pozos cerrados con posibilidades de explotación
Coordenadas UTMwscs4 Año de — | Profundidad ”
Campo Pozo Xx Y perforación (m) Tipo
Arenque Arenque 18 652705.21 2464549.5 1971 3745 Desviado
Arenque Arenque 20 651269.11 2461788.14 1976 3865 Desviado
Arenque Arenque 54 651272.17 2461791.93 1977 3750 Desviado
Arenque Arenque 104 651274.9 2461786.98 1975 3640 Desviado
Lobina Lobina 17 656442.11 2452081.75 2005 3756 Desviado
Pozos cerrados sin posibilidades de explotación
Coordenadas UTMwscs4 Año de — | Profundidad q
Sambo pozo Xx Y perforación (m) Tipo
Arenque Arenque 10 652,711.39 2,464,550.44 1973 4,095 Desviado
Arenque Arenque 13A 654,127.07 2,459,469.72 1970 3,579 Desviado
Arenque Arenque 17 654,133.22 2,459,473.66 1972 3,588 Desviado
Arenque Arenque 28 652,705.25 2,464,546.18 1974 3,787 Desviado
Arenque Arenque 33 654,128.32 2,459,468.29 1973 4,318 Desviado

Modelo de Contrato, Arenque

Junio 8 de 2012
Versión final
Pozos cerrados sin posibilidades de explotación
Coordenadas UTMwscsa Año de — | Profundidad q
Sambo pozo XxX Y perforación (m) Tipo
Arenque Arenque 102 651,274.86 | 2,461,790.41 1974 4,014 Desviado
Pozos cerrados pendiente de taponamiento
Coordenadas UTMwscsa Año de — | Profundidad q
Campo Pozo X Y perforación (m) Tipo
Arenque Arenque 16 652,708.30 | 2,464,550.19 1971 3,635 Desviado
El listado de pozos taponados incluidos en éste Anexo 4 es únicamente para
propósitos informativos, pues éstos no serán transferidos al Contratista.
Pozos taponados
Coordenadas UTMwscs4 Año de — | Profundidad 7
Sambo pozo XxX Y perforación (m) Tipo
Arenque Arenque 1 656,099.39 | 2,464,464.02 1966 3,499 Vertical
Arenque Arenque 2 654,213.69 | 2,459,466.70 1967 3,421 Vertical
Arenque Arenque 4 655,885.94 | 2,454,592.48 1968 3,480 Vertical
Arenque Arenque 5 654,124.89 | 2,459,471.14 1970 3,463 Vertical
Arenque Arenque 7 654,128.19 | 2,459,471.39 1970 3,597 Desviado
Arenque Arenque 9 654,130.16 | 2,459,469.86 1972 3,679 Desviado
Arenque Arenque 13 654,130.16 | 2,459,469.86 1970 3,587 Desviado
Arenque Arenque 14 652,705.21 | 2,464,549.50 1970 4,272 Desviado
Arenque Arenque 15 654,128.19 | 2,459,471.39 1971 3,670 Desviado
Arenque Arenque 22 652,707.32 | 2,464,544.76 1971 3,709 Desviado
Arenque Arenque 48 652,707.29 | 2,464,548.19 1976 4,344 Desviado
Arenque Arenque 56 651,272.41 | 2,461,788.50 1978 3,890 Desviado
Lobina Lobina 101 658,530.56 | 2,452,088.92 2003 4,191 Desviado
Lobina Lobina 301 656,397.44 | 2,456,681.59 2004 3,462 Desviado
Arenque Merluza 1 651,667.79 | 2,458,151.99 2004 3,489 Desviado
Arenque Macarela 1 651,546.06_| 2,456,977.23 1994 3,543 Desviado
Arenque Erizo 1 652,725.36 | 2,452,447.73 1971 3,614 Desviado
Arenque Cazón 1 643,208.94 | 2,452,408.72 1972 3,042 Desviado
Arenque Bonito 1 637,982.83 | 2,466,570.24 1973 3,123 Desviado
Arenque Salmón 1 658,384.79 | 2,464,634.18 2006 3,023 Desviado
Arenque Jurel 1 637,612.34 | 2,452,333.72 1972 3,095 Desviado
Arenque Jurel 2 640,426.54 | 2,450,245.02 1973 2,908 Desviado
Arenque Corvina 1b 660,442.87 | 2,464,671.25 1976 4,066 Desviado
Arenque Salmón 1 653,394.00 | 2,472,375.00 1970 3,566 Desviado
Arenque Arenque 9 651,142.90 | 2,488,872.00 1968 4,069 Desviado
Arenque Merluza 1 643,317.00 | 2,516,884.00 1975 3,678 Desviado
Arenque Jurel 2 640,515.90 | 2,520,609.50 1975 140 Desviado
Arenque Jurel 2 640,501.80 | 2,520,281.00 1976 3,385 Desviado
Arenque Jurel 2 638,127.90 | 2,520,496.80 1976 3,589 Desviado
Arenque Cazón 1 660,436.00 | 2,464,456.00 1975 147 Desviado
Arenque Cazón 1 660,436.00 | 2,464,465.00 1975 138 Desviado
Líneas de descarga
_ : Descripción >
Origen Destino EN ON de la e Estado
Pg; tubería
Arenque 10 Arenque B 4 0.005 API-5L GB 1974 F/Operación
Arenque 101 Arenque C 4 0.005 API-5L GB 1977 Operando
Arenque 102 Arenque C 4 0.005 API-5L GB 1975 F/Operación
Arenque 103 Arenque C 4 0.005 APESL GB 1975 Operando
Arenque 104 Arenque C 4 0.005 API-5L GB 1975 F/Operación

Modelo de Contrato, Arenque

Junio 8 de 2012
Versión final
Líneas de descarga
qa ” Descripción a
Origen Destino o E de la en Estado
Pg; tubería
Arenque 12 Arenque B 4 0.005 API-5L GB 1977 Operando
Arenque 13A S/información S/información | S/información | S/información | S/información | F/Operación
Arenque 17 S/linformación S/información | S/información | S/información | S/información | F/Operación
Arenque 18 Arenque B 4 0.005 API-5L GB 1971 Operando
Arenque 20 Arenque C 4 0.005 API-5L GB 1975 F/Operación
Arenque 22 S/información S/información | S/información | S/información | S/información | F/Operación
Arenque 23 Arenque A 4 0.005 API-5L GB 1970 Operando
Arenque 24 S/linformación S/información | S/información | S/información | S/información | F/Operación
Arenque 26 Arenque C 4 0.005 API-5L GB 1975 Operando
Arenque 28 Arenque B 4 0.005 API-5L GB 1974 Operando
Arenque 30 Arenque B 4 0.005 API-5L GB 1973 Operando
Arenque 31 Arenque A 4 0.005 API-5L GB 1970 Operando
Arenque 33 S/linformación S/información | S/información | S/información | S/información | F/Operación
Arenque 37 Arenque A 4 0.005 API-5L GB 1970 Operando
Arenque 41 Arenque A 4 0.005 API-5L GB 1970 Operando
Arenque 42 Arenque B 4 0.005 API-5L GB 1975 Operando
Arenque 46 Arenque B 4 0.005 API-5L GB 1976 Operando
Arenque 48 S/linformación S/información | S/información | S/información | S/información | F/Operación
Arenque 50 Arenque C 4 0.005 API-5L GB 1975 Operando
Arenque 54 Arenque C 4 0.005 API-5L GB 1975 F/Operación
Arenque 58 Arenque C 4 0.005 API-5L GB 1975 Operando
Arenque 6 Arenque B 4 0.005 API-5L GB 1970 Operando
Lobina 1 Lobina 4 0.005 API-5L GB 2005 Operando
Lobina 17 S/linformación S/información | S/información | S/información | S/información | F/Operación
Oleogasoductos
» . Diámetro | Longitud | Descripción Año de
Origen Destino (pa) (Km) | dela tubería | construcción | EStado
Plataforma Marina Arenque | Plataforma Marina
0% Arenque "B" 12 5.400 B 1970 Operando
Plataforma Marina Arenque | Batería de Separación 12 32.000 B 1973 Operando
B Arenque
Plataforma Marina Arenque | Batería de Separación 12 29.800 B 1971 Operando
Arenque
Plataforma Marina Arenque | Plataforma Marina
"0" Arenque "B" 12 3.100 B 1977 Operando
Plataforma Marina Lobina — | F'etaforma Marina 12 14.700 B 2005 Operando
Arenque "B'
Baterías de Separación
Capacidad de Presión | Capacida
Garartio Ulleao Separación de d de Año de
Nombre Aceit Gas Separa- | Almace- | Construcci Estado
x Y e (MMpcd ción namiento ón
2
(bpd) |) | (Kglem”) | (bp)
Arenque 622,578 2,464,233 5,129 23.64 De1.4A NA 1970 Operando
4 Etapa
de Baja y
de 17.5a
19 Etapa
de Alta

Modelo de Contrato, Arenque

Junio 8 de 2012
Versión final
Plataformas marinas
Coordenadas
4 . Número de | Tirante de Año de
Nombre _ Geográficas Tipo | conductores | agua(m) | construcción | EStado
Latitud N | Longitud W

Arenque "A" 654,104 2,459,536 Octópodo 12 55 1969 Operando

652,683 2,464,612 Octópodo 12 55 1970 Operando

651,249 2,461,854 Octópodo 12 55 1976 Operando

Lobina 656,418 2,452,140 Trípode 4 55 2002 Operando

Transferencia de activos

De conformidad entre las Partes, durante la transición o su extensión indicadas en
las Cláusulas 5.1 ó 5.2, PEP transferirá al Contratista aquellos activos que acuerden
las Partes de los indicados en el numeral 1 de este Anexo 4 en un solo evento,
siempre y cuando el Contratista esté en posibilidades de asumir la totalidad de la
ejecución de los Servicios para la entrega de los Hidrocarburos Netos en los Puntos
de Medición donde PEP los recibirá y medirá de conformidad con la Cláusula 12 y el

Anexo 8.

Producción base

La producción base indicada en el numeral 3 de este Anexo 4 representa la
producción de Crudo y la producción de Gas existente en el Área de Contractual para

los fines de la Remuneración descrita en la Cláusula 16 y Anexo 3, de conformidad
con lo siguiente:
Producción de Aceite

2012 | 2013 | 2014 | 2015 | 2016 | 2017 | 2018 | 2019 | 2020 | 2021
Enero 5,093 | 6,866 | 6,029 | 5,287 | 4,653 | 4,057 | 3,598 | 3,153 | 2,737 | 2,409
Febrero | 5,066 | 6,800 | 5,965 | 5,232 | 4,605 | 4,018 | 3,564 | 3,123 | 2,712 | 2,388
Marzo. 5,238 | 6,735 | 5,901 | 5,178 | 4,557 | 3,978 | 3,530 | 3,094 | 2,688 | 2,367
Abril 6,239 | 6,669 | 5,836 | 5,123 | 4,510 | 3,938 | 3,495 | 3,064 | 2,664 | 2,346
Mayo 6,208 | 6,598 | 5,772 | 5,068 | 4,463 | 3,899 | 3,461 | 3,035 | 2,640 | 2,325
Junio 6,149 | 6,524 | 5,709 | 5,014 | 4,416 | 3,860 | 3,377 | 3,006 | 2,566 | 2,304
Julio 6,090 | 6,451 | 5,647 | 4,960 | 4,371 | 3,821 | 3,344 | 2,977 | 2,543 | 2,284
Agosto |7,223|6,377| 5,584 | 4,907 | 4,325 | 3,782 | 3.311 | 2,948 | 2,520 | 2,263
Septiembre |7,150 | 6,306 | 5,523 | 4,855 | 4,280 | 3,745 | 3.278 | 2,920 | 2,497 | 2,194
Octubre |7,078 | 6,236 | 5,464 | 4,804 | 4,236 | 3.708 | 3,247 | 2813 | 2,475 | 2,175
Noviembre | 7,007 | 6,166 | 5,404 | 4,753 | 4,192 | 3,671 | 3,215 | 2,788 | 2,453 | 2,156
Diciembre | 6,937 | 6,098 | 5,346 | 4,703 | 4,149 | 3,634 | 3,184 | 2,762 | 2.431| 2,138

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

218 8 8] e]

2188/88 8| 2/2

Diciembre | 27,671| 24,867

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

2,376

2,361

1211

57 | 147 | 138

156

137

155

137
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 5

Comunicación de Continuación
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

[Papel membretado del Contratista]

México, D.F., a[_] de de20__

PEP

Ref: Comunicación de Continuación

Área Contractual Arenque

Hacemos referencia al Contrato de Servicios para la Exploración, Desarrollo y Producción

de Hidrocarburos número , celebrado entre Pemex Exploración y Producción

(RPEP”) y [denominación del Contratista] (el —6Gntratista”) de fecha [_] de de
, en relación con el Área Contractual Arenque (el —Gntrato”).

Con la presente notificamos a PEP, de conformidad con la Cláusula 6.4 del Contrato,
nuestro deseo de continuar con los Servicios en el Área Contractual al término del Periodo
Inicial. Entendemos que con la emisión y entrega a PEP de esta comunicación
quedaremos obligados a continuar con los Servicios para el Periodo de Desarrollo, en los
términos previstos en el Contrato.

Dentro de los siguientes noventa (90) días, estaremos presentando para su revisión y
comentarios nuestra propuesta de Plan de Desarrollo para el Área Contractual, así como
nuestras propuestas del Programa de Trabajo y Presupuesto para el primer año del
Periodo de Desarrollo.

Atentamente,
[Denominación del Contratista]

Por:
Apoderado Legal
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 6

Procedimientos de Registro Financiero
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Procedimientos de Registro Financiero

La finalidad de este Anexo 6 es establecer los procedimientos, informes y demás
elementos necesarios para la gestión y control de los Gastos conforme al Contrato. Los
términos de este Anexo 6 no tendrán relación ni serán aplicables a los registros
financieros, presupuestales, de financiamientos y contables de Petróleos Mexicanos o
PEP, los cuales se llevarán en los términos de las Leyes Aplicables.

1. Previsiones generales

1.1.

1.2.

1.3.

1.4.

1.5.

1.6.

1.7.

Este Anexo 6 tiene por objeto definir la manera en que los Gastos Elegibles
serán (i) presupuestados y registrados, (ii) reportados a PEP, (iii) verificados
y aprobados por PEP, y (iv) considerados como Gastos Recuperables.

Salvo estipulación en contrario contenida en el presente Anexo 6, (i) las
definiciones contenidas en el Contrato se aplican también a estos
Procedimientos de Registro Financiero con el mismo significado, (ii) todas las
referencias a numerales son referencias a los numerales de este Anexo y (iii)
todas las referencias a Cláusulas son referencias a cláusulas del Contrato.

No se registrará en la Cuenta Operativa Gasto Elegible alguno a menos que
de él se derive un beneficio para los Servicios en el Área Contractual. Los
Gastos de los que no se derive tal beneficio serán absorbidos por el
Contratista.

El Contratista deberá adoptar e implementar mecanismos adecuados de
control de gastos y realizar sus mejores esfuerzos para obtener las mejores
condiciones en cuanto a precio, calidad y disponibilidad de los Materiales,
obras y servicios necesarios para los Servicios.

El Contratista proporcionará los fondos necesarios para el pago de los
Gastos Elegibles incurridos conforme los Presupuestos aprobados por PEP.

Los Gastos Elegibles no considerarán, bajo concepto alguno, incluyendo las
transacciones entre Compañías Relacionadas, elementos de utilidad del
Contratista; esto es, serán considerados sobre una base sin utilidad y sin
pérdida.

Para considerarse Gastos Elegibles, los Gastos realizados a través de o
directamente con Compañías Relacionadas deberán realizarse a precios
como si tales transacciones se realizaran con terceros. Los Gastos
realizados con Compañías Relacionadas deberán estar sustentados por
1.8.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

estudios de precios de transferencia, con base en los lineamientos emitidos
por la Organización para la Cooperación y el Desarrollo Económico y por las
autoridades fiscalizadoras en México, por lo que es obligación del Contratista
producir la información que requieran dichas autoridades a fin de auditar
tales cuentas y registros.

Todos los pagos se realizarán por PEP al Contratista conforme a lo
estipulado en la Cláusula 16.

2.Registro de Gastos Recuperables

Este numeral tiene por objeto definir los conceptos de Gasto que podrán
considerarse Gastos Elegibles y, en su caso, como Gastos Recuperables, y su
revisión deberá ser congruente con las Aprobaciones para Gasto (APG), Programas
de Trabajo y Presupuestos.

21.

2.2.

2.3.

Solamente los Gastos Elegibles podrán ser considerados Gastos
Recuperables.

Los Gastos Elegibles serán considerados en un rubro y en ningún caso, se
considerarán más de una vez los Gastos que, por el mismo concepto, se
dupliquen por contemplarse en dos o más rubros del numeral 2.3.

Constituirán Gastos Elegibles los Gastos razonablemente incurridos por el
Contratista en la realización de los Servicios en cualquiera de los siguientes
rubros:

a) Uso superficial. Todos los Gastos directos atribuibles al pago a
propietarios por la adquisición, acceso, uso u ocupación superficial de
terrenos requeridos para la ejecución de los Servicios.

b) Personal. El Gasto observado y razonable por personal contratado por

el Contratista o Compañías Relacionadas, siempre que estén dedicados

a los Servicios y únicamente por el periodo en que efectivamente estén
dedicados a los mismos. Estos Gastos podrían incluir:

i Salarios, bonos, prestaciones y cualquier otra remuneración

pagados a los empleados, sean dichos empleados técnicos o de

apoyo —legal, contabilidad, tesorería, recursos humanos,
informática y telecomunicaciones, servicios generales, entre
otros.

ii. Gastos relativos a la seguridad social conforme a las Leyes
Aplicables o, en su caso, la legislación correspondiente.

iii. Gastos por concepto de seguros de vida de grupo.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

iv. Gastos por concepto de vivienda, enfermedades, tiempo extra,
días de descanso y vacaciones conforme a las Leyes Aplicables
o, en su caso, la legislación correspondiente.

v. Cualquier otro Gasto relacionado con el personal del Contratista
según requerimientos de las Leyes Aplicables o, en su caso, la

egislación correspondiente.

vi. Gastos relacionados con la capacitación del personal.

vii. Gastos de transporte del personal necesario para la ejecución de
os Servicios.

viii. Movilización y desmovilización del personal. Los Gastos

observados y razonables de movilización y desmovilización de
los empleados y de sus familias inmediatas (limitado a cónyuge e
hijos que dependan económicamente), así como su menaje de
casa al lugar donde lo requieran los Servicios. Los Gastos de
desmovilización de personal, familiares y menaje movilizados del
lugar donde se realicen los Servicios a un país distinto al país de
origen no constituirán Gastos Elegibles. El Contratista se
asegurará que los Gastos de movilización y desmovilización sean
equitativamente distribuidos entre todas las actividades que se
hayan beneficiado del personal en cuestión.

En caso de que el personal del Contratista sólo dedique una porción de
su tiempo a los Servicios del Área Contractual, sólo esa porción
prorrateada de los salarios correspondientes, o jornales, u otros Gastos
descritos en este inciso serán cargados y las bases de dichas
asignaciones prorrateadas deberán ser especificadas. El Contratista
mantendrá los registros necesarios para permitir dicho prorrateo,
incluidas las planillas de control de horas de trabajos ejecutados.

No obstante, lo previsto en este inciso solamente aplicará a personal
técnico especializado y no podrá referirse a Gastos administrativos
(overhead).

Por servicios. Los Gastos por servicios (diferentes a bienes materiales)
para el beneficio directo de los Servicios, incluyendo servicios legales,
contables, computacionales, científicos o técnicos, de ingeniería,
laboratorio de análisis, interpretación geofísica y geológica, supervisión
de perforación, procesamiento de datos, estudios de yacimiento,
obligaciones de desarrollo sustentable, entre otros. Estos Gastos serán
los relacionados con:

i Servicios del Contratista. El Gasto por servicios relativos a los
Servicios prestados por el Contratista o las Compañías
Relacionadas será registrado en la Cuenta Operativa, por el
monto efectivamente incurrido por el Contratista o la Compañía
Relacionada.
a)

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

ii. Servicios de Subcontratistas. El Gasto relacionado con servicios
de cualquier naturaleza prestados por Subcontratistas será
registrado en la Cuenta Operativa como el monto efectivamente
pagado por el Contratista.

Los Gastos por Servicios de Exploración incluyen la adquisición de
información geológica, la adquisición de información sísmica
(bidimensional, tridimensional, AVO, wide assimut, etc.), el procesado
de la información sísmica, la interpretación de la información sísmica,
estudios geológicos y geofísicos y la perforación y terminación de pozos
exploratorios. Se considerarán pozos exploratorios aquellos que sean
perforados con el objetivo de incorporar reservas de nuevos
yacimientos o Campos más someros o más profundos no penetrados; o
bien, los pozos perforados en estructuras diferentes de los Campos
desarrollados o en desarrollo, tal como los límites de dichos Campos
son conocidos con base en el reporte anual de reservas vigente en el
momento de iniciarse la perforación de los mismos.

Materiales. Los Gastos por concepto de los Materiales comprados por
el Contratista a un tercero para su uso en los Servicios.

L Compra, arrendamiento, construcción o instalación de Materiales,
incluyendo los relativos a las Instalaciones Principales y a las
nstalaciones de Entrega. La valoración de los Materiales
comprados, construidos, instalados oO alquilados por el
Contratista para la utilización en los Servicios incluirá el precio
del Material comprado, o construido, o la tarifa de servicio, según
factura, más los Gastos por flete entre el local de suministro y el
local de embarque; tasas portuarias; aranceles y demás
derechos aduaneros, honorarios de agentes aduanales; flete
hasta el lugar de destino; seguros; impuestos a la importación;
egalización; inspección y otros relativos al costo del Material, así
como las operaciones de manipulación y traslado a los
almacenes o sitios de operación.

ii. Materiales nuevos. Los Materiales que nunca hayan sido
utilizados serán considerados según el precio de factura.

iii. Materiales usados. Los Materiales que se encuentren en buenas
condiciones y puedan utilizarse para su función original sin tener
que ser reacondicionados, tendrán un precio máximo del
cincuenta por ciento (50%) del precio del Material nuevo
equivalente disponible en el mercado.

iv. Otros Materiales usados. Los Materiales usados que puedan
utilizarse para su función original después de ser reparados y
reacondicionados, tendrán un precio máximo del veinticinco por
ciento (25%) del precio del Material nuevo equivalente disponible
en el mercado.

9)

h)

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Tratándose de las Instalaciones Principales y las Instalaciones de
Entrega, el Contratista no podrá arrendar los Materiales y deberá
adquirir Materiales nuevos, salvo que cuente con la autorización previa
y por escrito de PEP.

Gastos de operación y mantenimiento. Los Gastos de operación y

mantenimiento de las Instalaciones Principales, las Instalaciones de

Entrega y los asociados a Materiales utilizados en la prestación de los

Servicios. Estos podrán incluir:

i Gastos de operación, mantenimiento y reparación de las
Instalaciones Principales (incluyendo de los Pozos de producción
e inyección), de las Instalaciones de Entrega y de otros
Materiales utilizados en la prestación de los Servicios, así como
todos los Materiales, consumibles, productos, refacciones,
tuberías, sistemas de servicios generales, lubricantes,
instalaciones, así como la creación y variación del inventario de
Materiales.

il. Los Gastos relacionados con la planeación, producción, control,
medición y transporte del flujo de Hidrocarburos, así como el
acondicionamiento, almacenamiento y traslado de los
Hidrocarburos desde los Pozos productores hasta los Puntos de
Medición.

Los Gastos de operación y mantenimiento de equipos, bases
operativas y oficinas utilizados en la prestación de los Servicios.

Almacenes. Cualquier Gasto por almacenes en México para preservar
los Materiales y otros artículos relacionados con los Servicios; todos los
Materiales deberán ser almacenados e inventariados de forma
separada a los almacenes e inventarios del Contratista. Asimismo, el
Gasto por arrendamiento o servicios de puertos, embarcaciones,
vehículos, equipo motorizado, aeronaves, muebles, herramientas, entre
otros, utilizados en los Servicios.

Ambientales y de seguridad. Gastos incurridos por el Contratista,
respecto de los Servicios, con la finalidad de evitar la contaminación y el
deterioro del medio ambiente, y de garantizar la seguridad y la
protección de las Personas e instalaciones.

Depósitos a la Cuenta de Abandono, en términos de la Cláusula 18.

Seguros. Las primas de las pólizas de seguro de los Servicios, siempre
que la obtención de las pólizas sea usual conforme a la Experiencia y
Prácticas Prudentes de la Industria o sea requerida conforme al
Contrato. No podrá duplicarse con las primas de las pólizas que tenga
contratadas PEP.

Daños. Gastos necesarios para reemplazar o reparar Materiales
dañados o destruidos como resultado de Caso Fortuito o Fuerza Mayor,
24.

n)

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

en la medida en que dichos daños y pérdidas no sean recuperados por
las pólizas de seguros. El Contratista deberá enviar a PEP
comunicación por escrito del monto de los daños y pérdidas que
excedan cien mil Dólares (USD$100,000.00).

Administrativos. Los Gastos administrativos incurridos por el Contratista

en México para la prestación de los Servicios, así como los Gastos que

se deriven del uso de las instalaciones de apoyo para los Servicios,
entre los que se incluyen:

L la compra, arrendamiento o construcción de los almacenes,
vehículos automotrices, oficinas administrativas, campamentos,
estaciones contraincendio y de seguridad, talleres, plantas de
tratamiento de aguas residuales, plantas eléctricas, sistemas de
comunicaciones, alojamiento, instalaciones y muebles
comunales, herramientas y equipos utilizados en los Servicios;

il. todos los Gastos de dirección, administrativos (alquiler, muebles,
comunicaciones, energía, mantenimiento y seguridad) y
generales incurridos en México en las oficinas principales del
Contratista y en el Área Contractual, incluyendo los de
supervisión, contabilidad y los servicios relacionados con los
empleados de los Servicios; y

iii. los Gastos de las auditorías requeridas conforme al presente
Contrato respecto de los Servicios.

Estos Gastos deberán ubicarse en Gastos de Exploración, de
Desarrollo, o de Producción, según se definen en el numeral 4.7 de este
Anexo 6.

Capacitación y transferencia de tecnología. Los Gastos incurridos por el
Contratista en la organización y conducción de actividades de
capacitación respecto a los Servicios, así como en la planeación,
diseño, construcción y operación de instalaciones de capacitación en
México, incluyendo todo el equipo de computación y software asociado.

Regalías y cuotas de licencia. Los Gastos incurridos por el Contratista
con respecto a cualquier tecnología otorgada en licencia en relación con
la ejecución de los Servicios.

Comunicación. Los Gastos por adquirir, arrendar e instalar sistemas de
comunicación para ser usadas en los Servicios, incluyendo
instalaciones de radio, microondas y satelitales.

Los Gastos que estén dentro de cualquiera de los siguientes conceptos o
supuestos no serán considerados Gastos Recuperables:

a)
b)

Cualquier Gasto distinto a los Gastos Elegibles.

Cualquier Gasto antes de la Fecha Efectiva o después de la terminación
del Contrato.
a)

9)

h)

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Cualquier Gasto en relación con la Convocatoria, la negociación o
licitación del Contrato, incluyendo los honorarios de abogados,
asesorías, comisiones, gastos de cierre y cualquier otro Gasto asociado
con la transacción.

Cualquier impuesto, incluyendo el impuesto al valor agregado, a cargo
del Contratista o de cualquier tercero, de cualquier naturaleza pagadero
a cualquier autoridad gubernamental, excepto por impuestos de
importación a México o arancel mexicano.

Cualquier Gasto de financiamiento incurrido en relación con este
Contrato independientemente del tipo o vehículo financiero utilizado,
incluyendo, sin limitación, los intereses pagados bajo cualquier
arrendamiento financiero.

Cualquier pérdida relacionada con coberturas o derivados.

Cualquier Gasto que no sea congruente con los acuerdos relevantes
entre el Contratista y sus Subcontratistas.

Salvo en el caso previsto en la Cláusula 14.6 del Contrato, cualquier
Gasto incurrido en Instalaciones Después de los Puntos de Medición
relacionados con los Servicios de este Contrato.

De conformidad con el numeral 3.3, cualquier Gasto de actividades no
descritas en un Programa de Trabajo aprobado por PEP, no
comprendido dentro de las actividades acordadas en la transición, o
actividades no incluidas en un Presupuesto aprobado por PEP, excepto
situaciones de emergencia que requieran de acción inmediata, siempre
que éstas (x) hubieren sido informadas inmediatamente a PEP
conforme al Contrato, (y) no hubieren sido causadas por dolo o
negligencia del Contratista, sus Compañías Relacionadas o sus
Subcontratistas, y (2) PEP hubiere posteriormente aprobado el Gasto
de dichas acciones.

Cualquier Gasto incurrido por el Contratista, una Compañía
Relacionada o un Subcontratista en incumplimiento del Contrato, o
como una consecuencia directa o indirecta de un incumplimiento del
Contrato.

Cualquier Gasto incurrido en la organización y administración de
cualquier sociedad, joint venture u otro arreglo entre las Empresas
Participantes.

Cualquier Gasto que resulte de la negligencia, conducta fraudulenta,
dolosa, mala fe o dolo del Contratista, una Compañía Relacionada o un
Subcontratista, en la realización de los Servicios.

Cualquier Gasto incurrido por un incumplimiento o que resulte de un
incumplimiento de la Experiencia y Prácticas Prudentes de la Industria o
de las Leyes Aplicables.
n)

9)

q)

t)

u)

w)

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

El excedente de cualquier Gasto incurrido por una Compañía
Relacionada, considerando lo estipulado en el subinciso ¡) del inciso c)
del numeral 2.3.

El excedente de cualquier Gasto incurrido por el Contratista en caso de
que proporcione directamente el Servicio o suministre los Materiales,
considerando lo estipulado en el subinciso ¡) del inciso c) del numeral
2.3.

El Gasto administrativo (overhead): (x) que exceda el cero punto cinco
por ciento (0.5%) del Presupuesto aprobado, de acuerdo con el punto
xii del inciso f) del numeral 6.2; o (y) que haya sido incurrido en relación
con actividades distintas a la prestación de los Servicios en el Área
Contractual.

Cualquier Gasto de pólizas de seguro pagado a cualquier Compañía
Relacionada de las Empresas Participantes, salvo que cuente con la
autorización previa y por escrito de PEP, o cualquier reserva o Gasto de
aseguramiento de las Empresas Participantes. Cualquier Gasto por
concepto de deducibles, reaseguros y Gastos asociados a los mismos.

Cualquier Gasto por cualquier pérdida que hubiera podido ser
asegurable o que no hubiera sido pagado por fallas en el reclamo del
seguro.

Cualquier sobrecosto, prima o bono pagado por cualquiera de las
Empresas Participantes a las otras Empresas Participantes o a
cualquier Compañía Relacionada de las Empresas Participantes con el
objeto de recuperar derechos de participación de dicha Empresa
Participante a raíz de la ejecución de un —prgecto por cuenta propia” o
a —susolo o exclusivo riesgo” de las otras Empresas Participantes, de
conformidad con los arreglos corporativos y financieros entre las
Empresas Participantes.

Cualquier Gasto incurrido en relación con o que resulte del
incumplimiento de las reglas de licitación del Contrato, incluyendo
cualquier Gasto incurrido en relación con contratos adjudicados en
incumplimiento de las reglas de licitación previstas bajo el presente
Contrato.

Cualquier Gasto que no cuente con el respaldo documental
correspondiente o que no haya sido registrado en la Cuenta Operativa o
reportado a PEP conforme a estos Procedimientos de Registro
Financiero.

Cualquier penalidad, multa o sanción impuesta al Contratista por
cualquier autoridad.

Cualquier donación, aportación o regalo, salvo tratándose de apoyos
sociales o a la comunidad que cuenten con la aprobación de PEP
conforme a lo estipulado en la Cláusula 19.8 y en el Anexo 18.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

x) Cualquier penalidad, daño o perjuicio, multa o sanción que se pague a
cualquier Subcontratista conforme a cualquier contrato con un
Subcontratista.

y) Cualquier Gasto relacionado con procedimientos de resolución de
controversias bajo el presente Contrato, incluyendo los honorarios de
cualquier Experto Independiente o Gastos de arbitraje, así como
cualesquiera honorarios de abogados y asesoría relacionados con tales
controversias.

z) Cualquier Gasto relacionado con cualquiera de las Garantías requeridas
por el Contrato.

aa) Cualquier Gasto relacionado con planes de incentivos a largo plazo
para el personal del Contratista.

bb) Cualquier Gasto relacionado con asesoría legal, fiscal o de cualquier
tipo no relacionada con la prestación de los Servicios.

cc) Cualquier Gasto relacionado con la capacitación de personal
expatriado.

dd) Cualquier Gasto relacionado con relaciones públicas o gastos de
representación del Contratista, incluyendo cualquier gasto relacionado
con cabildeo y promoción o publicidad del Contratista y sus Compañías
Relacionadas.

ee) Cualquier Gasto excedente incurrido por el Contratista, respecto al
establecido en los avalúos bancarios o de instituciones de crédito o a
los tabuladores del Instituto de Administración y Avalúos de Bienes
Nacionales (INDAABIN), para el pago a propietarios por la adquisición,
acceso, uso u ocupación superficial de terrenos requeridos para la
ejecución de los Servicios.

Cualquier referencia en este numeral a Contratista se entenderá hecha,
además, a cualquier Empresa Participante o Compañía Relacionada.

3.Programas de Trabajo y Presupuestos

Este apartado tiene por objeto describir los criterios generales para los Programas de
Trabajo, Presupuestos y APG. Las partes acordarán el nivel de especificidad y los
formatos que se requieran.

3.1.

3.2.

Los Programas de Trabajo y Presupuestos serán presentados por el
Contratista y aprobados por PEP conforme a las Cláusulas 10 y 11 del
Contrato y a estos Procedimientos de Registro Financiero.

Todos los Presupuestos deberán ser presentados en Dólares.
3.3.

3.4.

3.5.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

El Contratista podrá incurrir en Gastos Elegibles en exceso de la cantidad
autorizada del Presupuesto, siempre y cuando (A) (i) las actividades
asociadas con dichos Gastos adicionales estén incluidas en el Programa de
Trabajo aprobado y (ii) los Gastos adicionales no excedan el cinco por ciento
(5%) de dicho Presupuesto, o (B) se trate de situaciones de emergencia que
requieran de acción inmediata, siempre que éstas (x) hubieren sido
informadas inmediatamente a PEP conforme al presente Contrato, (y) no
hubieren sido causadas por dolo o negligencia del Contratista, sus
Subcontratistas o las Compañías Relacionadas, y (z) PEP hubiere
posteriormente aprobado el Gasto de dichas acciones.

En caso de que el Contratista anticipe que se excederá del límite arriba
mencionado, el Contratista deberá presentar a PEP, a la brevedad posible,
las modificaciones propuestas al Presupuesto aprobado conforme a la
Cláusula 11.3 del Contrato.

El Presupuesto presentado a PEP deberá incluir una estimación de los
Gastos a incurrirse durante la ejecución del Programa de Trabajo, incluyendo
una estimación del calendario de dichos gastos, en un formato que permita
una fácil correlación entre el Programa de Trabajo, el Presupuesto y los
Gastos efectivamente incurridos.

Como parte del Presupuesto y sólo para aquellas actividades que se
consideren relevantes dentro del mismo, las Partes podrán acordar la
entrega de APG.

4.Registro contable, Cuenta Operativa y criterios para conversión de monedas

4.1.

4.2.

4.3.

Los registros contables de este Contrato serán preparados por el Contratista,
en México y en idioma español, conforme a las estipulaciones previstas en el
Contrato y en estos Procedimientos de Registro Financiero, según los
principios y normas de contabilidad generalmente aceptados en México.

Todos los Gastos Elegibles relacionados con los Servicios (i) serán
registrados, sin duplicación, en Dólares en los libros de cuentas y otros
registros mantenidos por el Contratista (la -Suenta Operativa”) dentro de los
límites aprobados en los Programas de Trabajo y Presupuestos y (ii) se
registrarán en sus montos observados en la fecha de la operación comercial
relevante e incluirán cualquier descuento, facilidad de pago o crédito recibido
por el Contratista.

El Contratista no podrá duplicar Gastos Elegibles que ya hubieren sido

considerados como parte de algún otro registro o que PEP ya hubiere
pagado a un Tercero Contratista o un tercero designado bajo los convenios

10
4.4.

4.5.

4.6.

4.7.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

de unificación o instalaciones comunes conforme a la Cláusula 9 del
Contrato.

En caso de ser necesario, los Gastos Elegibles se convertirán a Dólares con
base en el Tipo de Cambio del Peso. Para efectos de estos Procedimientos
de Registro Financiero, —¡Po de Cambio del Peso” significa, con respecto a
cualquier fecha de determinación en cualquier mes, el promedio simple del
tipo de cambio del mes, con base en la información publicada por el Banco
de México como tipo de cambio para solventar obligaciones denominadas en
moneda extranjera pagaderas en la República Mexicana.

Cualquier operación realizada en una moneda distinta al peso y al Dólar,
será convertida a Dólares con base en el tipo de cambio efectivo entre la
moneda de que se trate y el Dólar. Es la intención de las Partes que ninguna
de ellas tendrá ni sufrirá ninguna ganancia o pérdida a favor o a costa de la
otra como resultado del tipo de cambio. El Contratista mantendrá un registro
del tipo de cambio utilizado en cada operación.

El Contratista abrirá y mantendrá registros contables que pueden ser
identificados por separado, según sea necesario, para registrar de manera
completa y adecuada cada uno de los Servicios. Todas las cuentas
mostrarán con claridad cualquier impuesto al valor agregado o similar
pagado por el Contratista.

Los montos registrados en los libros y registros no serán ajustados con
respecto a la inflación y permanecerán en los libros y registros del Contratista
con base en los montos históricos.

Todos los Gastos incurridos por el Contratista con respecto a los Servicios
serán registrados en la Cuenta Operativa de acuerdo con la clasificación
general de Gastos de exploración, Gastos de desarrollo y Gastos de
producción.

a) Gastos de exploración. Todos los Gastos incurridos por el Contratista
para Servicios de Exploración, incluyendo:
i estudios y levantamientos topográficos, aéreos, geofísicos,
geoquímicos y geológicos (incluida su interpretación);
ii. perforaciones, pruebas de producción y todas las actividades
asociadas como por ejemplo la extracción de muestras;

iii. Gastos por mano de obra, Materiales y servicios para la
perforación y terminación de los Pozos de exploración;

iv. adquisición y tratamiento de información geológica y geofísica.

b) Gastos de desarrollo. Todos los Gastos ocasionados por el desarrollo
de uno o más yacimientos para la producción de Hidrocarburos,
incluyendo:

11
4.8.

a)

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

i todos los Gastos por perforación y terminación de Pozos,
incluyendo profundización;

ii. todos los Gastos para la construcción de vías de acceso u otras
vías de comunicación que tengan que ver solamente con las
actividades de desarrollo previstas;

iii. todos los Gastos para la construcción de plantas e instalaciones
dedicadas a la producción, tratamiento, almacenamiento y
transporte de Hidrocarburos, tales como tuberías, equipos para la
producción y tratamiento de Hidrocarburos, equipos para
cabezales de Pozo, equipos de extracción del subsuelo, tuberías
de producción, instalaciones de almacenamiento, terminales,
varillas de bombeo, bombas, líneas de flujo, sistemas de
recuperación mejorada, tanques de almacenamiento y otras
instalaciones relacionadas a tales efectos, incluyendo las
Instalaciones Principales y las Instalaciones de Entrega; y

iv. estudios de ingeniería, yacimiento y de diseño para esas
instalaciones.

Gastos de producción. Todos los Gastos incurridos en la operación y
mantenimiento de las Instalaciones Principales, Instalaciones de
Entrega u otros Materiales utilizados en la prestación de los Servicios
de Producción.

Gastos asociados a un programa de recuperación mejorada. Todos los
Gastos incurridos por el Contratista en la implementación y ejecución de
cualquier programa de recuperación mejorada aprobado por PEP.

Los ingresos netos de las siguientes transacciones deben acreditarse a la
Cuenta Operativa:

a)

b)

c)

a)

cualquier reducción, reintegro o reembolso de cualquier Gasto cargado
a la Cuenta Operativa;

ingresos netos de cualquier seguro o reclamación relacionada con los
Servicios o cualquier activo cargado a la Cuenta Operativa;

ingresos recibidos de terceros por uso de la propiedad o activos
cargados a la Cuenta Operativa;

cualquier indemnización recibida por el Contratista (incluyendo
cualquier monto recibido por concepto de daños y Perjuicios) de los
proveedores, Subcontratistas o fabricantes o de sus agentes en relación
con las obras, servicios o suministros, Materiales defectuosos, cuyo
Gasto haya sido cargado previamente a la Cuenta Operativa;

ingresos por concepto de arrendamientos, reembolsos u otros créditos
recibidos por el Contratista aplicables a cualquier cargo que se haya
hecho a la Cuenta Operativa;

12
4.9.

4.10.

4.11.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

f) ingresos por ventas de materiales cargados a la Cuenta Operativa, de
los cuales se ha recibido la cantidad neta; e

9) ingresos provenientes de derechos de patente, de autor, industriales u
otros derechos exclusivos.

El Contratista mantendrá en México los justificantes primarios originales de
los Servicios, conforme a la Experiencia y Prácticas Prudentes de la
Industria, las Leyes Aplicables y lo establecido en los presentes
Procedimientos de Registro Financiero.

Por su parte, a partir de lo establecido en el postulado básico de sustancia
económica de la Norma de Información Financiera A2 (NIF A2), emitida por
el Consejo Mexicano para la Investigación y Desarrollo de Normas de
Información Financiera, el Contratista registrará el valor contable de los
activos incluyendo el de las Instalaciones Principales, Instalaciones de
Entrega y cualquier activo construido bajo el Contrato.

Todo ajuste que resulte de revisiones por cualquiera de las Partes, deberá
registrarse inmediatamente en la Cuenta Operativa.

5.Informes

5.1.

5.2.

5.3.

Para garantizar el control eficiente de los Gastos Elegibles, el Contratista
establecerá un sistema informático de elaboración de reportes contables que
reúna las características previstas en el numeral 6 de este Anexo 6, a más
tardar dentro de los sesenta (60) días siguientes a la Fecha Efectiva. Dicho
sistema de elaboración de reportes contables podrá ser modificado por PEP
ocasionalmente. Toda la información relevante relativa a los Gastos Elegibles
deberá ser reportada electrónicamente a PEP siguiendo dicho sistema de
elaboración de reportes y lo establecido en estos Procedimientos de Registro
Financiero.

Todos los informes contables se integrarán con fecha de corte al día veinte
(20) de cada mes y recogerán la información correspondiente a los Gastos
Elegibles a esa fecha.

Dentro de los seis (6) días siguientes a la finalización de cualquier mes, el
Contratista deberá entregar a PEP los siguientes informes relativos al mes en
cuestión:
a) Un informe de Gastos Elegibles que incluirá un reporte respecto a:
i Gastos Elegibles incurridos en los Servicios según el numeral 5.2
y acumulado, conforme a estos Procedimientos de Registro
Financiero;

13
b)

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

ii. Explicaciones sobre cualquier variación entre el Presupuesto
aprobado y los Gastos Elegibles para el periodo relevante y
acumulado;

iii. Un informe que indique cualquier cargo o crédito inusual a la
Cuenta Operativa, incluyendo un informe de cualquier monto que
deba ser acreditado a la Cuenta Operativa; y

iv. El último pronóstico de Gastos Elegibles hasta el final del año
corriente.

Un informe actualizado del estado de la Cuenta Operativa.

Cualquier otra información relevante para el Procedimiento de Registro
Financiero y para la adecuada rendición de cuentas.

6.Sistemas de reportes contables

6.1.

El Contratista deberá contar con un sistema informático para registro de las
operaciones financieras y de la ejecución de los Servicios y de la producción,
al que PEP tendrá acceso. Adicionalmente, el hardware y software deberán
contar con interfaces a los sistemas de PEP en lo aplicable, generar reportes
y contar con la funcionalidad de adaptar nuevos requerimientos. El sistema
informático deberá ser diseñado y estructurado de manera tal que facilite el
análisis comparativo y la extracción de información hacia los sistemas
institucionales de PEP y las autoridades gubernamentales, incluyendo de
Manera enunciativa más no limitativa:

h)

capacidad, flexibilidad y efectividad en la generación de reportes;
comparaciones periódicas;

comparaciones de Presupuesto ejercido contra programado;
ejercicio del Gasto por categoría de Gasto;

categorización de Gastos por ubicación, asignación, proyecto y
autorización del ejercicio del Gasto;

conversiones cambiarias, pérdidas y ganancias cambiarias y
reevaluación de pasivos;

categorías múltiples de entrada de datos, tales como facturas de
cuentas por pagar, erogaciones en efectivo, facturas de cuentas por
cobrar, recibos de efectivo, registros, transferencias de materiales,
devolución de facturas, cancelación de cheques, ajustes, inventarios, y
asignación de Gastos administrativos, entre otros;

capacidades de manejo de efectivo y análisis de obsolescencia;

capacidad de administración de cuentas por pagar; y

14
6.2.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

j) mecanismos efectivos de auditoría de transacciones, incluyendo el
acceso a todos los cargos usados como base para cada asignación de
Gastos, en particular, Gastos Recuperables y no recuperables, tal como
se definen en este Anexo 6.

El sistema informático estará diseñado para contar con información
financiera de Gastos y créditos, así como de producción y su valuación;
adicionalmente, deberá contar con la capacidad de registrar otra información
cuantitativa no financiera que se requiera para la adecuada administración
del Contrato.

El esquema de cuentas y la taxonomía de Gastos deberán contener como
mínimo la clasificación establecida en los numerales 2.3, 4.7 y 6.4 de este
Anexo 6, y su estructura se deberá fundamentar en los siguientes principios y
estándares mínimos:

a) la información deberá ser capturada por centro individual de Gastos,
siendo éste el máximo nivel de desagregación de captura de datos,
típicamente a nivel Pozo, instalación u oficina individual;

b) los centros individuales de Gastos serán agrupados bajo una estructura
jerárquica y lógica, por Campo y Área Contractual;

Cc) el esquema de cuentas y la taxonomía de transacciones debe
ordenarse de manera que pueda identificarse el origen —en cuanto a
país y proveedor— del equipo, Materiales y servicios;

d) la estructura del esquema de cuentas debe permitir y facilitar el análisis
y la generación de reportes requeridos y contemplados en el Contrato;

e) la estructura del esquema de cuentas debe permitir el análisis y la
categorización de recibos y Gastos, con el fin de extraer información
estadística o de cualquier naturaleza; y

f) la estructura del esquema de cuentas debe permitir la categorización de
Gastos e ingresos por actividad, incluyendo de manera enunciativa mas
no limitativa, Gastos:

i por transporte aéreo, servicios geológicos, geoquímicos,
geofísicos y de otros estudios, entre ellos, la sísmica;

il. de perforación;
ii. de recolección;

iv. de producción;

v. de transporte y procesamiento;

vi. por manejo de aguas, incluyendo costos de tratamiento de agua
marina;

vii. de manejo y transmisión de Gas;

viii. de mantenimiento de Pozos;

15
6.3.

6.4.

Modelo de Contrato, Arenque

Junio 8 de 2012
Versión final
y de mantenimiento, reparación y rehabilitación;
Xx. de desarrollo de infraestructura (caminos, pistas de aterrizaje,
etc.);
Xi. de instalaciones de apoyo;
xii. administrativos (overhead);
xiii. de abandono y suspensión;

xiv. de procesamiento por terceras partes;

xv. ambientales, de salud y seguridad;

xvi. de capacitación;

xvii. de investigación y desarrollo;

xviii. de transferencia de tecnología; y

xix. tarifas de transporte y proceso hasta el Punto de Medición.

g) El esquema de cuentas debe contener un listado de todos los activos
empleados durante la ejecución de los Servicios, basado en la siguiente
clasificación:

i Activos registrados contablemente bajo el postulado de sustancia
económica de la NIF A2 y que pasarán a PEP;
ii. Activos propiedad del Contratista; y

iii. Activos que, con la aprobación de PEP, están bajo
arrendamiento.

El esquema de cuentas y la taxonomía de Gastos podrán ser modificados
por las Partes, de así ser necesario o por requerirse por las Leyes Aplicables.

El sistema electrónico de manejo de la información deberá proveer un
sistema de claves de acceso para PEP.

El sistema informático debe asegurar transferencias periódicas de
información de manera automática, que será requerida por PEP para sus
propios sistemas informáticos.

Clasificación para Crudo y Gas
a) Con el fin de proveer de información estadística, los Gastos también
deberán asignarse a:

i Crudo cuando los Gastos y recibos se relacionen exclusivamente
con operaciones de Crudo;

ii. Gas cuando los Gastos y recibos se relacionen exclusivamente
con operaciones de Gas;

iii. Conjuntamente Crudo y Gas cuando los Gastos y recibos se
relacionen con operaciones de Crudo y Gas; y

iv. Gastos que no puedan ser asignados a Crudo, Gas o
conjuntamente a Crudo y Gas.

16
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

b) Los recibos y Gastos bajo los incisos (iii) y (iv) del inciso a) anterior,
recibidos o incurridos previamente al inicio de la producción deben ser
asignados a Crudo y/o de Gas, con base en las reservas probadas
contabilizadas en Barriles de Crudo equivalente, usando la conversión
que para estos efectos se acuerde en los Programas de Trabajo. En los
meses subsecuentes, los recibos y Gastos deben ser asignados con
base en las reservas probadas en Barriles de Crudo equivalente,
ajustando estas estimaciones cuando sea necesario. PEP puede instruir
de manera escrita al Contratista un cambio en el procedimiento de
asignación de Gastos y recibos, cuando esto se las circunstancias lo
justifiquen.

7.Auditorías

7.1.

7.2.

7.3.

7.4.

La Cuenta Operativa y los Gastos Elegibles, así como los registros y
originales de los justificantes primarios relacionados con la Cuenta Operativa
y los Gastos Elegibles, podrán ser auditados anualmente por un auditor
independiente externo aprobado por PEP. Dicha auditoría deberá conducirse
dentro de los seis (6) meses siguientes a finalizar cualquier año y deberá
cubrir todo lo relativo al Contrato.

Los auditores podrán solicitar información al Contratista antes del inicio de la
auditoría. Dentro de los siguientes treinta (30) días de dicha solicitud, el
Contratista deberá proveer la información solicitada en un formato electrónico
o copia física de los documentos, en caso que el formato electrónico no esté
disponible.

Durante el transcurso de la auditoría, el auditor independiente podrá verificar
y examinar todos los cargos y créditos del Contratista relacionados con los
Gastos Elegibles, incluidos los libros de contabilidad, asiento contable,
inventarios, facturas y cualquier otro documento necesario para la auditoría y
verificación los cargos y créditos. Además, los auditores tendrán derecho a
visitar e inspeccionar, en relación con la auditoría y en momentos
razonables, todos los lugares, plantas, instalaciones, almacenes y oficinas
del Contratista que prestaron Servicios de conformidad con los términos del
Contrato.

El Contratista deberá esforzarse por producir la información de sus
Compañías Relacionadas necesaria para dar soporte a los cargos de dichas
Compañías Relacionadas en la Cuenta Operativa. El Contratista deberá
obligar a sus Compañías Relacionadas a permitir que los auditores auditen
los libros contables y registros de las Compañías Relacionadas en relación
con los cargos hechos por las Compañías Relacionadas en la Cuenta
Operativa. Dicha auditoría deberá llevarse a cabo en la misma forma que la
auditoría de los libros contables y registros del Contratista.

17
7.5.

7.6.

7.7.

7.8.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Todo ajuste que resulte de la auditoría deberá registrarse inmediatamente en
la Cuenta Operativa.

No obstante lo anterior, PEP tendrá derecho a realizar, a su costo,
directamente o a través de terceros, auditorías adicionales de la Cuenta
Operativa y de los Gastos Elegibles, así como de los registros y originales de
los justificantes primarios relacionados con dicha Cuenta Operativa y los
Gastos Elegibles, en el curso de cualquier año o parte del mismo, dentro del
periodo de treinta y seis (36) meses contados a partir del último día de dicho
año. Para ello, PEP tendrá los mismos derechos del auditor independiente
conforme a este numeral 8. PEP hará un esfuerzo razonable para preparar
un informe por escrito al Contratista que incluya todos los reclamos, con los
documentos de soporte, que resulten de dicha auditoría junto con los
comentarios pertinentes a la operación de la Cuenta Operativa y los
registros. El Contratista deberá responder a dicho informe por escrito a la
brevedad posible pero en ningún caso después de sesenta (60) días de
recibir dicho informe. En caso de que PEP considere que el informe o la
respuesta del mismo requiere de mayor investigación con respecto a
cualquier concepto incluido en el mismo, PEP tendrá el derecho de realizar
dicha investigación no obstante que el periodo de treinta y seis (36) meses
haya expirado. Todos los ajustes que resulten de estas auditorías deberán
registrarse en la Cuenta Operativa, y en su caso, PEP hará la modificación
que corresponda de los Certificados de Gastos Recuperables. El Contratista
estará obligado a proporcionar a PEP y a los auditores asistencia razonable y
soporte logístico sin cargo alguno, en el entendido de que el Contratista
deberá reembolsar a PEP el costo de cualquiera de estas auditorías, si
derivado de éstas habría que hacer un ajuste a la Cuenta Operativa o a los
Gastos Elegibles por un porcentaje superior a cero punto cinco por ciento
(0.5%) del Presupuesto del año. Cualquier discrepancia no resuelta por las
Partes deberá resolverse de conformidad con lo dispuesto en la Cláusula 25
del Contrato. Una vez resuelta la controversia, se procederá a modificar la
Cuenta Operativa y los Certificados de Gastos Recuperables y ajustar
cualquier registro, según corresponda, de acuerdo con la resolución. En caso
de que PEP haya realizado algún pago en exceso, PEP podrá descontar la
Remuneración del Contratista o ejecutar la Garantía de Cumplimiento en los
montos del pago en exceso.

Lo anterior es sin perjuicio de cualquier auditoría iniciada y conducida por
cualquier autoridad gubernamental mexicana competente de conformidad
con los términos previstos por las Leyes Aplicables. El Contratista deberá
cooperar plenamente con la realización de estas auditorías y las Partes
realizarán las modificaciones que correspondan tanto a la Cuenta Operativa
como a los Certificados de Gastos Recuperables que resulten de las mismas.

Cualquier auditoría deberá considerar la congruencia de los Gastos
Recuperables respecto a la Tarifa de Servicios de Producción en el contexto

18
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

del Anexo 3, para evitar la incorporación de utilidades del Contratista a los
Gastos Recuperables, en el entendido que tal incorporación se considerará
como entrega de información falsa.

8.Certificado de Gastos Recuperables

8.1.

8.2.

8.3.

8.4.

El Contratista tendrá el derecho de recuperar el porcentaje de los Gastos
Recuperables previsto en el Anexo 3.

PEP emitirá un certificado que establezca los Gastos Recuperables (el
—trtificado de Gastos Recuperables”) dentro del periodo establecido para la
autorización del pago, de acuerdo con lo señalado en la Cláusula 16.4 del
Contrato.

La emisión de los Certificados de Gastos Recuperables o el pago de
cualquier Remuneración es sin perjuicio del derecho de PEP de disputar,
protestar o cuestionar la procedencia y exactitud de cualquier Gasto Elegible,
saldo de la Cuenta Operativa, informes del Contratista o los informes del
auditor independiente, en los términos previstos en el numeral 7 de este
Anexo 6.

Los Certificado de Gastos Recuperables serán congruentes con los
Programas de Trabajo, Presupuestos y las APG.

9.Inventarios

9.1.

9.2.

El Contratista deberá llevar un registro de todos los Materiales que indique su
valor y localización. Mensualmente, el Contratista deberá proporcionar un
reporte del registro de inventarios que contenga: (i) la descripción y códigos
de todos los Materiales; (ii) el monto cargado a las cuentas por cada Material;
y (iii) el mes en el que cada Material fue cargado a las cuentas. En la medida
de lo posible, todos los Materiales deberán poder ser identificados por
inspección simple con sus respectivos códigos, los cuales deberán estar
especificados en manuales a ser preparados por el Contratista. Cualquier
ingreso por la disposición de cualquier Material deberá ser acreditado a la
Cuenta Operativa.

Por lo menos una vez cada año y a la terminación del presente Contrato, el
Contratista deberá llevar a cabo un inventario físico de todos los Materiales.
El Contratista deberá enviar notificación por escrito a PEP de la fecha en que
iniciará dicho inventario con por lo menos treinta (30) días de anticipación. Si
así lo desea, PEP podrá estar presente mientras se lleva a cabo el inventario
físico. El Contratista deberá hacer las conciliaciones correspondientes al
registro de los Materiales que resulten del inventario físico.

19
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

10.Ley Aplicable y solución de controversias

Ley Aplicable. Estos procedimientos se regirán e interpretarán de acuerdo con las
Leyes de México, de conformidad con lo establecido en la Cláusula 25.1.

Todas las controversias, disputas, reclamaciones o conflictos que surjan de, estén
vinculadas o conectadas con, o tengan relación con los Procedimientos de Registro
Financiero, su interpretación, ejecución y/o cumplimiento, deberán ser resueltas
exclusivamente en los términos estipulados en la Cláusula 25.

20
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 7

Programa Mínimo Inicial y Obligación
Mínima de Trabajo
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Programa Mínimo Inicial y Obligación Mínima de Trabajo

L Periodo Inicial

1. Programa Mínimo Inicial. El Programa Mínimo Inicial a ser implantado durante
el Periodo Inicial, tendrá un valor de cincuenta millones cuatrocientos treinta y
seis mil sesenta y ocho Dólares (USD$50,436,068.00).

Los Servicios se llevarán a cabo de conformidad con lo previsto en la Cláusula
6.1 y podrán incluir actividades tales como pruebas tecnológicas, prácticas
operáticas, adquisición e interpretación de información sísmica, perforación de
pozos, construcción de instalaciones superficiales, entre otras, por lo que queda
entendido que tales actividades son de carácter enunciativo y no limitativo, de
forma tal que, tomando en consideración las Cláusulas 2.2, 16.2 y 16.3 del
Contrato, el Contratista podrá agregar, modificar o suprimir actividades en los
Programas de Trabajo que correspondan al Periodo Inicial.

2. Incumplimiento del Programa Mínimo Inicial. Si el Contratista incumple con
el Programa Mínimo Inicial, el Contratista deberá pagar a PEP el cien por ciento
(100%) del valor no ejecutado del Programa Mínimo Inicial. En caso de que el
Contratista no pague los montos mencionados, PEP podrá ejecutar cualquiera
de las Garantías para cobrarlos.

II. Periodo de Desarrollo

1. Obligación Mínima de Trabajo. La Obligación Mínima de Trabajo para cada
Año Contractual se calculará con base en la siguiente fórmula?:

12.9 * (Reserva 2P - Reserva PDP)
T

OMT,=

Donde:

OMT, = Obligación Mínima de Trabajo del Año Contractual, en
Dólares

* El coeficiente de 12.9 de esta fórmula podrá modificarse, en función del resultado de la licitación.
Modelo de Contrato, Arenque
Junio 8 de 2012

Versión final

t= 1,2,...1

T= 6

Reservas 2P = Reservas 2P certificadas, expresadas en
barriles de petróleo crudo equivalente aplicando
la equivalencia de gas de acuerdo con el
numeral 8 del Anexo 3.

Reservas PDP = Reservas probadas desarrolladas produciendo

certificadas, expresadas en barriles de petróleo
crudo equivalente aplicando para ello la
equivalencia de gas de acuerdo con el numeral
8 del Anexo 3.

Para este cálculo se empleará la información de reservas más reciente que se
disponga al momento de estimar la Obligación Mínima de Trabajo.

Ajustes a la Obligación Mínima de Trabajo. En caso de extensión del Área
Contractual en términos de la Cláusula 8.2, como excepción a lo señalado en el
numeral 1 anterior, la Obligación Mínima de Trabajo del Año Contractual en que
ocurra tal extensión se incrementará en la misma proporción en que se haya
extendido el tamaño del Área Contractual respecto a su tamaño original.

Cómputo del cumplimiento de la Obligación Mínima de Trabajo. En
cualquier año, el Contratista podrá ejecutar cantidades en exceso a la
Obligación Mínima de Trabajo del año correspondiente. La Obligación Mínima
de Trabajo de cualquier año del Periodo de Desarrollo no podrá ser reducida en
ninguna circunstancia. Para el cómputo de la Obligación Mínima de Trabajo no
se considerarán Gastos de operación ni de mantenimiento.

Incumplimiento de la Obligación Mínima de Trabajo. Si el Contratista
incumple con la Obligación Mínima de Trabajo de cualquier año, el Contratista
deberá pagar a PEP el cien por ciento (100%) del valor no ejecutado de la
Obligación Mínima de Trabajo. En caso de que el Contratista no pague los
montos mencionados, PEP podrá ejecutar cualquiera de las Garantías para
cobrarlos.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 8

Puntos de Medición y nominación
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Puntos de Medición y nominación Área Contractual Arenque

1. Medición

a)

Además de lo establecido en el Contrato, la medición se realizará tomando
como referencia el Manual API, específicamente los capítulos 3, 5, 6, 8 y 21,
que se refieren a la medición de los fluidos, a la transferencia, al muestreo y
al uso y aplicación de los sistemas electrónicos de medición

Asimismo, las Partes deberán ajustarse a lo previsto en los Lineamientos
Técnicos de Medición de Hidrocarburos emitidos por la Comisión Nacional de
Hidrocarburos en su RESOLUCIÓN CNH.06.001/11, publicada en el Diario
Oficial de la Federación el jueves 30 de junio de 2011.

Las Partes están de acuerdo en que los volúmenes de Hidrocarburos se
medirán mediante los procedimientos señalados en la Cláusula 12 del
Contrato y los sistemas de medición acordados, los cuales deberán estar
avalados por una compañía certificadora reconocida conforme a lo
establecido en la Cláusula 12.7. La medición se documentará mediante
cartas de medición y otros registros que en el futuro se dispongan, los cuales
estarán disponibles permanentemente en las oficinas del Contratista para su
verificación por parte de PEP o de cualquier autoridad competente en
términos de las Leyes Aplicables.

Las Partes acuerdan que los volúmenes de Hidrocarburos serán
cuantificados en periodos de veinticuatro (24) horas, excepto en aquellos
días donde ocurra un cambio de horario, y con cierre a las 05:00 horas.

Las unidades de medición serán Barriles por día para los líquidos y millones
de pies cúbicos por día de Gas.

Puntos de Medición

Las Partes expresamente acuerdan que la ubicación donde se realice la medición
de los Hidrocarburos indicada en este apartado puede ser modificada durante la
vigencia del Contrato según sea requerido para la ejecución de los Servicios.

2.1. Ubicación del Punto de Medición propuesto por PEP

El Punto de Medición en donde el Contratista deberá entregar, PEP recibirá y
donde se medirán y verificarán los Hidrocarburos Producidos, según se
establece el Contrato, se ubicará en:
2.2.

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

a) Hidrocarburos líquidos

Aguas abajo de la etapa de separación de la Batería Arenque, externa
al Área Contractual, sitio donde PEP medirá los Hidrocarburos líquidos
recibidos y producidos por el Contratista.

El contratista deberá instalar un sistema de medición tipo Coriolis para
medir los Hidrocarburos separados sin acondicionar, como éstos son
producidos (producción bruta) tal y como provienen del yacimiento, el
cual incluye el arreglo con filtro, válvulas, instrumentos, analizador del
contenido (%) de agua, densitómetro en línea y muestreador
automático.

b) Gas Húmedo Amargo

El contratista deberá de instalar un sistema de medición tipo placa de
orificio con cromatógrafo en línea y computador de flujo en la salida de
la etapa de separación de la Batería Arenque, punto donde el
Contratista entregará el volumen de gas total a PEP.

Calidad de los Hidrocarburos

La calidad de los Hidrocarburos entregados por el Contratista y recibidos por
PEP en los Puntos de Medición definidos en el apartado 2.1, serán
Hidrocarburos separados sin acondicionar, como éstos son producidos
(producción bruta) tal y como provienen del yacimiento sin ningún proceso de
acondicionamiento, excepto que los Hidrocarburos líquidos deberán tener
como máximo una presión de vapor Reid de 6.5 Ib/pg?.

Nominación de Hidrocarburos

a)

Junto con cada Programa de Trabajo, el Contratista entregará a PEP un
programa de nominación considerando el volumen total de los Hidrocarburos
e interrupciones por mantenimiento y libranzas. PEP entregará al Contratista
sus observaciones u objeciones a dicho programa.

Una vez aprobado el Programa de Nominación, el Contratista estará obligado
a la entrega de los volúmenes nominados y a mantener la continuidad
operativa de los sistemas de producción y recolección de Hidrocarburos.

Cada Parte nombrará a un representante para cada Punto de Medición,
quienes serán los responsables de verificar la medición y revisar el
cumplimiento del programa de nominación.

Las variaciones observadas al programa de nominación deberán ser
documentadas por los representantes de cada Parte y los reportes
correspondientes entregados al Grupo Directivo.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

e) Cualquiera de las Partes podrá proponer cambios al programa de
nominación, indicando las causas, el periodo de cambio y demás
circunstancias relevantes que justifiquen la modificación del programa. El
Grupo Directivo acordará dicha modificación y el programa modificado estará
vigente a partir de la fecha y por el plazo que determine el Grupo Directivo.

Volúmenes de Hidrocarburos Netos

Las Partes acuerdan que los volúmenes de Hidrocarburos Netos medidos por PEP
y que serán considerados para el cálculo de la Remuneración conforme al Anexo
3, serán los registrados y acordados entre sus representantes en los Puntos de
Medición y determinados de conformidad con los procedimientos de
entrega/recepción de los Hidrocarburos Netos previstos en la Cláusula 12.4.

Diferencias

Cualquier diferencia entre las Partes en relación con este Anexo 8, se deberá
resolver por el Grupo Directivo dentro de los treinta (30) días siguientes a la fecha
en que la Parte que se considere afectada le comunique por escrito la diferencia
de que se trate. Si la Parte que se considera afectada no solicita la intervención
del Grupo Directivo en el plazo establecido en este párrafo, se entenderá que ha
dejado de existir dicha diferencia.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 9

Informe de Evaluación
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Informe de Evaluación

El Informe de Evaluación deberá incluir, como mínimo, la siguiente información:

a)

b)

9)

)

Reporte que describa todos los Servicios prestados por el Contratista en el Área
Contractual durante el Periodo Inicial;

Los datos técnicos, mapas, planos y reportes obtenidos o realizados relativos al Área
Contractual, incluyendo por especialidad y, sin limitación: topográficos, batimétricos
apoyados en imágenes satelitales, geológicos, geofísicos y de información del
análisis del subsuelo; identificación de zonas potencialmente productivas; las
profundidades de los distintos contactos de fluidos y/o gases; las propiedades
petrofísicas de las rocas del yacimiento; un análisis de los datos de presión-volumen-
temperatura (PVT) de los fluidos del yacimiento; las características y el análisis de
los Hidrocarburos descubiertos; informes técnicos de análisis de núcleos; así como
otras características del yacimiento y de los fluidos encontrados en éste;

Una estimación de los Hidrocarburos recuperables del yacimiento;
El pronóstico de la producción por Pozo, por yacimiento y por Campo;

Un estudio de la viabilidad del desarrollo del Área Contractual, el cual deberá
contener un análisis técnico-económico basado en pronósticos de producción y los
perfiles de inversiones razonables anualizados, los costos de operación y
mantenimiento que incluyan los vectores de los pasivos ambientales y sociales;

Opciones de explotación más favorables, considerando tecnologías de vanguardia en
la perforación, reparación de pozos, la optimización y diversificación de los sistemas
artificiales de acuerdo con la Experiencia y Prácticas Prudentes de la Industria;

Opciones más favorables para el procesamiento y transporte de los hidrocarburos a
producir, considerando tecnologías de vanguardia, soportados con informe técnico-
económico de la optimización de la infraestructura propuesta para el manejo de la
producción, basado en la infraestructura existente (ductos e instalaciones);

Un informe de la viabilidad socio-ambiental, tomando en consideración el Manifiesto
de Impacto Ambiental Regional vigente;

Cualquier opinión elaborada por peritos encargados de llevar a cabo estudios
operacionales, técnicos y económicos relacionados con un Campo o el Área
Contractual;

Programa y resultados del aprovechamiento del Gas;
k)

En lo referente a

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

la seguridad industrial y protección ambiental, informe de auditorías,

atención a comisiones mixtas de seguridad e higiene, atención a pasivos
ambientales, cumplimiento a términos y condiciones de proyectos nuevos;

La ingeniería bás
de la producción

Diagnóstico, eval
PEP, en términos

Diagnóstico, eva
términos de lo esi

ica de las propuestas de infraestructura para el transporte y manejo
hasta el Punto de Medición;

uación y propuesta de programa de capacitación de personal de
de lo establecido en la Cláusula 19.4;

uación y propuesta de programa de desarrollo sustentable, en
ablecido en la Cláusula 19.8;

Cualquier otro hecho relevante y las consecuencias derivadas de éste; y

Conclusiones generales y el desarrollo del razonamiento en el que se basan sus

conclusiones.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 10

Plan de Desarrollo
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Plan de Desarrollo

Contenido del Plan de Desarrollo

El Plan de Desarrollo deberá incluir una visión general y preliminar para llevar a cabo
los Servicios, después del Periodo Inicial y hasta la terminación del Contrato, en
términos de la Cláusula 7.1. El Plan de Desarrollo podrá considerar, en forma
enunciativa y no limitativa, lo siguiente:

1.1.

1.2.

1.3.

1.4.

1.5.

1.6.

1.7.

1.8.

1.9.

El número y espaciamiento de los Pozos calificados como localizaciones,
reparaciones mayores con y sin equipo y menores, parámetros de producción,
sus ubicaciones y profundidades, así como las instalaciones, equipos e
infraestructura requerida y los plazos programados para su construcción;

Un plan de optimización de las instalaciones de producción dentro y fuera del
Area Contractual, incluyendo almacenamiento, transporte, y plazos de
construcción;

Un estudio técnico-económico que considere montos de inversión, gastos de
operación, tiempo de recuperación; además de los elementos contractuales de
la Remuneración que permita determinar un Presupuesto preliminar;

En su caso, una propuesta de ubicación de los Puntos de Medición, así como
los sistemas de medición y calibración para la verificación de los Hidrocarburos
Netos;

Un programa para la implantación de proyectos de recuperación secundaria y/o
mejorada, así como cualquier otra tecnología aplicable;

Un programa para la implementación y diversificación de sistemas artificiales de
producción;

Un programa de aprovechamiento del Gas, considerando los parámetros
determinados por las Leyes Aplicables para su quema y venteo;

Un programa de Abandono y un estimado de los Gastos de Abandono;

Un esquema de seguridad industrial y protección ambiental, con base en las
Leyes Aplicables;

1.10.Un programa y mecanismos propuestos para cumplir con los compromisos de

grado de integración nacional en términos del Anexo 17;
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

1.11.Programas técnico-económicos de crecimiento/desarrollo del Campo en lo
referente a infraestructura para el transporte y manejo de la producción; y

1.12. Propuesta de desarrollo sustentable.

Criterios para determinar la viabilidad del Plan de Desarrollo

El Plan de Desarrollo considerará un análisis de viabilidad técnica y económica con
base en lo siguiente:

2.1. Estudios y análisis que sustenten la forma en que se alcanzará la recuperación
máxima posible de los Hidrocarburos, incluyendo una evaluación técnica (según
sea aplicable, pruebas geológicas, pruebas de nuevas tecnologías, pruebas de
laboratorio y evaluación de prospecciones) que demuestran que la tecnología
que se utilizará puede ser aplicada exitosamente; y

2.2. Análisis de viabilidad económica para justificar el nivel de los Gastos propuestos
en comparación con otros planes de desarrollo en otras áreas con condiciones
similares en cualquier parte del mundo.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 11

Permisos
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Permisos

Este Anexo 11 establece los lineamientos aplicables para: (i) obtener todos los permisos
de cualquier autoridad gubernamental para la ejecución de las actividades relacionadas
con los Servicios; (ii) obtener todos los permisos por parte de propietarios y terceros para
el acceso a terrenos y derechos de paso o uso y servidumbres requeridos para los
Servicios, y (iii) gestionar la celebración de contratos de ocupación superficial.

1. Permisos de autoridades gubernamentales

El Contratista gestionará, renovará o prorrogará oportunamente, en nombre de PEP,
y mantendrá en pleno vigor y efecto, todos los permisos que se requieran conforme a
las Leyes Aplicables, normas, reglas generales y circulares para la realización de los
Servicios, incluyendo los permisos indicados en forma enunciativa y no limitativa en
el siguiente cuadro:

Permiso Dependencia

Permisos en materia de impacto y Secretaria del Medio Ambiente y Recursos
riesgo ambiental de proyectos. Naturales

Secretaria del Medio Ambiente y Recursos

Licencia ambiental única.
Naturales

Autorizaciones por descargas de

: Comisión Nacional del Agua
aguas residuales.

Permisos de empresa generadora Dirección General de Política Ambiental e
de residuos peligrosos. Integración Regional y Sectorial

Permisos de aprovechamiento de

Comisión Nacional del Agua
agua.

2. Permisos de acceso

Salvo por lo previsto en el siguiente párrafo, corresponde al Contratista gestionar y
obtener los permisos o acuerdos necesarios para el acceso a los sitios en donde
deban ejecutarse los Servicios. Para tal efecto, deberá considerar el Manual de
Procedimientos Administrativos vigentes de la Unidad de Administración de Asuntos
Externos y Comunicación de la Región Norte. Los pagos e indemnizaciones a
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

propietarios y terceros se realizarán mediante avalúos bancarios, de instituciones de
crédito o a los tabuladores del Instituto de Administración y Avalúos de Bienes
Nacionales (INDAABIN) y únicamente podrán ser realizados directamente por el
Contratista, a nombre de PEP, a tales propietarios. Cuando a pesar de los esfuerzos
del Contratista, éste no logre obtener de manera oportuna los permisos o acuerdos
necesarios para el acceso a los sitios en donde deban ejecutarse los Servicios,
podrán solicitar el apoyo de PEP, quien estará obligado a cooperar con el Contratista
para la obtención de los mismos, sin costo alguno.

Como una última opción, PEP estará obligado a obtener los permisos de acceso a su
propio costo. La imposibilidad de PEP de obtener cualquier permiso de acceso podrá
ser invocada como Caso Fortuito o Fuerza Mayor por el Contratista, en términos del
Contrato.

En ningún caso y bajo ninguna circunstancia, el Contratista podrá entregar a PEP
cantidades o bienes, por concepto de o relacionados con pagos e indemnización a
propietarios.

Sin perjuicio de los permisos que debe obtener el Contratista, PEP obtendrá,
renovará o prorrogará oportunamente, a su propio costo, y mantendrá en pleno vigor
y efecto, los siguientes permisos:

Permiso Dependencia

Obtención de los dictámenes de
anuencia para la conveniencia y forma | Ayuntamientos de cada municipio donde se
de penetración en el territorio de los ejecuten los trabajos

Estados de Veracruz y Tamaulipas

Permisos para la construcción de
accesos, cruzamientos e instalaciones | Secretaría de Comunicaciones y
marginales, en el derecho de vía de Transportes

las carreteras Federales

Construcción de obras con fines de la
modificación o ampliación de obras en
el derecho de vía

Secretaría de Comunicaciones y
Transportes

Asimismo, PEP obtendrá, renovará o prorrogará oportunamente, a su propio costo, y
mantendrá como los permisos que se requiera que sean obtenidos por PEP para la
ejecución de los Servicios del presente Contrato, ante las instancias
gubernamentales correspondientes.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

El Contratista deberá mantener informado a PEP respecto de la situación de los
permisos. Asimismo, el Contratista deberá entregar a PEP los documentos que
acrediten los permisos obtenidos de conformidad con este Anexo 11.

Ocupación superficial

El Contratista gestionará la celebración de los contratos de ocupación superficial,
incluyendo la correspondiente escrituración y su registro. Para tal efecto se deberá
guiar conforme al Manual de Procedimientos Administrativos vigentes de la Unidad
de Administración de Asuntos Externos y Comunicación de la Región Norte o
conforme PEP le indique en el futuro.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 12

Garantía de Cumplimiento: carta de
crédito
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

FORMATO DE CARTA DE CRÉDITO STANDBY

(PAPEL MEMBRETADO DEL BANCO EMISOR)

Fecha de emisión

Banco Emisor
Nombre y domicilio completo

Banco Confirmador
Nombre y domicilio completo

Beneficiario Fecha de Vencimiento
PEMEX-Exploración y Producción (Día, Mes y Año)

Av. Marina Nacional 329,

Col. Petróleos Mexicanos

C.P. 11311

México, D.F.

Carta de Crédito Standby No. XXXXXX

Estimados señores:

Comunicamos a ustedes que hemos establecido nuestra carta de crédito standby No.

a favor de PEMEX-Exploración y Producción (el —Breficiario”) por la
cantidad máxima de $ (importe con número, letra y moneda). Esta carta de crédito standby
es emitida para garantizar las obligaciones asumidas por (nombre, denominación o razón
social de la persona que asumió obligaciones con PEP) con relación al Contrato [o
convenio si ese es el caso] (número y fecha del Contrato o convenio) celebrado entre
(nombre, denominación o razón social de la persona que asumió obligaciones con PEP) y
el Beneficiario así como sus futuras modificaciones, para (descripción de la obligación que

garantiza).

La presente carta de crédito standby será pagadera a la vista en [nuestras oficinas
ubicadas en (domicilio del banco emisor y horario de presentación) mediante la
presentación de los siguientes documentos:

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

1. Requerimiento de pago en hoja membretada del beneficiario según formato anexo,
manifestando el incumplimiento por parte de (nombre, denominación o razón social
de la persona que asumió obligaciones con PEP).

2. Original o copia de Carta de crédito standby.

Condiciones especiales:

1. Conforme a esta carta de crédito standby se permiten disposiciones parciales y
disposiciones múltiples. En ningún caso el importe acumulado de los requerimientos
de pago podrán exceder del importe total de esta carta de crédito standby.

Nos comprometemos irrevocablemente con el Beneficiario a honrar sus requerimientos de
pago siempre y cuando sean presentados en cumplimiento con los términos y condiciones
de esta carta de crédito standby en o antes de la fecha de vencimiento, mediante
transferencia electrónica de fondos inmediatamente disponibles de acuerdo a las
instrucciones que el Beneficiario señale en el propio requerimiento de pago.

En caso de que el requerimiento de pago no cumpla con los términos y condiciones de
esta carta de crédito standby, el banco emisor deberá dar aviso por escrito al Beneficiario
del rechazo de la presentación especificando todas las discrepancias en las cuales ha
basado su rechazo. Dicho aviso podrá ser entregado al Beneficiario al correo electrónico o
facsímil (fax) que el Beneficiario informe por escrito para tal fin al banco emisor, a más
tardar el tercer día hábil inmediato siguiente a aquel en que se haya hecho la presentación
del requerimiento de pago.

El Beneficiario podrá volver a presentar un nuevo requerimiento de pago que cumpla con
los términos y condiciones de esta carta de crédito standby, siempre y cuando dicho
requerimiento de pago se presente dentro de la vigencia de esta carta de crédito.

En el supuesto que el último día hábil para presentación de documentos el lugar de
presentación por alguna razón esté cerrado, el último día para presentar documentos será
extendido al quinto día hábil inmediato siguiente a aquél en que el banco emisor reanude
sus operaciones.

La emisión de esta carta de crédito standby se sujeta a las Reglas —ISP98” Prácticas
Internacionales para Standby emitidas por la Cámara Internacional de Comercio
publicación ICC 590.

Cualquier controversia que surja con motivo de la misma deberá resolverse

exclusivamente ante los Tribunales Federales competentes de los Estados Unidos
Mexicanos con sede en la Ciudad de México, Distrito Federal.

Atentamente,
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

BANCO EMISOR
NOMBRE Y FIRMA DE
FUNCIONARIOS FACULTADOS
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

(Hoja membretada del Beneficiario)

REQUERIMIENTO DE PAGO

Fecha: (fecha de presentación)

BANCO EMISOR

(DENOMINACIÓN Y DOMICILIO)

Ref. Carta de Crédito Standby No.-------==-=---

PEMEX-Exploración y Producción en su carácter de Beneficiario de la Carta de crédito
standby de referencia, por medio de la presente manifiesta que:

(Nombre, denominación o razón social de la persona que asumió obligaciones con PEP)
ha incumplido con los términos y condiciones suscritas en el Contrato [convenio] no.
(Numero y fecha del Contrato), especificamente en lo estipulado en la(s) cláusula (s) (no.
Cláusula del Contrato) por lo que el Beneficiario, PEMEX-Exploración y Producción, está
en su derecho de girar a cargo de esta Carta de crédito standby.

Por lo anterior sírvanse transferir el pago por la cantidad de (moneda, importe con numero
y letra) a la cuenta bancaria no. (Cuenta del banco) de (Nombre del banco) a nombre de
PEMEX-Exploración y Producción.

Agradeceremos citar la referencia de la presente carta de crédito standby en cada pago
realizado.

Nombre completo, Cargo y firma del funcionario autorizado
Correo Electrónico
Teléfono

Fax
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

(MODELO PARA SER UTILIZADO SOLO EN CASO DE
MODIFICACIÓN A CARTA DE CREDITO STANDBY)

(PAPEL MEMBRETADO DEL BANCO EMISOR)
FECHA DE EMISIÓN
Banco Emisor (Nombre, Denominación o Razón

Social de la persona que asumió

Nombre y domicilio completo. obligaciones con Pemex)

Número del Contrato:

Beneficiario Referencia Banco Emisor
PEMEX-Exploración y Producción (Número de carta de crédito standby)
Av. Marina Nacional 329,

Col. Petróleos Mexicanos

C.P. 11311

México, D.F.

Modificación no.

Estamos modificando la Carta de crédito standby de referencia como sigue de acuerdo
con los términos del propio crédito:

Dice:
(incluir texto actual)
Debe decir:
(incluir nuevo texto)
Los demás términos y condiciones de la carta de crédito standby permanecen sin cambio.
Esta modificación forma parte integral de la Carta de crédito standby de referencia.

Atentamente,
BANCO EMISOR
NOMBRE Y FIRMA DE FUNCIONARIOS FACULTADOS
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 13

Garantía de cumplimiento: fianza
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Nombre o razón social de la institución de fianzas.

Se constituye fiadora hasta por la suma de $ (monto de la fianza) (número, letra y
moneda) ante, a favor y a disposición de Pemex-Exploración y Producción para
garantizar por (nombre del Contratista o, en su caso, nombre de cada una de las
Empresas Participantes) el debido cumplimiento
de las obligaciones derivadas del contrato número de fecha
y de los anexos del mismo, celebrado entre Pemex-
Exploración y Producción y nuestro fiado.

El contrato citado tiene por objeto

Esta fianza se otorga atendiendo a todas las estipulaciones contenidas en el contrato y
sus anexos y garantiza el debido cumplimiento de todas y cada una de las obligaciones
del contrato y sus anexos por parte de nuestro fiado, las cuales deberán ser realizadas en
los plazos que para tal efecto se establecieron en el mismo.

En caso de que sea necesario prorrogar el plazo señalado o conceder esperas y/o
convenios de ampliación de plazo para el cumplimiento del contrato garantizado y sus
anexos, esta institución de fianzas, a petición del fiado, y sujeto a aceptación de esta
institución afianzadora, podrá prorrogará la vigencia de la fianza en concordancia con las
prórrogas, esperas, o convenios de ampliación de plazo otorgados, la institución de
fianzas otorgará los documentos modificatorios correspondientes.

Esta institución de fianzas reconoce que el monto garantizado por esta fianza puede
modificarse como consecuencia de la formalización de convenios de ampliación al monto,
la institución afianzadora podrá, sujeto a aceptación, otorgar el documento modificatorio
que garantice el porcentaje en exceso al monto originalmente garantizado.

El coafianzamiento o yuxtaposición de garantías, no implicará novación de las
obligaciones asumidas por la institución de fianzas, por lo que subsistirá su
responsabilidad exclusivamente en la medida y condiciones en que la asumió en la
presente póliza de fianza y en sus documentos modificatorios.

Esta fianza garantiza hasta por el monto en que fue emitida la total ejecución y el
cumplimiento de todas y cada una de las obligaciones derivadas del contrato, aún cuando
parte de ellas se subcontraten, incluyendo los pagos en exceso más sus intereses
correspondientes, que supone que el beneficiario efectúe un pago por error sin existir
obligación alguna para hacerlo. Esta fianza se expide de entera conformidad con las
cláusulas del contrato garantizado y sus anexos.

El pago de la fianza es independiente del que se reclame al fiado por concepto de penas
convencionales o cualquier otra sanción estipulada en el contrato garantizado.

La institución de fianzas acepta expresamente someterse a los procedimientos de
ejecución previstos en la Ley Federal de Instituciones de Fianzas para la efectividad de la
fianza, aun para el caso de que procediera el cobro de indemnización por mora con motivo
del pago extemporáneo del importe de la póliza de fianza requerida. El beneficiario

Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

dispondrá de un término de diez meses para formular la reclamación de esta póliza, el que
se computará a partir de la fecha de notificación al contratista de la rescisión decretada por
su incumplimiento o de la fecha de terminación del contrato, lo que ocurra primero.

La institución afianzadora manifiesta que la reclamación de la fianza quedará integrada a
partir de su presentación si al escrito inicial en que se formula se acompaña en copia
simple la siguiente documentación:

póliza de fianza y en su caso sus documentos modificatorios.
contrato garantizado y en su caso sus convenios modificatorios.

en su caso, documento de notificación al fiado de su incumplimiento.
en su caso, la rescisión del contrato y su notificación.

en su caso, documento de terminación anticipada.

finiquito

9. importe reclamado.

PPP»

Únicamente, en el caso de que en términos de lo dispuesto por el artículo 118 bis de la
Ley Federal de Instituciones de Fianzas, el fiado proporcione a la institución de fianzas
oportunamente elementos y documentos relacionados con la obligación principal
garantizada, que afecten la cuantificación de la reclamación, o bien, su improcedencia total
O parcial, incluyéndose en este caso las excepciones que la institución de fianzas pueda
oponer al beneficiario de la póliza de fianza, la institución de fianzas tendrá el derecho de
solicitar algún documento adicional a los que se señalan en los incisos que anteceden.

La institución de fianzas acepta expresamente que en caso de reclamación pagará al
beneficiario el importe total de la obligación garantizada y la indemnización por mora
correspondiente, salvo en aquellos casos en que en el contrato garantizado se haya
pactado que las prestaciones concernientes al objeto del contrato son de naturaleza
divisible, por lo que únicamente en este supuesto, la afianzadora podrá realizar el pago
correspondiente. Cualquier acción que la institución de fianzas, intente ejercer en
contravención a lo anterior, será ineficaz para fundar cualquier excepción que pretenda
desvirtuar la exigibilidad de esta fianza.

La institución de fianzas se compromete a pagar al beneficiario, conforme a los párrafos
precedentes, hasta el 100% del importe garantizado más, en su caso, la indemnización
por mora que derive del artículo 95 bis de la Ley Federal de Instituciones de Fianzas.

Esta institución de fianzas tendrá un plazo hasta de 30 días naturales contados a partir de
la fecha en que se integre la reclamación para proceder a su pago, o en su caso, para
comunicar por escrito al beneficiario las razones, causas o motivos de su improcedencia.

La institución de fianzas enterará el pago de la cantidad reclamada bajo los términos
estipulados en esta fianza, más, en su caso, la indemnización por mora que derive del
artículo 95 bis de la Ley Federal de Instituciones de Fianzas, aun cuando la obligación se
encuentre subjúdice, en virtud de procedimiento ante autoridad judicial, no judicial o
tribunal arbitral, salvo que el acto rescisorio sea combatido y el fiado obtenga la
suspensión de su ejecución, ya sea en el recurso administrativo, en el juicio contencioso o
ante el tribunal arbitral correspondiente.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

En caso de que el procedimiento administrativo, o ante autoridad judicial o tribunal arbitral
resulte favorable a los intereses del fiado, y la institución de fianzas haya pagado la
cantidad reclamada, el beneficiario devolverá a la institución de fianzas la cantidad pagada
en un plazo máximo de noventa días hábiles contados a partir de que la resolución
favorable al fiado haya causado ejecutoria.

Esta fianza estará vigente durante la substanciación de todos los procedimientos judiciales
O arbitrales y los recursos legales que se interpongan, con origen en la obligación
garantizada hasta que se pronuncie resolución definitiva que haya causado ejecutoria por
autoridad o tribunal competente.

La institución de fianzas se obliga a abstenerse de oponer como excepción para efectos
de pago de ésta fianza, la de compensación del crédito que tenga su fiado contra el
beneficiario, para lo cual hace expresa renuncia de la opción que le otorga el artículo 2813
del Código Civil Federal, en la inteligencia de que su fiado ha realizado en el contrato
garantizado la renuncia expresa al beneficio de compensación en términos de lo que
disponen los artículos 2197, en relación con el 2192 fracción | del citado código.

Esta fianza no es excluyente de la exigibilidad que el beneficiario haga valer en contra de
nuestro fiado por cualquier incumplimiento derivado del contrato que pueda exceder del
valor consignado en esta póliza.

Las obligaciones derivadas de esta fianza se extinguirán automáticamente una vez
transcurridos diez meses contados a partir de la fecha de notificación al contratista de la
rescisión decretada por incumplimiento, o a partir de la fecha de terminación del contrato,
lo que ocurra primero.

Esta institución de fianzas quedará liberada de su obligación fiadora siempre y cuando el
beneficiario solicite expresamente y por escrito la cancelación de la presente garantía,
acompañando dicha solicitud con el acta administrativa de extinción de derechos y
obligaciones, o bien, con el finiquito, y en caso de existir saldos, la constancia de
liquidación de los mismos.

Esta institución de fianzas se obliga a atender las reclamaciones firmadas por el
beneficiario, mismas que deberán contener los siguientes datos: fecha de la reclamación;
número de póliza de fianza relacionado con la reclamación recibida; fecha de expedición
de la fianza; monto de la fianza, nombre o denominación del fiado; nombre o
denominación del beneficiario y de su representante legal debidamente acreditado;
domicilio del beneficiario para oír y recibir notificaciones; descripción de la obligación
garantizada; referencia del contrato fuente (fechas, número de contrato, etc.); descripción
del incumplimiento de la obligación garantizada que motiva la presentación de la
reclamación, acompañando la documentación que sirva como soporte para comprobar lo
declarado y el importe de lo reclamado, que nunca podrá ser superior al monto de la
fianza.

Fin del texto.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 14

Indicadores Clave de Desempeño
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Indicadores Clave de Desempeño

El desempeño del Contratista deberá evaluarse anualmente de conformidad con los
siguientes Indicadores Clave de Desempeño (—ICD:

ICD Fórmula Ponderación

e 1, si la producción observada es mayor a
la producción programada

Productividad + Producción observada / producción 35
programada, de otro modo
e 1, si el pago es igual o menor al
Presupuesto
Presupuesto + Presupuesto / pagos realizados, de otro 35
modo

e 1, sino hay accidentes fatales o derrames

Salud seguridad y + 0, si hay al menos un accidente fatal o 15
protección ambiental derrame

e 1, si el valor agregado nacional es igual o

Grado de integración mayor al 40% 15
nacional e Valor agregado nacional / 0.4, de otro
modo
Total 100

Los indicadores serán empleados en relación con los aspectos explícitamente señalados
en el Contrato.

Se podrán establecer otros indicadores de desempeño tales como costo de
descubrimiento, costo de desarrollo, costo de producción por Barril e indicadores de
confiabilidad (por ejemplo: horas de paro no programadas/horas totales de operación).
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 15

Abandono
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Abandono

Determinación de la cuota de Abandono

De acuerdo con lo establecido en la Cláusula 18.6, el Contratista deberá depositar
mensualmente en la Cuenta de Abandono, la cuota de Abandono que se determine por el
siguiente mecanismo de cálculo:

donde:

1PD

Aj=a *Q;

_max(GA -—S,0)
_ 1PD

a

cuota de Abandono del mes

tasa de Abandono (se actualiza al mes siguiente de la entrega a PEP del
informe de reservas a que se refiere el inciso y) de la Cláusula 14.1)

Hidrocarburos Netos del mes, en barriles de crudo equivalente

1, ..., 12 meses

año

reserva 1P desarrollada en barriles de crudo equivalente (se actualiza con
cada publicación de las reservas certificadas de PEP)

Gastos estimados de Abandono, en Dólares (se actualiza al mes siguiente
de la entrega a PEP del informe de reservas a que se refiere el inciso y)
de la Cláusula 14.1)

saldo de la cuenta de abandono al mes anterior al mes de actualización,
en Dólares

Para el primer año del Periodo de Desarrollo, la tasa de Abandono considerará la
información vigente de reservas probadas desarrolladas y los Gastos estimados de
Abandono y desmantelamiento de la infraestructura que se transfiera al Contratista.

La actualización de la tasa de Abandono se realizará el mes inmediato posterior a que la
información de las reservas probadas desarrolladas se encuentre disponible.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

En ese momento, los Gastos estimados de Abandono se actualizarán con base en la
infraestructura existente en el Área Contractual.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 16

Lineamientos para subcontratación
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Lineamientos para subcontratación

El objeto de este Anexo 16 es establecer lineamientos para la Subcontratación. Queda
entendido que, las subcontrataciones en ningún caso implicarán que un Subcontratista
sustituye al Contratista.

1. Subcontratación

El Contratista tendrá el derecho de subcontratar conforme a lo siguiente:

a)

b)

9)

Corresponderá al Contratista presentar sus planes de subcontratación al grupo
técnico competente del Grupo Directivo.

Los planes de subcontratación deberán ser elaborados conforme a una
metodología y sistema avalados por una firma especialista en administración de
proveeduría y suministro. El aval de dicha firma deberá abordar explícitamente
la transparencia y eficiencia operativa y comercial del sistema empleado por el
Contratista.

Las subcontrataciones deberán realizarse preferentemente a través de
licitaciones, concursos o cualquier otro procedimiento cuya competitividad esté
asegurada. Quedan exentas de lo estipulado en este párrafo las
subcontrataciones con Micro, Pequeñas y Medianas Empresas, según se
definen en la Ley para el Desarrollo de la Competitividad de la Micro, Pequeña y
Mediana Empresa.

El Contratista será el responsable de seleccionar a los Subcontratistas y de
verificar que los Subcontratistas cuenten con las capacidades técnicas,
financieras y demás requeridas para asegurar el éxito de la subcontratación.
Para todo lo relacionado con la subcontratación, el Contratista deberá implantar
las medidas que correspondan para evitar prácticas corruptas de conformidad
con las Leyes Aplicables y otras disposiciones en la materia que les sean
aplicables.

El Contratista dará prioridad a subcontratistas mexicanos, especialmente a
subcontratistas de la zona donde operen, siempre que, en opinión del
Contratista, en igualdad de condiciones, ofrezcan competencias, precios,
experiencia, reputación, especialidades, disponibilidad, y términos comerciales
comparables en todos los aspectos relevantes con proveedores extranjeros que
operen con la industria petrolera internacional.

Cualquier subcontratación por valor de diez millones de Dólares
(USD$10,000,000.00) o superior, deberá ser presentada por el Contratista a
conocimiento del grupo técnico competente del Grupo Directivo.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Subcontratación de actividades con Empresas Participantes o sus Compañías
Relacionadas

Toda subcontratación de actividades con las Empresas Participantes o sus
Compañías Relacionadas deberá ser acordada en el seno del grupo técnico
competente del Grupo Directivo y deberá realizarse a precios de mercado; PEP
podrá requerir al Contratista la presentación de estudios de precios de transferencia
de tales operaciones comerciales.

Lineamientos para los contratos con Subcontratistas

Toda subcontratación deberá realizarse en términos competitivos, evitando prácticas
contrarias a la competencia. La subcontratación favorecerá el desarrollo de
proveedores de la industria petrolera en México y de la zona de influencia del Área
de Trabajo.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 17

Grado de integración nacional
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Grado de integración nacional

En términos de las Leyes Aplicables y de los capítulos de compras gubernamentales
de los tratados internacionales suscritos por México en materia comercial, los
Servicios constituyen un proyecto integrado, considerando que el Contratista:

a) tiene la facultad de seleccionar a sus proveedores;
b)  fondea los Servicios; y
Cc) asume el riesgo asociado con la ejecución de los Servicios.

Si el Contratista acreditó el grado de integración nacional a través de la participación
de algún miembro en caso de proposición consorcial y tal miembro deja de serlo, el
Contratista deberá comunicarlo a PEP, señalando de qué manera continuará dando
cumplimiento con los requerimientos de grado de integración nacional.

Quedan eximidas de las obligaciones a que se refiere este Anexo, aquellas
subcontrataciones que haga el Contratista con micro, pequeñas y medianas
empresas, según se definen en la Ley para el Desarrollo de la Competitividad de la
Micro, Pequeña y Mediana Empresa.

Cada año, para acreditar el cumplimiento del requisito de grado de integración
nacional mínimo de los Servicios, el Contratista presentará una declaración que
contendrá el cálculo del grado de integración nacional, efectuado conforme al punto 6
de este Anexo 17 y con el Anexo 6. El programa de grado de integración nacional
mínimo será el que establezca el Grupo Directivo, considerando un mínimo de
cuarenta por ciento (40%) a exigirse durante el Plazo.

Las Empresas Participantes que hayan aportado elementos para el contenido
nacional podrán efectuar una cesión de todo o parte de sus acciones oO
participaciones sociales siempre conforme a la Cláusula 23.1, siempre que el
cesionario cumpla con los requerimientos de grado de integración nacional.

Metodología para el cálculo del grado de integración nacional de los Servicios

El Contratista deberá aplicar la siguiente metodología:

Los Servicios deberán contar con un grado de integración nacional mínimo de
cuarenta por ciento (40%).
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Determinación:

Grado de integración nacional es la cantidad de valor agregado incorporado o creado
en territorio nacional, mediante la utilización de recursos humanos y materiales
nacionales, calculados conforme a la metodología contenida en este numeral.

Cuando los insumos importados sean sometidos a operaciones que impliquen su
transformación sustancial, éstos se considerarán como bienes nacionales. Se
entiende como transformación sustancial la producción que da como resultado un
bien nuevo y diferente, con nuevo nombre, nueva característica y nuevo uso.

Para efectos de este Contrato, el grado de integración nacional para los Servicios se
calculará conforme a la expresión siguiente:

GIN  =  [1-(CI/VO)]*100
Cl = CIBT+CIBI
VO  = VOBT+VOBI

donde:

GIN = Grado de integración nacional de los bienes y servicios;

CIBT = Valor total de los bienes tangibles importados, es decir el valor de las
materias primas, partes y componentes importados;

CIBI = Valor total de los bienes intangibles importados: salarios, sueldos u
honorarios pagados a la mano de obra extranjera que participe en la
prestación de éstos;

VOBT= Valor total de los bienes tangibles; y

VOBI = Valor total de los bienes intangibles.

Acreditación

Para acreditar el grado de integración nacional de los Servicios conforme a la
metodología indicada en este Anexo, y en términos de lo establecido en el Anexo 14
del Contrato, al término de cada año, el Contratista deberá presentar a PEP, un
informe del resultado. La información que se emplee deberá guardar congruencia
con la información a que se refiere el Anexo 6.

El Contratista estará obligado a conservar la información a que se refiere este Anexo
durante un plazo no menor a seis años, conforme a la Cláusula 11.7.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Verificación

La información documental relacionada con el cumplimiento del grado de integración
nacional podrá ser revisada periódicamente, en los términos del numeral 7 del Anexo

6.

A efecto de realizar la verificación del cumplimiento de los requisitos de grado de
integración nacional, PEP podrá requerir al Contratista, la información documental
siguiente:

Memoria de cálculo del porcentaje de integración nacional, incluyendo la
estructura de costos respectiva;

En su caso, copia simple de las facturas que amparan la compra de todos los
insumos necesarios para la fabricación del bien objeto de verificación, incluyendo,
para el caso de insumos importados, copia de los pedimentos de importación y de
los gastos aduanales generados;

En su caso, copia simple de los recibos o facturas que amparan el pago de todos
los sueldos, salarios y honorarios necesarios para la prestación de los Servicios,
incluyendo los correspondientes a servicios de origen extranjero, y

Cualquier otro documento o información que pudiera ser relevante para determinar
el cumplimiento de los requisitos de grado de integración nacional.

Como resultado de la verificación, PEP podrá solicitar a un tercero independiente que
revise el debido cumplimiento del grado de integración nacional.
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 18

Desarrollo sustentable
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Desarrollo sustentable

Este Anexo establece las obligaciones de desarrollo comunitario sustentable que debe
cumplir el Contratista, de conformidad con lo estipulado en la Cláusula 19.8.

El Contratista deberá implementar un programa de apoyo a la comunidad y al medio
ambiente que beneficie a las comunidades ubicadas o cercanas al Área Contractual. Para
la elaboración de dicho programa el Contratista deberá contar con un diagnóstico del
contexto socioeconómico y ambiental correspondiente al Área Contractual, el cual deberá
ser presentado a PEP a más tardar sesenta (60) días después del inicio del Periodo Inicial.
El programa deberá cumplir con los siguientes objetivos:

1. Orientar las inversiones a acciones que contribuyan a obtener la licencia social para
operar, entendida ésta como las condiciones favorables para operar en las
comunidades, con base en relaciones de confianza entre la comunidad, PEP y el
Contratista. Bajo ninguna circunstancia se considerará que se cumple con el
programa de desarrollo sustentable a través de donativos o aportaciones en dinero.

2. Impulsar acciones de beneficio social en los siguientes ejes: educación, salud y
proyectos productivos sustentables.

3. Impulsar acciones de conservación, restauración y manejo sustentable de los
recursos naturales en los siguientes ejes: hidrológico; forestal, biodiversidad,
mitigación y adaptación a cambio climático, y educación y cultura ambiental.

4. Las acciones deberán contemplar los siguientes enfoques transversales: cultura,
creación de capacidades, desarrollo de capital social local, transferencia de
tecnología, desarrollo organizacional, y género, edad y etnia.

El programa de apoyo a la comunidad y al medio ambiente deberá cumplir con los
objetivos que se señalan en los cuatro puntos que anteceden y deberá contener, por lo
menos, lo siguiente:

+ Antecedentes
+ Objetivos generales y particulares, estrategias y metas a realizar

e Cronograma de actividades, en las que deberá prever la conclusión de las mismas
en el plazo previsto

+ Presupuesto del programa y mecanismos de seguimiento a nivel de metas fijadas

e La definición de resultados deseados del programa como sucesos cuantificables,
impacto del programa
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

e Un plan de comunicación que involucre a las comunidades en el diseño y
seguimiento del programa, y retroalimentación a nivel comunitario
Modelo de Contrato, Arenque
Junio 8 de 2012
Versión final

Anexo 19

Participación consorcial
